Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 1 of 80

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 2 of 80

 

 

 

 

Ttoz ‘oz fady

IY] surseng

0} Waryepex wy

DY eure
pue
ay Gysry yo Asumof-
pue
“Ww ‘Aueduno> sxopequo; peyepryosuo}
pue
ITI PED) "oD SIOPENUOD pareplyposuoD
pue

SEY HED yeAoy Jo VHIO sp.

Swoure

ppMaeIS y Jeployerzeys
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 3 of 80

 

 

wy
y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

al wrrssenenern es re ISTO
£e senUEIMSsy TUBM
£z “ afen3ury
£t sSurprapy
it monoTMysu87
LD ene enaneaaaaceaceeeeceneseuentsteaesivenees snuvsteeseseesee. RATEMUONT
£e punsisy aE
Le Toomer ers IBIS ISS YT
£t Ayniqeiaaas
Ze ““sanred ou jo drysuonepy
9 syusEpusury
9% VOR ELITOFU] [PH USPIPIO7}
Grrr ertcsemnrssrntaane uoneqiqny / Sonu A f TOgnjossyy andsiq / MPT Sue Aes)
SE “" S20ON
SZ sopleg oft Jo suoneasoiday
E Jompry peureyyy / torpny
FE TESA TEOSE
FZ dureys ayezodi07
PZ sentatpy Atredino- pegruy
ZZ aq Sseoong / sasusdxg preudopasq-ery
TE IBY SBNIATES IBISEAL OVING / PEQoOD QOD / very Arey paepy
IZ PEHUOD DOD Ay} pure saorazsg pueysu0D
Tz Supueuly iq2q / Jostapy Tepueuny
OD term erernsearrerereererainn SOUBUTRAOS) ee1odior Jo spor / uorPUoysueIy,
0z SPOUBISY S2ILAIS WaySEy
6 seadoydurg
gL sxedetey / SOTO
PET rnnrnmrrmenenrerr soareniasaiday reploysreys / saHIIMUNOT Sumiea0ry
EI ” sTeployareyg Jo seniqisuodsayy
3 StsplOlereys
8 Surpyoysreys
L£ sSupppoupreus / aseeny eye}
Looe remmnccnconcunreennananatanceacs Ssetlisng aq JO Pnpuoy / Areduro-y aug jo ssourmg
9 a “wT,
i” SHOg Tags]

SINLINODS JO Fg VL

oO a r . ' nt 5 oN Syed ; oof + + 4 ,-orda . fos
Siadaitesees<agdddsseeasasgdagss

eri a di oN od om
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 4 of 80

 

 

 

SOUeWIaACS) azIOd107} Jo apo}

TO! Pue DVINO Jo TBsuOD wanM yy nHOf
voneqende> puz sduyproyszeys

Tusuaersy uondrosqng SVWO

qeunady uondrmsqns wewmg -9>

jusmBaIdy uondrosqng eureueg ~ 5

yauRaisy wondrnsqne yyy

SHOSLAPY [PDUEULY pur syurg Sumeury suruezzeyy
PEQUWOD aaHNyAs07+

pRumesy uogdopy jo m0g

SLITS

{sreepey,

Daqng
Hyg
Drag
TFqepy
a Happy
ana
> HqNEY
@ siqupeg
V none
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 5 of 80

 

 

~~

- FF “4
Z ~ Ar
a 4 vw

pue Sugunone oygnd xuspusdepu
sfedaoy aR () jo yeumuodde
eB = puBumooer = eys = aa}
WPNY ins pue aapnmmoy Zines
a 4q sum 0] sum wog pannodde

suosied jo pasodimes saynauos e suseut SAUIAMHO FIpry
“orrey patpene { Ysnonp ¥ SHARPE
Pile PRiupeise sisppoyereys say suse qusmeasy
vu se Jez]
PRPEPE WCF SB Ul Piewesrse we sueeur jusueeréy uondopy
“Ayreg 2 ue WO seproyeryg Aue suesut (s)zapjoyereys Teuonppy

qustmsisy wondmasqne s Airey presser
oY W 30 peuBesy quaudojasacy ay uy wey oO} pe eee Sunes an
cary “USURSSY Si} Ui SeYMasp 10 T ssnep spy ut 407g paugep ssiazago
Sseftin ‘TEYS JUsusasy sry ul pesn sul} pezyendea SEOs = -T

 

*SMO]][OF Se Garde AGprey solreg om TAOMIAANL MOM

‘Auedwio> aug jo JusweSevew pur soueums0$ ayerodz0o auR (F) pure ‘srappoyszeys
man ap Aq sareys jo drysseumo og (1) 07 padser yim qewser3e rer may
‘SeURD Joyo Suowr ‘eayenoursur 04 Juawearsy snp ySIM saqrey =p ‘SVHNSHM

 

pure “Teppoupreyg men
ypea Aq paSparmoupe Agaray st PBUMITEAOL) 319 WRIM weis 03 sasodord Auedinos
7p YPM Heuweny Weudopaaq ey jo Adoo # zo jdrese: oy ‘SVaaaHM

pare “pafozg aureurg aul yo padsaz um yusweard
ysmdopaad 2 uss usu pie sarde 3 wsimoy, jo Ansan sig fq papieserdan
THURUBACS) Sl WIM SupEHosau weeq sary Of pue VINO ‘SVEHIHM

 

Pur ‘Siepfoyereys sit Jo Jaqumu suy puz Auedu0> =
yo uonezyende pue [eyde> areys ay aseaDU OF USL Ol Dee DVO Svawant

ue ‘OVING.j0 Atetpisqns peumo Aqoym = st 10[ S¥ERIHM

pur Josey sep sy Jo sz 7 Bi
paumo ere Aredinon sug Jo semeyg ay Jo (4001) tueored parpunte nto % OREN

 

 

 

pue ‘_pumueaidy
queudopaaq,, eZ) yeuNas05 aig pur Suedunon aug Aq pauSts aq 0} yusurea82
ymudopaap ay} UW pequosep Ayers Se UWE) JO ayeueIMS ay UE WION

“tv TH peyergis 3q 07 Caalorg auisexg,, au) pelord uso} poyeiBarm we Sugereds
pue Sumimo Suidopaap jo asodmd ap 10} peunoy sem, Aredwoy an SPE

STV Lae

 

woRwIodio> ueMeueuEg e “Wg ‘hredut07 “siojsened5 pareprosus. pue on 3
woperodio> SQ YIO_ Man = “dul Wysry jo daumof ‘(COvWO,) mogeradic
YSN semepd e “uy “suBeuy “(_weUO-N9D,) Aueduiod Anpigey partrg prep ue
‘ITT MUO *o> sz0;Ie TOD PePHOsuOD ‘LYOU,) woneziesio nem te ‘sxe
IMO) TAY JO BUA sy Suome pue Aq Tipz judy jo dep woz sp Jo se Onn
porzaqus st (tBu y Teppoupmeys,, 70 aieaiZy,) jusuearfe ASTOPIOUPIEYS STL.
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 6 of 80

 

 

 

e

paquessida: woRseseg wpiis 18yjO JO weOT
‘puog “Supuemy sumrezzepg Aue suvaur

“TUSERLISAGT) au UTM paragsiBar ore
AUS I PUSwIe YAS [fe PSpLAoid Suny O72 sty
BOXy seeoy pepisie IaylMy se pire
yuaumasy sny jo surrey aly 01 Pays aar8
oy parmber se Jayyearey papusure se pur ‘gq
yignpey se oyaTsyy ene pire FUSE
agi Pomstr se fuedmo
ag jO peyuco sanmmsucs ag sues

“$C VSNeP Ur Ti OF pausisse Simms ag sey

"MOREUOJSURIy
ayy cy Juensind yy] aurseuy) 04 Aredia
Jossavons yeSay Sy |q YIM IPT uD
JO QVEUETNS StH JO SMET BYE Jepum paznress0
aq 0; Auedinos spojs yurol pasop ¥ DOovs
SUBEUIQ suReUT osTe HW “sarmbax 3xsqu03
A sey pue “ToT HSoT Isqummr uopensrez
Pismo) Japun wud ut peraysiZez
pue JO STEURFIG SG JO Smey
319 IWPUN StysEs pus pazamSio Aueducd
Annqea pay e “DTT suemg sues

“SUED 0} Stay Woy pepusure se ‘PsA saDecy
péoy urmg of juensmnd papeus #67
jo meq sotueduro> yepreunne> sup suveur

welche, jo apor) saree) an sues

“SeRTUMNGOD Sumnss05)
aig JO URUNIEYD ag 3g oO} SIepjoyereyS
ap Aq papefe st oum pue sanepmsardayy
Jepyoyazays e pux. Aueduon ey jo lopanc
BAQNIONAUON @ SI OU WoSsIay Tey suesuz

‘ees
esnej> Ul Tf 0} pousisse Surueam oy sey

“(Ort

aSneP UI Xo} pauSisse Suruesu SUR sey

“SOA 3H UNS year oF
WEED oy Aq pespzexe pue o} payuerz?
3104 JUONIppe sip ‘sayrummeD Fums05
al UO aj04-3 F JO TIBAS ME UT ‘suesut

“hue fp Supueuty sunrezzeyy jo semoue
ye () snd ‘sereyg a0; sxeppoysreys
Ag pred yeyide> arzeyg jo ssaoxe wm spmmows
Te (a) syd ‘ende> ereyg jo symowe
re @) jo tms ayy “eum Aue ye sueau

‘Or

esne]> Ul HO} pausisse Summaut om ser
“SapTENIOT Supumaa0ry

™B Of podai [eys 3 pue atone penue
sAtredmo7 aw esiaredns yeys Bey UACTO7)
Hpny, 8, uy Supe LISTUy
shuedmop ay (9) pue ‘way Supmne

a aa

SUDUELTS 14a]

PRTUOD sanmnsuo7
nopEMOny penuAapy0-)

Aveduroy

MeEq seprediwo7

BOUTEMIBAOS ayexodzo> jo apor

saanenimsaidey 777

PRU IID

BOA Sunsery

woneaende;

WSUESBy SaD1AIEG INSP] JEyEg
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 7 of 80

FURUSSIZY ST Win adueprooe ur eum
O} Sw, UWlOy payryysuUOD puE szeppoyszeus
a Aq pase se  sosnequeserday
Jepjoysreys JO send sy seem

3 Brea
JO Ig equeseg uo Surpus pue 7 ie
uo supmiBeq poued wuou sap ayy
‘sua walyearey pue ¢g0z “Ie requiesar]
WO sUppUe ple 6002 “Ec Jequreaon
vo Sunnmgeq pomed sy ‘TepusyE
wepogers) A Wim souepioo3e ur ‘sues

jquemesity
SupUEULY © Teatep pure sroexe isi ucsiay
Jalpo 10 Zepue] “Puy jweulseaur ue pue
Auedinoy ag uprima. uodn Ae ay suzeut

‘9 9L asnEp pue (HoT ssnep uy paypads
OVINO oF anp spemied quamyeisar ay
snd woromysuos sjelorg suBeug ayy yo
aseyd sry aug souemy 0} JusDoMs pmoure
uz Uf eq Teus yleusarsy Supueuty upns
JsIg op pue ruepeseid suonrpuos urepeo
JO Jearem JO woMDejsnes ai o: yelqns
aq jou Ae io feu pReueesy Supumy
Supurq Ajesat wns pue pelory suseug
ag jo saseyd Ye 10 Aue roy 10 aseyd ySxe arg
107 BUDUELET Joa] apraoid 03 saarZe wosia yg
JaHO 10 pus] “puny qusimsesut ypns
UpPTYM oO Juensaind ‘uoszay ayo 70 spusy]
‘puny FUeuRseam ue pure Arredwo> aig
waamjaq Tueuerge Surpurg AqeSe7 za SUeSut

‘spiepurys Sunioday
Repueug peuonrwIeny wim soueproooe
Wi ple URW JO ejeuEyS oy ur paidsoor
Ayers sajdpund Sugumooe wim
asuepieose wi peredard spmmeyeys epuewy
enue pue Ajeprenb $ Aueduroy suy suesut

“Areduxo7 aug log
ucQzenp wSayeqs pue somepmY syerodi05
Teteso stp epmoid peys saype>
aAqMsxg irs pue  “‘srappoyereys
Ue Aq say Oo} SE MIO: paymodde
suosted jo pasodimos sayymo & sires

Esty
Supuruyy 2 03 Juensind Supueupy yqaq jo
piMoure Jory sy) saajaosr pue UMOp smezrp
&redtop ap iprga uodn ayep ayp sueeur

“Aueduie> ayy Jo
}QeUSq BWA JOj Jo of “(sjuosreg apexodizoo 30
[enDIMPUL JO “ORTRSUL TER ‘opus
‘puny queumseaut Ave “tAIM Jo Poor
IO wo sperm jusueize imepus yons
Ave io juawease Supuemy aumezzayy
Jususeise ueo] “qusumisul iqep e& Aq

“ad

STRIAIO Buprea0ry

Te K TES

aeq neusasy Supueuty

jueus8 y Supueuy

SRIBUIBIE]S PEDUEDLY

aapMIMIOT) sannoaxg

seg Meg
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 8 of 80

 

 

 

<

rd

192 Japo jo wsuted-er toy uogeSydo
ae of sonml Supueug © euezzay
ypns jo jusudedar 107 vopeSygo
Mp sexe ‘ssuNA sey;O Suome WIM Jo
Sure} Su) “BupuEUy aqeq] JO WHO; e suesua

"afnpeips
aay papequoa pasrseaid e ye sedmusss
\pes JO a8uer & 20 DeQUED papim-tuedo

nuenb ayygepur / Ararep agmgepy
we se suoHpUTy jusiieeIBy sass
Jaiseyy ipns pure uosieg ypns Aq Areduio)
AB OF SaATes patfbeds jo uorsisord suy Og
uosie] Jayjoure pue Aredimoy am fq ont
parsyjue pequod Zurpurg AyeBey e sues

“sucperedo pur ssanrsnq sit jo FrewaSeurn
dep 07 Sep au) pue smepe s Auredto7y
2G JO Pupucd ay Joy AoIsuodse1
Tetas0 aazy [feys pue w0T70 sannexe jon
s,Aueduioy sui 3q TRUS OUM szeproyezeys
aR JO wonnoser Aq sum o} eur wmoy
payijedde uosreq jenpraipu ay suesu

poaray
sep Ry 70 se TO Aq paumo Sueduoy ag
JO SeTZYS (000°0T) puzsnolp ue} ayy stout

“slopPeriq jo prog s Aueduroy ay
jo Staquiaur 20 saanjeplssarcing spjoyereyg
aug Te Aq ‘aq Avur aseo op se “10 SISppOYSIeyS
aim We Aq peudis sx (q) pue ‘usye) aq
Io DORE 218 Ypoy sjas () prssuoo pure
eacdidce usyIIM UR ‘ajo & 0 aopou zourd
‘Suysel & HOW Io tM worse uns o}
queso pure Jo Peacidde wapim ve “Auedmo7
ap Aq uorpe Ae 0} padsar unm sues

3 “IEG Mei]
ig 39 UO Suppue pue areq] woos
sur uo Sunmygeq pouad any auy seat

“"potteg TENT 1p Burmp
Syeyepim 0} FleTsaw0> Io Sato
‘SIQeSIADE sSwasp sayTUTUIOT) Bumurea0s)
3H 3 sottianoe ayy Arewoysm pue
TEUOU UNS Teo pue seglanse Tepurug
pue pees, ‘sayensmmpe ‘very palorz
aim oF pedsal YIM pLe uo “+ senTAnE
corpnysuCD TEAM myo pue “yom
aq1S Pur seqlatpe uoneredeid ons ‘santanze
acueuy pelord pue Summed yepueng
“spEYMSUOD Taye pues restape pepueuy
e Jo qreuedeSite a eouadae Toneareedan
‘pAey ‘ssedojdins Sumy pue Sunmmerx
‘SUOTEPOUMLIONE TenuSpisel peas | pus aoeds
aouFO 30 Surseay ‘suoMEpeZ ugnd SUBS yeu
‘SOQLAIDe Pmpenpie pue ISep ‘SOHLATIe
jusueseue weigord pue Supesmfue
‘summueyd reyseur ‘serpmys oye “Bensay Tos
‘Sufeams ‘Supmied Sunred au] sumaur

SuUDUEULY suEZZapy

VSIA 20 quewumarsy sactares raysepy

zoperiq Binseneyy

sareys Ol

PURSUND TREE Put

pobed Tent

santansy Auedwo penny
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 9 of 80

 

 

a Aas
ae nce
SS ;
“aug Aue ye sareyg Sunmmo uosia gy @ sure
‘(OOL'O WALO) ested
parpumy suo Aq surg Aue ye se: OTISSE

s Mzedwmoy 2g Jo equ sup Buréydnmnz
Aq poyepoyes Asuour jo ums aly suzeul

. “STSppOyPrIeys oy
&q amy S17] Ut payzudisen os Je0jo IeuBo
fue sid ceogyo aanexsmmape jorp a St

ou ‘Aregenag Geougo Sumo Fenp ap
Si OUM “IeTORUCD uO FPUEULA UY}
Bp St CUM “TeIistely TeoWIQ uoHescUy
BND pue yuepwssry ap st ym “opanq
Surdeunyy 4andagq “eouig sabmexy RD
aun st oum open ZumBeaey Aueduro7
aR JO SOMO SIIMOTOF sty SUES

“Areg parepy e pue AuedizoD
ay wesmteq woqDesueq Aue sueur
“(aKa

S¥ Ojsial] pelpeyye aueuTWAGT) ayerodio7) jo
SpOD oy UE HT O2 poudisse Sunrvaut ay sey

-Aurdiaop au] jo weeueut
x0 Aroyendis peznowjne we se Ansnpuy
pue aorumnoD jo Ans aR YM

sopedwmoD ap jO Sl SpRry oO} 7
paisisiZar uosteg Jenpiarpur fue suesur

TCTs
asnep Ul WU oy peudisse Supmwow ayy szy

COL

asnep WH oO} peusisse Bunresm ay sey
JURINDGAC BUG 10 FEN pPLrpur

‘argues junol “uoneposse porezodzrozumm
‘dayssauyred “Aue pue opstml x0 jernjeu
Japa “Goede pry jo uoszed Aue sueaut

“so Iey op are Aap Apeatperoo
pue Ayenprarpur wureveg-OD pue UELEG
“DDD ‘Vou “Ol “‘OVWO 7 ies sues

URL Jo ayeUETNG sy
yo AueLMD FUME] suy ‘STEN Drew sree
TES

ssnep Ul Wo} peuBsse Simrmesiz ap sey
“Hamp

se ONSISy peyperz sdueuTaaory ayerod107 Jo
2por 31 Wt JI 2 peudisse Bureau ap sey

“BIOPPOYRIEYS MAN Vy are
Jay Apanzeyoo pure Ajenprarpur wimg
“JOD PuUe “VOY WeulO-jDD jo yoes suesur

‘sreploupzells oy suOnnamnstp 10 yuourkedax
rude ‘SDUSPLAIp Jo qusurded Aire oj ones

DURULZ BUNTeZZey yrs jo wowed
31 SU} 20F UORESIT GO ap Saye Ing silepuey
Aq Sxeduiop 3g) 01 pepracid Supweury

Fappoyezeys

Taydep areys

SIZOTHO LORS

wopoesuery reg payepey

Aizeg payeey]

maBeueyy pareystsayz
aaneyuasaiday yoy

qunoury ssusdxg queudopaarpexg

WOSIDt

Ayreg
SEY Met) 10 FINO

ssanequaserdey VINO
OPS BanNoexsONj

20P[OUSseys Man
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 10 of 80

 

 

 

 

“

PeuBsy mployprReys

sip 0} pedse: YM eyo ypes o3 suOneZyqo iemmy ou sary [euS
éqreg ypns pue Areduoy ayy pue syeupay Aspeoqemome eus peumsity

tapyoysreyg sng ‘Ayres upns 0] Pedser wim, ‘ner “Gueutes

VV uondpssqns

$,Alieg ues Ul paubep st uray yey se) awry woydmeqne areys penny suy jo

a3 panmnber wayM pue se Luedue> aug 0} rurked

-Ameditio’y sug Aq om parayie yequoS

Uptis Jo sumze3 sq Aq os op
arent oy sprey Apreg Lue 7

rping AyeSay Aue Jspim.

Aueduro> ayy Jo suopesygo ayy payye jou TeYs uosear Aue 103 Justa y sug
jo uoTeuTney, “Aredimo> ayy jo dn Zurpupa ro uonepmby e (4) 30 eyzepy

SSDODIIG FEISHIA] Sty Ud SUPE JOT sexBYS Syy JO
Sh JO Peso) wrt jf eg (im) je

Sunsy oy (At) ‘sreplopreys

roms Atfenureysqns

e jo Seapp pue uoygnsexe ay paw Ajsnosueiodumayue. eum

Y Sigg “OUR UPREM. 0} ort

10 pe ‘VOQPiossuely ap (i) ‘semeyg

I yusures
Ve UMO OF Saseay ATE UpHs Jeg ouTy avy {1) JO JeqIes ap oun Apeg Aue
oy Dedsez WL pepe pues G010} [MF UL SMUD jeys quemseivy sry, TST “S

“SSDURIBA OU BIOM BIG] JTSARY
prom suede ag wrt seaqermsardayy
epjoyereyg FO Jequarnr peo} sy, sumer

~Aredumo> ypors quot pesop eB 0} Aedes
AME psroy e wog ‘eyeq, uoAMIeExy
au Jeye ask suo unpim Auedimoy
Bg jO amyppnns pue wroy arerodi
am jo supgusp om emsasy sap
pUe wey serredio7 aug 0} yuensimd ‘suesuz

geo

BsneP Ul YU oO} pautisse SupresuE uy seq
qunoury esuadxg nremdopaag

“dig Sut jo Aue Led 03 payeStygo st Auredui05
ap aojeq Aredmoy aA O1 saaTeEp ysnut
OVO Fa (Yeot pue Geot ‘Mest
‘@eol sesmep Ur papejep se aovepras
JelBO pie sayeorpyTes “spremamDop oq} siresut

“‘D PU T
“Fl ‘C svianyxg se ojerey perpene spuamaarse
wuondimsqns ayy jo IMT Ajeanpayjoa
wesur gpraumarty uondipeqns pure
‘req wns jo 5 10 F 9 ‘Gg Rang pS
se Ojexey parpeqe Jusumearde uoydiosens
aE 10! wey? eto | Atenprarpuz
Ayeg Ave o1 pedsar wim ‘sugou

“‘Auedinos aug jo sereys onyea peunmou

(ooTO MIAO} esieg Pexzpuny suo aR uRaU
“reg 8 Aq 20 sun Supra

ap Joy Aq Aouevea ypns Ty 04 penmodde
St ‘sayTEMOD Fimmsscy ay uo Apuesea
2 jO PRA sty Ul (%) 20 ‘SIeppouEreys
ap 49 papap (1) eypp st quewserddy sup jo
suoistaoid arp 0; prenemd ‘orm aayUMLOD,
SURIBAO, SY] JO IequBm e suesut

SOT UUIOD B[OU A

UOTEUTIAISUeT],

Apofeye-radng

aoueplag Supepuersqng

pRmBady uoydrosqng

SOTEYS

aaneyuesaidayy reppoyereys
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 11 of 80

 

 

 

Z

pur (ese’e99'Z1 SINC) SERIE naetO
sang Ging parpuny samp puesnowy 7yBie apy pexpuny xis
WOT sayaaay Jo eouid aseypimd ve ye sameys (099A) puesnorp
4yy patpumy seny Joy eureueg-jnD Aq uondrosans sig {a1)

pue Sd eH

JO anyea an Gq OF PaUndtejep syehy Niewig yo yunocwe yg 1

jenba sord aseypind e 32 sazeys (9cz’e99) Ang perpuny Wess
puesnoip sang Apas parpumy xs oy Woy Aq uoRdEmsqns ayy (m1)

pur (679'069‘2 HINO)

s[ery TuRup say Guesy perpuny xis puesnow Anoy perpunty

Mas WORM meses Jo sod eceypmd 2 ye sa (a¢z’L1z)
PURSHOB wessp pexrpurny omy 203 yoy Aq uondmosqns ay (1)

pue “(oo0‘oFE SAO}

STE Tew puesnow Aro; perpumy veng jo acrid aseup

e 32 sexeys (Q00’00r’s) Puesnoy, perpury moy con

BORA jo aes fe ue oy sanreg ay Aq uogdrosqns ap (r

WO SNYVAW AG

“0G Tg OSNEP UT SIGE} SUB ALM SuONIOD
yMis|ex PeUy Sy} Feys Yons peisnlpe aq [EUs stepjoysseys ouy Aq sezeys
jo dryszaumo aut (q) pue (e)yy ssnep SuroZe10y ayy jo ymser = se {p

JUBSUOT UST,
yurof e Aq pezproijne aq 03 ‘Aue pL ‘Supueuny sunrezzeyy upns yo
yunoure yeug ay Supueuiy ourmezzey] wo paarap (0p0‘000'Et wo)
Step TuewO uornn esmy AyeMy o; dn jo pmowe peuonmppe ue Aq
uopezyerides syi ssvaDul myLmy oy poznowne Aqazey st Are wo} sy}

“CAIL,) PUPY Ul Juaurded sy) jo tuswsersy uogdrnsqns
VOU 3u; 0} JUensind peunmeyPp 3q Oo} anes. Hy
Sunuaseider speny Tew jo pour peuTumayepun Jed se ue (TT

snid ‘sazeyg Gey I0y
srepjoyareys Aq pred syumoure yseo woy paatiep (CZ1’g96'9Z
YAO) SteRY emg say Apresg parpumy ado puesnowy
Tse Ss perpuny suyu uogn xs Apuamy Jo ayeSorS2e we (9

‘Aq paseanuy oq freys SuedmoD aig jo uoqempenden pina (q

pure ‘sereys (000°000'4) vorna 343 yo Zursidumoo (900'00¢ SINO)
Seng Weg puesnou) perpuny sav jo peydeD ereys paIo] B 07 sazeYyS
(000'008F) PuESsnOTR perpiMy TyBts WORT oy jo Susirdioo (qoo'ogy
aNQ) STE EMO pursnowm Anse parpuny moj jo ayeSarsze
we AG peseaDuUE aq Feys pestdea ereyg pereysider $Auedmoy ay (2

°H qnxg Ul pure quewesr8y uondumsqns s Arey upea ut papreysp remy
se pue ] HqnpY se Oats] paypEpe PRsuOD UEHEM RO a oo Tensmg LF

“SSUTPLOYSIeYS / oSESDUY TENGE

 

“(pueuiap Tenuepriser 0} “Temonzed uz) surg arp ye suonpuc.
JITEU 0} souemjep Sum hg peznmesio oq fim Sarens Suseud 3

yelp pure Jusumersy roudopssq oyp 07 sfempe jalqns pure mensimd sasey

ii padojsasp eq TEM syieay ayy Jo uoHDRASsHOD ay pue pelorz SUSE
ap yey verde Agerey seneg ayy pelory aemBemg ap jo uonersdo 30
drysreimo ‘coqonnsuocs Supueuy queudopsap “uSpap etug WIM woypauu6s
Wi semiAnoe s[qelsep ro Avesssosu ye pue Ave syevepun oj st Atedino>
wip JO Ssouisnq DYy SSSLIsNG Shy fo Pupaey / Aupdiao> Sty jo SssNsTg

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 12 of 80

 

 

 

fe

Sa <= Y
‘? — @
pure opEUMoysuery
wp OF JoNd DYNO o} semyg JO{ ap jo wyueq ap 4

quaumelsy shy zopum
pepraued Apesgpeds sre sexeyg jo sroysuey Surmoyoy an “P19
aSshep shy jo suorwspaoid aw Furpurisupimjou pure yo sanoedsary 3

PIeuesiwy vondopy ue oynoaxs
ys7g isn sareys seseupand oym pue Arey 2 30u St oy uosIag Airy -q

‘Mey BUY pue yuswesIsy st
tusumaisy wondupsqng sAveg yons quaursy pisndotsascy
sy] Tepum payne sr ieysueq ws ssapim sereys Aue Jeysurey 7ypeys
Aye ou pue Jusumemy uondrosqns s Ayreg uns pus jwousarsy
pauidojpasq aR Wod jo suoMIpuoo pue sure, ayy Aq parser st
SarEys jo 724 JSS] BA ye SearBe pue spueisrepun Arey weyqg e

BULMOTIOF SLB pue mey'sarueduos ayy yo suowstaoid ag «4
paiqns Jeppoyemeyg Aue Aq sum Ave je apeim aq Avut sareys jo sraysuery [7-9

 

 

“SIA FSUETT / seyes
“SrSpporereys
“OyaTAY PSlpENe H HqNpY wi pepejep si swondimsqns jo Sumy ayy,
0 O0L 060'd00"4 TYLOL
%S ooo‘osz WEDD
%OL aoG*00¢ EMRUE TOD
MSZ o00ase't Vor
Od aoo000’s SVNO
(eC Pewsey SUDUeULY sp -
120} SAIEYS PSNSsl [HIOI JO % SAEYS ToplOupseys
70 JOQUIRAT

 

 

 

 

 

TSAA0TJOF SE PalLALO Sq T[LM SIPS Uns pus
“Suripuewina Petss: sameys (n00‘060’) uoTRa aag ese yim Aueduto7

pure 0} SOUeNSSI aig SimENsse pur juswearsy sig cjjunsmy “SlIppoySIeyS

Tameedy
sng oy quensind sreppoypreys man] Syj 0} pense aq 01 sereyg aup jo pedsez
S1ap[OUPILYS Man] 2U} JO YOARy UT Mey sermedum0D ayy jo SPT epury UNO yes
se yen uondue-erd aeyy satem Of pue QyWIO queumersy sng Zuma.
Aq yey e8pepmowpe serreg ayy “Teymy “aaoge Ty} osnep Jo suorsiaozd am
o} Paye sears 0) Aysnpuy pus soreurUO_ Jo Ansan ayy jo sprewermber sy
20 ey sapedinon oy Oo} ywensind paimbax sq Aewr se spury 30 Surked ay
pue 4peqUOD SanMAsUoOD oy} 0} S}eupuSUZE Jo UOANOexe aty ‘suoTMosex
presser JO Sutssed ary oy peynmg Jou yng Burprput ‘squswmpop sey upns
[fe Featjep pue aindaxe 0} pue SUOHIE BIB lpNs Te 3yeI O1 sazBe senzey ay

“SOIRYS TOL SB JO DVINO G RysuBy sp fia)
pur (2916z¢'9 HALO) SIeRA Breutgy
usaes AXIS parpuny euo puesnow sum Guam] perpuny sang
vor .as jo eond sseyomd 2 ye soreus {o00'sat puesnowy
aay Aqueaes parpumy avo 10 ueWIQ-DDD Aq woRdEasqns ay fa)

rg

cr
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 13 of 80

 

nky
4h

-¥,

|
jest]

i

‘

awe

Cog aSNeP sry JO suorstaoid ayy Aq pumog ag Tim fauy yg aeiSe
setted ag ‘s8upesm eyower x0 epraoid Aneorbeds you Avot Mey
satedwioD su} yey} ~ey ay SurpweiswMjou ye |Bpaymowwpe
sofreg oyy “Auedio> ap Aq peureRmem oq yeys uonse seipo
10 BOA YONS JO prove Z ‘VOQROPMUMMOS ayourel jo suzem Aq Sumeeur
a Je UOTpe Ieujo sexzz] Io sajoa seproy dxoxd 10 proysreyg Aue jt 6)
pue ‘sSupsssoid yons wim Aquarmouoo ATenuersqns Zuqssut ay JO
sgurpasoord aly Teay 10 peer @ 4nmyoddo ue Sorpnpun ‘sxepjors
ay oo panpaqne SIQHeU WO s}OA O} Due Bunsen’ su m aedpnze
oj Aroryieddo arqeucsear 2 siepjoy Axord pure stappoyszeys
WPRS SPIACIG 0} samnseam spqeuoses1 yueusjdun preys Auedwo7
aug (q) ‘eproy Axozd 10 reppoyereys & si wOpeOTUTUTOD ajoUTaZ JO
suveur Aq Suseur sug ye aca 0} peytunted pue quasoid paursap woesm gy
wes Jeu} Ajuiea 0} sarmiswein a[quuosear preutetdun yeus Auedwmo> ay
(2) yey pepracid *woneonmumno sj0ursr jo sueam Aq Apapos ro Soerd
pereuSisep & Je ppey aq 07 st Simsou = Ups FPOYM slepjoyereys jo
SUBSOUI ¥ Te ajOa pure uossed wt yusserd pausap aq pue siepjoysieys
jO Sunsew e wt ajedpypied uomesnmanuo> ajowrer yo suvem A.
‘AB STapjoysreys jo Sunseur e ye prasad AppeorsAyd you sraproy Axord
pur srepjorpreys Idope deur sanpmumo0D Sumtsaos ayy se sampsoord
pue selzpppMms 0} jpalqns pur ‘seyMEMNMOD gunnsa05 sy Aq pazowgne
St HORPOTUMIMNIOS ajoulel Aq Zugesit-e yr woeonmunitoo sour
jo suvauz Aq Aptos psy aq peaisut Seu 3nq ‘soeyd Aue ye prey 3q 10u preys
SuQsoUl oly Wy} sunmayep Aeur sayranmoy Bunmasos syT ‘weUIg
ur AuedmoD ayy jo IO passiser ayy Ie ppey oq Teys Sagesut ag
‘eorjd ev 4Gpads jou sop eonou stg zeasteyyy “Sunse pms 10s anu
aul ut peppads aq Aeuz $e “weUIG 70 FOUZM IO UNAM eye ‘eoetd yons

‘SUIPULISINO puke PSNsst USB saTeys
Te0? oua 30 (6,07) tueoted 403m] yseay. we Surmsan ion SIsp[OlPIEYys arom

20 auo Jo wenbar ayy Te 20 sayINIMAIOD Simues0y ayy Aq poxg sum 3m 3
pue aFep By} UO pIeY 3g ]peus SIeppoysreys jo Sumeem yereues Ary ea,
Tashy OU FO pus Sty Woy suypOUT (9) 24S UREIM prey aq [eys Sunseyy
yexoUsy Tenury ipns dew pepraoid “sapmmuoD Sumssaoy ayy Aq aug
0} aay Woy ‘pexy aury ap ye pure oyep ou uo prey aq TeUs Csunsoyy
fersues) jenuuy,) sieppoyszeyg jo Supseur yenuue eyy Sine

 

 

‘SSE ySSM TporaayS

~sazeys uond Are pue
sareys oles 03 padses tpum WSry eandius-ary st searem ATqwDOAaET
gary J tpeq SsNep spy oO} Pepe sats o} permbez eq Ae
Se spBuETDOp Ye syoexe pue suoHpe Ye sxe} TEM pee wWSny aandines
24 ws JO Jeatem wenM e@ Auredutoy ap oj xeaySp pue arose
Apduord tim. Hf ‘os op 0} Aredwep ap Ag paisenbas 7 pue usym teug
saerse (1) pue ‘mey] serrediuos am Jo gFl 03 FEL sapury o7 WWensmd
ean SIMO pihom Ayweg e “TeaTem ste Joy mg wep (susny
aandia-ery_ ou) reg impo Aue Aq io Avedon ayy fq sexys
jo Byes auy 0] padsaz pie nopduresad jo pygtt st saarem Atqenoasin
() Aqerey ‘mez am Aq paynuzd mwepe iseyny ag 07 “Areg weg

o "Lsareys
uondo,, ay) TusuIasISy vondrnsqns $ reprorpreys aN ypns
JO SUlIS} 31) Iepun yea & jo asnedaq alqespiexo sumedag
TTI! condo UE Oo] meneame pennboe sa fo sougissp
SOVNO oF 10 DVO OF Ispjousreys Mey Are dq sersuen ay

Ves

org

eo
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 14 of 80

 

 

 

eek. . & a

DY JO URUTEYD-IA at “UEUTTEU ay “Bumpe pue qusserd 7 pue
AWUONIws JO TepIo Sy] Wt suosIEg [ENpLATpur Sumogos au] Jo swo Aq 1340
papisaid aq Teys siepjoyareyg ayy jo s8unsayy “Sulisent FO Pupusy

. “STeppoypereus
yo Supeew Aue ze Axord Aq 20 uoszed 1 ay04 0] papnue srepjousreug
auy ote OM Oo} se Sunasur Aue 103 eyep pxoder oq jo se souspraa Apo
oun oq Yeys TUSUMIeACD ap Aq ponssl pue Wim parsisisar Se eTWIO}
aalMQsuoD sty JO Inogund synduco pepyjO syy, FWP FppoysweyS

‘apDap O} Suyseur perouad eyo Aone
ag URGIM st ip wyeu Ave ym yeep Agur Sumesm yeruad
yang ‘Buysem pereue? yons pyoy a1 sede ye Aaup FE sog}0u Jo senreuriog
3uj 0} preger mmouwim Zuyssut perouss e& poy Aeur siepjouemys
au ‘mais peuremics Arermos ay oy Sunpdie Snpoasgimion
“SUNSSEE UNS JO soqOU JO AM eB aIAsSUOD Peus sepiouers
yO Zumsour & ye Teppouszeyg & jo soUEpUSy ‘eonou oO; yuSpeA

 

pallasp oq PeYs “UiStelp peyeys-suy ou RYE Jo aloyeq reyyeys “Sogou
0} pepaus wosrey ap Aq uoIsspmsuen DraoTpeye Aq IsATRM & 10 “SoTn0U
0} paptue uosieg ayy 4q peusis JeaTeM UeHEM & ‘Jueuardy snp
10 me] sonredmoD aif Iepun veal’ aq 0} pommbax sr snow wasuayA,

“epuasy Ue WeyWOD JOU ssop WIT pYeAaqiow “ar
pue ‘Aueduoz aig Jo sproa1 ouy uo sreadde ni se ssazppe
edad

szepjoysreyg Ys Je seppoyszys stp O} papenp ‘pr
aouysod rem wewg xp uz peysodep usym ueslds aq ‘pafrem Jr TH

pure ‘Supsew yons 7 3104 0}
paynue Jeppoypreys epee a} Sumssur ety Jo alep oxy slopaq
shep Apas umy szou iou skep Ajuem] wey ssey you wears oq “tt

pie “wey
sauredimo> sug Aq pequoseid spremmDop Jo ‘uonPuzorn
‘syuslreyeys Jeuonippe Aue ‘Aq porreduioose 3q 20 “epnpur ++

a @ ee
yo Supeau pemueS fue jo sogou ayy ‘SitesurpfesiesAry -q

“uORDE
ypns jo sesodind 1o esodmd sy ayers “Sumsapy jerouey penuuy
UNS Fe UsyE} 3q O1 S| Sumsews peroues & ye USye] 9q pros ir
wore xoyjo Aue yr yeys pue Bunsert oy aroyeq suo Apadord
AU UPTIM, SSSUISTIG, JeyjO Jo wOYypesuEN |yy (tA) pue ‘spueptarp
jo ‘Aue #1 ‘uoqerepep (a) ‘eSeueur 10. IBID Tomes fury 30 roan
SuseuRy ayy yo “Aue st ‘sqodaz fo yeaordde (al) ‘Teax [EOsiy peu
AWG JO} siompne jo quemmmodde ay jo feaordde (m) eax Testy
aug Jo} sIoyphe aq Jo yodaz ap pure sueWeIElS [eDUELY paypne
au Jo yeaordde (q) ‘ssanemesaidey Ieppovuerys yo uoOmSp (I) Toy
payee $7 Supeaur sup qe Sunes epuesy ue spnypur preys Sunes
[ess fenuuy we jo sone sy], "BUpesy] jeistes) EU -e
FE aIOjeg JYsNoIg IsyEUt
yuegin zo peyedpnueun Aue reprsuod “uesaid asoup yo a10a dyaofeu
2 Aq ‘Seu sraprousiys jo Bupseur pexeusd Are geug ydeoxs Simaau
yous 1oj epuesy eu} UW peureyuoo srayew ssouy Apuo sepisuo> qeys
slappoysieys jo Buyjeeun ereues Ary ‘Suyesut ypns ye ajoa pure uosred
ur yuasaid aq of paueep aq few siepjoy Axoid pue srepjoyereug
were 4q ‘Ave jt ‘uoneonmummoo ajourer jo sues om puE
Ups Fy JO Inoy pure ‘syep ‘Aue zr ‘ened ain “Cepuasy,, au) payeo
st Sues sty wprym roy $ zo asodimd ow areys Teys wongim

 

UBAIS aq [EYs SBuTjeeut Te Jo BNOU WY “SOW yO Taare ts SHON

ICS

geo

FES

os
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 15 of 80

 

 

 

 

cas 4 ~ &. , LE
\

imasse s,Auredui0
ay jo ired saqueisqns 2 Jo Jo sseusng sAvedioy st jo apes

‘Areduoy aug Jo peyides azeyg aug wl ucTompes 10 aseanut

‘Axed ap Aq 4red ui
Jo afolas ul ‘peumo Aqqus ayerodzo3 Aue yo uogisedsip 20 uonReD alg

“SpuSprarp JO WORNGITSTp
:Aque Iyoue wim Auredurosy aug jo uogeprasuoo 10 weBieur Aire
‘sareus Jo esuyoindax ro angst

- Ay al

Areduop uj jo uogepmby -¢

quae y WplouaIEYS ath Io Deno
SARTYSUOD *UoTEbossy jo sapary sAuedmoey ou 03 syueuTpuse

fq 30 Sieppoysreys
jo Surjeour jerouss v re JsED sayoa ayy yo (94/7) JusoTed usaas Ateass
yseaz ye Aq pazrouine aq ‘Quoleur meysayv roy sepracid Mey sarondiwwo7)
ay a jdeoxe “‘Tpeys srepeur Surmoyjoy at jo Ay "yseo saioa ay
jo Quofeu ev Aq paztiowjne aq [eys uonse WMO Aue ‘me] soredut07)
SY} UI Jo werey peprsoid asimzemmo se ydeoxe pue sion OF popnue
pue Supeem ep ye Axoid Sq popmseidex x0 uosied uz weserd sereyg
JO Sa]0a aig jo Anqesnyd e Ag papaya aq [eys seanelusserdey sepjoypreys
‘0A BUC OF OSI Ieppy ay spouse [eys sreysg ipeqg Sao,

“Supssur puosas ipns ye payueseider pentdes areys ayy jo ssopprefer
pHeEs 3q ]reys Supssuz puovas ions ye paidope suopnyjasex
Sul “peweatiodar aq jou paeu Bunseu jeisueF ay Sunsew
isi} Sy JO ayep Sy} Wor yYsToW auc UNpIM pypey jou si Supsew
pPROIss INNS Jierd ay UY “SuMeeuT PuODss YONS Jo aod pue surg
BY] JO steployareys ayy 0} aonou aars Teys Anedmoy amy “Suqesur
PuoIss YPNS ZOF Jos syep aig o} rowd yweem suo isvay yy ~epues
SUIES SUB SSn3sIp O1 PsTTe2o sq jfeys Bunsem puooes e ‘union.
wens suprey ‘ssauisnq Awe jo uonDesueX ay] IO; sxeppoyereys Jo

eeu B ye taronb & aynyRsuoo Teys (,Aoley-redng,, e) sareyg
aim JO (% 27) yweored weaes Aquanss ySeET Te JO Sisppoy sy] “WEOnH

. “SINIBUSIS SPLUMIIET
Aq ‘O} peymoy jou yng ‘Burpnpur suvsuz aiqetiosea: Aue Aq Suni yons 0}
paxtye oq Oo} emyeudis ups Suisnes Io Bagquum ypns FunrSis peBe 310
saXhoidiue ‘eaqequasaidar ‘iopanp ‘ieoyso pezuiouypne s.xepjoyereus
yons Aq 30 Japroyareys eu Aq. paysydurosoe aq sem wonmaxg
‘Axoid se zeppoupreys wpns Oy pe Oo} suOSTag IO UosIEg ZOU
Surztioujne SUBLIM, 8 aynoaxs Aut repjo V ‘pomed reSu0} @ IOy
geptaoid Axord SU} SsolUM “yep Sit UOT eA [T} euo sere uodn pape
10 paqoa oq Teys Axoud uns ou yng ‘Axoid Aq Tepjoysreys ypms 20) pe
03 SuOSIay 20 wOsTe] Biyoue sztowne Seu Bimeeur ev ow Summ
Wy woRIe aye10di0> 0} Fuessyp JO quasuce ssaidse 09 Jo ‘sreployareys jo
Supssu & ye B04 0} DaYNUS Iepjoyereus wey Woepssarder Axory

“SUAS aug FO ATeyeDas B
qwodde preys Supseur ay jo weumerp aug quesard jou st ATeyamag ay i
ing Supesu Lmaa jo ATeyaes se joe TEYs Auedumor sy jo Arsene
aUL ‘siepjoysreyg ama 4q ussoup oq 0} usurp & Aq’ Sunoe pue
quasard pure sopgo ul st SutoZaz07 arg jo suou Fr “x0 “ropa Sunseueyy
-Andaqg 2 ‘openq 2uBary ap ‘Ave p ‘senmmm05 Sunes05

oud

do a wi oo

dG

aco

eco

£9
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 16 of 80

 

 

 

‘yuesu
Wen qurof e Aq paaoadde 20 ws.ey ag ome pur Sunseut & ye use] aq non
‘SIOUPHE JO SIBOIO IONS sty jo syodar zo suswayEg TepuEE Jo jeaordde
aup (i) 10 ‘syyord jo uornqmsrp ayy (1) jo padsez wz SUOQIe JELp ydeoxa Suasuoyy
BRON RHO = Aq way] 3q Apu ‘staploupreug yO Zunestz ere Aue ye
ware} 3q 0} parmbar st 3o aq Ae ippys uopoe Ane ‘Peuewy snp pues ey
sopredhioj ay 01 skemye pelqng 2iSsieyaoiim WSIe Tappoyawys

ORE Aq aq you pseu Amor
“uoHpe Iai Aue JO} pur ‘saatenessiday Jppoyareys Jo uoTpaps ay Uy orz'g

“lopli seu Aue
iO wy Zuyrpne Io/pue Summo we “Aoutone a ey “yweynsuo
Aue 0} teed Jepueug 2 ix (usurp samo Ar Ut jOoINP JUsTeamba
38 40) 00000E OW Jo sseoxe ur Ages Ae jo CABIIDU ay nh

Jeo
iy Joerelp Juseainba 31g 10) vor T Oy Jo sso0xe UT enyea B SUIAERY
STYSL [ENDESHUOS JO este ro Jayeur snoSny e jo yusmees Aue 4

4epng peaordde
Aue ut pareldursyop se wey mugo ‘os op 0} pusumarze SUB SSEO upea
ua 10 ‘Arreduioy aug 330 syesse Aue Isao soueiqumsug Aire To Super
JO WoHtED sy 20 Auediney sy Aq (Aousamo Tyo Aue ur soazerp
yusfeamba ay 30) OCOD OY JO ss—OXS w aSEMIIAO Io Aso
PaMmoxiog Joy Aypmepuy 10 seprezen “Gmraey Arte jo DBI sR *s

‘Aredinor ap jo SseUsnq 70 asinoo ATeurpro ary unpra Sure se
PeTSPISUOD oq “eSTlep spp 30 sesodand ayy 107 Tim weug Jo aTeuEyms
Ap JO Jupummas05 ay pur Aueduno,) Sty Ussajeq jTemessy
quauidopasd ep o yuensmd Aysdoid fue yo (esvaz jo fem Sq
Surpmppia) uomisodsrp Aue yexg 1qnop jo soueploak ov Or perme
S| 3] “(Quem spo Ave wi joa juspambs ap 20} gooagy
Ow JO ssdoxq Ur orpeA & Supaey pue ssaursng 70 asimoo Areumpi0 ayy
apisino Aredwoy auy £q syasse Io (Aadox TpSyPyaL Surpnpur)
Ayradoad 50 (aseaj jo Sem £q Suppnpur) wonisodsrp io worisnboe Aue x

“000092 O JO Sseoxe UT pure UePy ssautsng 10 ye8png
pssoidde ay apisiho ‘Ameduioy ay jo simgrpuadxe peudes Ave -b

oog’o00’s
ath Uy ‘Suoposuey JO OpoEsiEN a[surs due uw (ssauisng Jo semoo

ATeUIPIO ayy Ul WeEIB JayZo) jesse Ave yo Tesodsrp 10 reysuer ‘ses Aue -d
SHURA Y SOLIS Jayseyy jo Teaordde -o

‘Auediuon aug io emSeuryy paleistsay
PUR STSODIO TOTURs ayy oF Suey Io jo [eacuTal yo ;aumnodde Luz -y
quBueray
SBE If Mo Jas se sayTMMA0D Sumusaos oui jo sumssur Jo Sippoy,
pie Suyjes ex o2 Sumer sempeord 10 Sez ayy Oy adueyp Aue -ur

 

AEUIC) WEL

Jeo ucpipsiml Awe ut (seqian;e Supeyreur pue sees TeRepou
uetR tayo) Aueduon aig 4q ssauisng jo SuEpIpuoe Sy IO uEMIG
episino Jo ut fuedwwo ayg jo saypuerq pue saogjo jo dn dummies aye
‘ATEUIO}STID Bq OF Paraptsund aq Aeut pur enyes
MO] ® JO ere toniM ssauisng Aq pasnbex aso wog uede suonEuOp -y

“Sesse s,AuedinoD aig jo SuBreyp 10 SupSeSyour “{

29
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 17 of 80

 

 

 

 

set GE ye

ee

-qnausd ye ‘saguowny pusuNTEA0+5 JRFO pue wistmoy jo Ansty ayy waxy
upeqgo 07 ‘parmnbel wey pue se ‘Anedios sug isisse Tes i pue Auedwmo5
aig Aq pammber aq Azim se ue um sspuese rego pue yusumeAc ap
UII SPIBIWOD eyepPOey OF sop seq SH ashTexs [EM yep sser®@e Greg tpeq

“‘sjusuosimber
Supueug sAueduroy) aq Suisuere uw aor drysrepeay ag aumnsse
‘pelozy amsenp
Buy jO FusuEgeueM ucHIngsu0> pue neuRseuen imeord ag
astaindns 03 GRIE]MSIOD SSEP-PPOM Iso suios 10) Jeyeg oy aSwerre G

spolory suse aly jo uése
[EUg ap saanpe o} PeuUosied pue drysrepeay “uSisep ydasuos eprom: Cy
‘suon sod Taog7O Iomias dup ye roy sesupou eprsoid (3

Raundowaad
dup TEA ssus Oy FUSION amy YM dn Moros pus estey “upeoidde ¢

‘pelorg suze ay
jo aoueuenqeu pue uoperede ‘uoronmsuos qusudopasp ‘Sunmued
‘Wisep ay jo padsaz wt Avedon ay oy seomperd ysaq pure wonsertp
‘souepind ‘esqiedxe syueymsuod puy serie sx pue sq eptacr

‘Areduro-} ayy eoueug pure eBeureur
O1 pus pelory sue sp soueug pue areindo ‘eSeuem Jonugsu0o
usisep Apuapoye 0} Wenteauos io parmber aq Sew sx ‘seehotdina pug
sunzy peuorssajoid ‘siopusa IRL syusulserse pure syexUOD Teujo Uons
pue (stepjoyereys atm [fe 50 esordde ory oy pafqns) penuoy 3DD ap
TUBURBBISY SOIAIES IBIseyp] Ieyeg aul syoexe of Auedimos sig esned (p

{a

‘peBeueur Ajpeuorssayoid
are palory auiemg ayy yo uoneredo pure uononysuo? ‘remdopaap
ay pue Aueduros ay yo smeye pue ssauisng sm yey) ormsse 6

‘Auedino7
a2 JO seplagoe jenna ay roy deur peor op ‘sSunp mo Suoue
pnpur TEM Gompat ued SSouIsnqd JSD5 sy eoemaene SUTEIBAOS)
auj OF WEqns “Simesyy Suruuey,y am Tye stqeonoerd se woos se {q

‘sTapjoyaseys ayy Jo soaneyussordex
4q pue ssefoydie pue siopuea eampedsoid’ JueogriSis ysour

ain ‘sito Suoure “Aq papuare eq 01 seTg pay ap wm (,Sumsayq

' Sunmeyy,, ey) peforg ausemg ay x10} Sugesm Tevopezre?r0

pue supmmyd Aeq-nmor peqRm sf Prpuco pue azo («

Tim yt “Auedino7y ayy jo asuadxe ayy ye pue
STSpP[OYSIeYS Sty JO Prasuiod ou WIM. Ber seSpormowpe pure seeide jy AIO

“ATE W520 JO Pie TOWOLy SE \SYIVO 70 Sou Iqisuodsay

 

"anp auzozeq Aew se spusurarmber peydeo Supziom
puedpnue pue suoneSyqgo sy ye jeaul Oo} seamnosel pepUEU paps
Sutary fuedimoy ayy (at) pue ‘syueurdedex Supueury suuezzeyy ro weoy Ave
jo Guond ay (m) “Agred e st Aredunon ou wpm 0} prewmasrBy Supueunz
Ave ul papiaoid suoporser '10/pue sjuainermbat arp (a) ‘ery sstueduroy ayy
jo sucistaord aug (1) 04 pelqns sx Areduro> aig Aq puspiearp Sue jo uogErepep
ayy, Joorp yusulded ap toy yep ay Sumyes pire puspiarp ypns Supepep
Simeay jeleuas) Jemary we 72 Ssisppoysteys jo uopnjosar e o ywensmd
pue sayAMoD Sunueacs) aig jo uOnepueMMMOder ay ‘mez sermedul07
oy pue yeuesisy sry jo suowsacid ag ipim souepioooe Ww puspiarp

ns JO UOHEIEpEp syj JO sum ayy ye sIepfoysreqs me O} SpUSPLAIp se
Aueduron otg Aq panqnysip eq Aew Aueduro> aig jo sygord ayy ‘Spiepraiy

 

F9
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 18 of 80

 

 

 

 

hoe tl
LF

Ei En
-

%
:

PL

“aJOA B OJ
BsTATWOD SuWeacry ey azojeg awos Avur yng wepEU Aue 0} adsai
(HLM S8}0a {Z) Oma Ise 0} papHuS eq eys asnepmsarday yoy sul reg

"AOA B
Joy saRMMU07) Suma ayy] aloyeq suroo Aout yey rayeur Aire 03 padsar
(AIM. 52}0a (7) OM} Ise 0} papue oq Peys aayEpEserdey QYWO ipeq Teg

SHOCK,

y Detipe Us 34
4g psumo ustg sereyg jo aSenumored apeuoquodord aug pagar oy ipe warp ag
Ths seanepuessidey reppoysrys jo Jemod Suyoa pur raqumu ay ‘“Beppousteus
2 saumodeg Aye € JOU SI OWM UdsIey e UBM pue F yeg sarge Aqpiay soqey
ag puke SIsppoypITyg TE JO FUBSUOD Way, PHO{ Jo aoa Mou ayy Aq
Ayko peseanep Jo pesranuy aq Azim seaqejuasorday zepjoyareys jo raqumu ayy,

“aanepmseiday Japjoysreyg Ave speunmou 0} papaue aq jou preys Ol 7s

pue ‘Aweduto’ ayy jo Teogyo 10 aaXoydine ue aq oste Leer wows 70 Ate
(seanejusseidey DDD,, AR Apeanoeyjoo) eaneyuaserdey repjoyereys
{f) suo syeUTOU TEYS WEMQDOD pue wURUeETODD 3 we_ ere

pue ‘Laanepuasozdayy
VORL, MH) aanequesaidey Iepjoyeteys (T) duo ayeunnou Peys yoy 779

pue ‘Aueduzo> sup yo xe0ng0
10 safojdue ue ag ose Amu mioym jo Aue (,seanepmassideyy SYNO,
ayy) seareruesa mppoypryg (¢} om} aeunmou Teys QVWO Ts

*SMOT]OF Se SIappoyereyS
ep 4q payeummou seaneprsaidey repjoyereys (c) sag jo asuduo
Ayenna yeys saypmmoy Summsaos ayy, Hg asNepP jo stoistaord ayy 0}
quensimd pepnodde 30 payep aq TeYs seommuo7 Sumties0+) yaenbesqns Te
PUE |, 2eHRIUEOD man, Sty) say} Sumueadsy ysTy SUT, “sanejuaseidsy
Vou 38 3q Teys ueumey yous pue mumey ipns eyeunmou
TReYS WOU.weznP TewoH we aq or permbas os st uewreqa ayy se Buoy se
10} pue OT:g Ssnep Ut peprsord se wewEH jo waZqD & aq [reYys OU eu)
aig Joy ydeoxs ‘emg jo PIepEer PIO Ue jo uezAD ¥ ‘repfoyareuS

% 3q Jou peou sanepresaidey seppoupreyg y Teqiilir pue Sionesaqency

“TYsnos st wewesinqumer
Uptis wpTyM joy sesuadke ayy 30 sempyod Supioder esuadxe qussaid usu
s AuedwoD aig RIM aoueprooce ur yoord xo worstaord uodn 4ncioid saqnp

Tay jo sreunored arp o} tuepHu cay ka pation sosuadxe ajqeuosear Ame

Joy udsieg Aue esquiar pyeys duedwoy ayy ‘steogjo romes pue r

‘saneuasedey pjowPIyS ap jo uonesusdeuoa ay «ay pues ascidde
OF pamnbel st srspfoyeteys Te JO JuasuOD waRTyA RHO[ e IO sIepjousmus
[fe FO By smOUuNTEUN ay pue seq UMWIOT) bopesuadiio) aly JO USMepUsEEOD|L
AU] “SSHIENTOD aahroexg sty o} suomuny yueureseuRT ues ayeSayep
AB WOHSSIP Os si ye ‘saprmmoe Bummss0ry ayy “ace sermedmoy Sih
JO JUsUBaIBY SRA Ut Oy paptadid se sreyeu ypHs wo pammbaz aq Apo Treys
Sleppoysieys ayy Jo feaordde ayy pue sanpmmo5 SummeA0r) a1y jo WOEPeIp sp
ispun peseueur 3q Tet Suedwuo5 sup jo srexre pure ssaureng ‘sun yey sar9e
sone” op ‘ey sercedinoD aig Jo sucistacid ap Surpueysippwen “tomy

“REDHAT, / SsAleyTesor Jy Iaployeieygsg / Xeni} ETAT)

 

 

fons ema -Aueduo7) A yO SsouISTig BiuroSu0 sy} jo jonpu09
Sh pur Palorg sursewO ap Jo uoyersdo pue uogonysuos susudoyaap ayy
oy parmbaz io Aressavau suorsstumed pur suogensifax ‘s7eaordde ‘soa

es

es
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 19 of 80

 

 

ee ae ; ~
CRS - En
Nas
~ “SOW il soanepesaidey Teprousreys suy jo Ajpolew
2 10 WeulireyD sg Jo MORep ayy yz Jo Aq pees oq Avut ssupsem
IRQ) “pextt uwsesq eaey adel pre sury a wApM Jor em
SUTLIBACS) OY JO ssuysour reer toy parmbar aq yeys JE oN FIED 98
‘sag Supea0y oy Aq pax aq Yeys se
UELIQ JO NOUBIM Yo UNGIM seid ys ye prey aq Tes ssunaey] DEL Teg
-ajquiasse APPT Auoe Agim seanepmseiday Ieproyereys
aif Se UOTE sy Jee woos se prey aq YeYs sapMMMOD Sunmesos
fo Aja e Jo Sunseur ys1y au yerp deoxe OF eys sont}
URIEBACA) By Se SUM WMS 7 pRPY aq Teys supe SWE reg

 

 

‘Ssunsey]

“PSAoUal SA 10
peusiser oum saneyueserday reprowereyg US peyeuROU JeUy Arg
ayy Aq eeyrurmmo5 Sumreaory ay 0] waard Sure soqou waymim uodn
pennodde aq 0} paulsep aq Teus peAouler wesq ZO peugisel sey oym
aanewosoidey Ieppypezeys F Io FuSvIaoesdax e st om uosTeg Aue
WIR] DayeUTLIOU FeuG Awer aw Aq paoeyder aq Tuc Agu aaperueseidey
dapjoysreyg 2 ‘cHR ssNep SuoFeroy MY SurpueispMion Pie
"eanpuaserdsy Jepjoupreys Sumreuer aos
ayy 4q 20 “uiriionb 2 wey sseq yenouape “ou50 Uz UeIpy seaqesussardayy
isploysreys Surupemer ay jo Amolem e jo ajoa ap Aq payg eq
Avuz “asrie> JAOUIM 10 astied 104 seaneyjuasaiday Jappoupreys Jo Peaouraz
ag Woy Buymnser sepussea peygim Surpnpul “seypumMo > SupTEA05)
3tp Wy sepuese, Ale Tptaerey woypeuios wt Aouesea Aue jo Suny ay
pure searezueseiday Jeppoyereyg Siour 10 Bud Jo [eAOUSI Up 10; 2O/pue
‘seapequesaidey JsplOupIeYyg JO LORE Sty IO; payjeo sreppoyszeys jo
SSupss elses 10 sieppousieys jo ssunsaypy ews penury wesmiaq
WESIEE oly ur ‘samber espauiso Aew mey senedurop ayy se ideoxy egg
JTEACWISI Io WOTEUsIser ISTLIeS ISly [num 10 pemyrenb
pus peyoope aie slossacons Jey [AUN pue sieppoyereys jo Bunssyw
Teiotst) Fen POU sh TAN sonyo ploy TeYs sopuPoes Ty 6} Uh
ay ut pennodde 10 Papsys eze CUM saanequassidey Ieppyereys
pue siepjouereys jo Sumsey per jenny we jy paypop axe
Ou. soanepiscardsst TaplOusTeNS “haedwo Bp 0} SUNTIM ur vas
sonou uodn awry Ave ye uStser Aeur aanenressidsy seprousmeus Ary rEg

‘TeAcmel Io uopEusisar
sayres TS [yun 40 peyyenb pure poyere are siossaoons Treua yum pure
srapfoypreys jo Suy [easter PRU Say Sut [AUT eonge pyoy yews
pa}oays Os saaleiusseidsyy ep Bly per seqzey ang Aq jueummaxty
Si jo uoyrdexe sig 0} Jusnbasqns prey steppoyereys jo Suyseu
ISig RA Fe spjousreyg ap Aq papers oq TPeys sayNMMOD man sul LFe

“Hits} pur Wap

. “SSPTOURIEUS Yea
Ag paUMO LERB sereyg jo e8equmored ayeuoyzodord aig josyar 07 paysmipe way 3q
TEM Seapejuaserday Jepjoypsreyg jo mod Suyoa pre isqumu su “epjoupreys
8 SauIoveq Aqreg 2 20 ST OW UdsIag.e USM pue 7 yery vexde Aqazay sonrey
all PUB STeppoysSzeys [Te JO FURST Ua AA PHOL TO aos snommueun ayy Aq Ape
peseabap lo peseamin aq Aeum soaney Syl Ieppoyereys jo 1amod Sugoa suy,

"S]OA SuNsey F sazy YS UU aul, FES
“BJOA B 10y Say IEOD Bupuraa0ry aq arojaq eru02 Avur yey yeu Aue 0}
qpadsal YIM S104 ([} 3103829 0} PaRHUS aq TUS aaneuAssiday DOO ipey ee'g

g8

ve
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 20 of 80

 

 

 

oo

chy .

fy -

Pea bh, ~~ Lif

C= “ SL
alte

o: Azeg quessper ap Aq eogou weytim uodn paymodde aq 0; peusap
aq [EYS paaoutsr Os aaquyussaiday Iepjoysmeys e roy jusureceydsz
2 ST OM UosIeg Any ny payeummow zeus Aeg ayy Aq paoetdar pure
panoutel oq “ashed IOUWIM Jo wLM ‘Aeur aatpenresarday Iepjoysreus
e JUuasCD whi pol Tew Jo sepousmys ap ye jo aoa
snournIEnMn ysns jussqe pue sousyues SuoBer0s arp Surpweiswpijon.

FURS UsHEM jwHtOf mew Aq ro sieppoyereys
ay [fe JO 3404 snowuEun sip Aq ‘snes NOWIM JO yr ‘peaowslr aq
ACW sayMUUOD Sumsa05 sxe ay Jo sanejuasarday Teproyareyg
Aue ‘mey satreduro> aug Aq popraoid aq asimiemgjo Aem se idaoxq

“‘SSAETUSSSIGSyY WPlOusieyS Jo [LACUS

“oprseid Jeys “seppumure7 Summteaor)
az Aq uesoup eanejuesadsy sepjoysreyg uo Aue io Bume
pue yusseid pt pue Aue 7 /asyromme; eunmaso+) auy 70 ere Oh
AY BIMRUO VaHMWOD Summsaor) su jo sBugssui ye ye spisar
(eys “Sugpe pue quaserd jr meunreyD sul, Sitfesm sup yo Tena)

“sTeppousze

AB Joy Mey saredmoy my io prumaSy san o uensm
paatasal St ypnyat Jo Tesordde ary ‘wore Aue aaoidde o7 Aypoune
aly Savy JOU Teys seRMMUOD Zuperaaosy ay pure ySsu0> way

WHO mew Aq io srepjoypreyg ap ye JO 30a snoummun ay Aq
sate aq {uo Ae uonsesuery Areg poyepey Aue jo Jeaordde ayy -p

“Iso Ipee Ieay ves Sunsew ay wt Supednnred
suosieg Te worm jo sueam dq susmdmbea. suorneonmunno
qemis 30 suoydeysi sousrepiod jo suemn Aq sayy
iyo ypns Ave so saypmToD Supmasoy ayy jo Sugsem e ur
ajednared Sew ‘seypmmog Sunmeaoy arg Aq pareuSisep sarc
Aue Jo 10 seyMmMmOD BuuTeao ay Jo sieqimeul 10 equem Ary 2

“sag Sumursa05 ayy jo
Joe ayy aq TTeys pussard st ummronb ve yor ye Zimseain v ye yueserd
sonpenuasarcoy Jappoupreys emp Aq yse> sajoa am jo Aol
at] “Me sapredimo0D au Aq io tery pepracid asrmzeugo se ideoxg *q

“soni pur aury rempour 03 Stmeeur e wmolpe
Aeut “juaserd st umzonb jou Jo reyeym ueserd seaneyussarday
Jepyoysrys auy jo Ammolem y -saymmno5 fou SU} JO saa Ter}
BUR JO PANH-sus jseay ye samMRSuos yeys Gnofleur wns tem “pepracad
‘amionb »& amyqsu0o Teys soWjo Ul seaqequesaiday Ieppoysreys
ay JO se30a aig jo Quoew e uodnarym ‘Guofeperdns ypns
sTupaeid sapuedea SI0Ut IO sto UsYEM idem say]TETUIO-} SUUTBAOS)
ag jo sdunsem ye umionb vw aimysuod qeys Aqmofeypredng
v Sumuessidai ssanenreseidey sepjoyareys oy jo suepueny

USTSE pre WsnL)

“SUIS INS JO BOYOU Jo aaTem z BNIYSUO? Teys Fursew

% j2 uosteg ypns Aue jo souepusyy ‘estou 0} JUeTeammba peuisep
aq TTeYs ‘Ulaioy} payels aw sy eye 310 siojeq seus “OQOU 0}
pepnue uosieg aig Aq uolssnmsuey JtucTpeps Aq TeaTem 2 30 ‘soTOUu
0} papnus uosisg ap Aq peusis AEM IepIIM & queumady sag
40 me] semedino) aq tepun ussrd 9q oy pemmbar st agou rasa Ay
yesiey} seapequesardayy reppoupmyg om jo Ajquiesse juemeanco ag
iO} UGA FUSDEMS Ul SSUNsIUT TSUAO OF uUBayS oq JPeys aoejd pue sum, ag
70 8090U Jo epou AayRO Aire Jo “Tero “UBT “poxty useq savy ave] puz
SUT oth PYM Joy sayPMMNOD SumrmBs0*) oy Jo s#@unseut remBar 107
permbai aq Yeys aonou on “TSATEM SaTpMSiiGd 10 PERE PSION

 

eos

Tos

 

98

coe

FOB
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 21 of 80

 

 

ie

i

aX
\

a oe it 7

ae:

5

pue
‘reulenb_ypons 20} Auredimos arg jo syuemeyeis pepueuty paypremn
Ayeienb ‘meyrenb yea jo ple ay mye sipuoM Om} ungim -g

pue
‘IeaX [EIST upns 107 Auedinoz aig jo spreureyeig epueuny payrpne
JENNIE stp “Teer [EOSig Upes JO Pus a eye syuCM moj unpIm -e

eppoypzeyg tpee oy sepracad ggg
pur ‘stseq Apeprenb pue penuue we uo sjusuajeis jepueutysemdand reg

pur ‘sprepuas Suqroday gupueury Teuogewemy yim
SOUEPIOIOE UT FURCE JO SyOO syemove pue syed “redord sdaay reg

-Aueduop 2
yeuy cmsse Tes sepium Buntreaos ayy, SSSIY ] ouEraMo) / Hioday

“GOISSRESUEH Sruorpep Aq 10 SUnIM UW oyareug Juasuo ‘eq Leu
BSED SUB Se “Sey TUNUIOS 10 sar] SuMmaAcy sy JO srequiewi 7e A Suse
B OWIM Use] oq Ae joarety sapIuTTOD Ave yo. sayMETOD ZumsA05 ay
Jo Bugseur Aue ye we7pe} dq 07 papnaad 10 pazmber uoqoe Any “onsen

3 armbar
Seu upg steded rye oy pour aq 0 Aredinory ep jo Jees ap szToue feur pue
‘me’] seTuedino> oy Aq pesgqryord st yotym jo uogeSspp ayy AquouIne
io remod Aue yo uondesxe ay tpim Auedinos oyj jo smeqe pure sseusn
aly JO JUSISSEUEUT AB Ul sayMUMIOT Summes0s- ag jo Amolgne pue seMo
ap Ye asprexe Azur pue sary Teys ‘saymmum05 Surtmsos arp jo woRnposar
af Wt pepiaoid niexe ap 0} SeyimTcoo ipns Auy sequieu payyenbsrp 20
juasqe ions Ate Jo soeyd oug wr Suqeeur ayy ye pe 0} sayTMTOD Bumuas05 ay
jo IequEU your podde Ajsnoumpreun Av ‘umuonb 2 amynsuos siequreur
JO IBGUBU Ips jou Jo epsyM Sunoa woy psgyenbsrp jou pue Sumeau
Aue ye yuesaid joommp siequiaut 19 reqmeurl ayy ‘serum. uns Aue jo
raquisut Aue jo voreopyenbsip 10 eouesqe ayy uy ~eaTUETIOD ays yo Sumestn
Sue ye Jequeu pepyenbsrp 10 pesqe Aue soeydar Aeur coum ‘sapmmmcs Aue
JO SISqUIDUL spELLIAT[2 Se SaanEpUesaiday Tepporareys er0wz 10 suo ayeuSisap Leur
BIARMINOD Sumac sul, ‘seapezusseiday Jeploupreyg ayy Jo alow 10 auo
JO ISISLOD 03 SaHLUIOD Yee ‘Saa}OAUIOD IStYO aTOUr 10 suo syeuBsep Aeur pue
“suoHengal JO savy jawaaper Aue wim souerjdunos ur pue seonoerd Aremojsno
Wl aouepxooor ur pred aq 0} sjaasy vonesuedimo2 snomes puaumiosex
Tes wr sano “uopesuadimeD 2 Srpne emma sAueditoy aq
astAtocns [Ys Sannin} Hpy ipNyM pue way SugIpny pera] pire
Sunipne pues Suyimoose aygnd juspusdspuz s uedure> ayy so usuquiodde
ay pusliitovar FPeys WPT sepTMUMON pry we tAreduno7 sy xoy voORBerD
sreayeys pue souepms ayerodzoo yessao ayy aprsozd Tres pny sey)
eAnMexg Ue ayeusmBep [eys aspAMMD Summ AO) sy, “SsayTUMAO7y

 

dey & Ayre & Amd) emoumal
sasua we xox d wouyjo Ave so/pue Auedwmos arg asmeunar
pur pusyep Andwosd preys Ajreg Sudgpamepuy uy -{ sesuedsy,) Greg
SULATMapul upTis JO sanwusserdey rJeproysreyg ev jo uomeuSsar
iO/pue [eaouler ayy JO Ino Susmy astmrerme xO Fessnsrp THySuoLM
‘uoHestsdio3 JO sso] “SOYFO JO sso] toy seSewep roy wre Are
0} payZ[sz 10 Jo yno Suisue Woy SuyMsel sopieg Ieujo wHUs 10/pue
AuRdWuOD ayy fq permoui seaq peal Sinpnpur sesuedxe pue sysop Tre
ysulege pur Woy satieg sy0 Buy alg ue Auedino> ap separ sppoy
pue segnmmepur Aqerey (,Aneg Surdmmnepuy, Ue ‘Upes) Greg wey ¢9'g

“VSP RMUIO SuUTTTVACS) aty

6S

38

£8
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 22 of 80

 

 

 

 

‘1opana BuBeueyy arp of
Supodax Auedunor arp Jo IeoTIO [EPUELTY Jan ayy oq [PEUS OM IaInseary (q

‘TOP Susewy] sy oj Supiodaz Aueduno> arp jo moRYO woyesouny
PRD pue jepiserg Ay oq TRYs oyM sopenq Snseueprdmdeq Ce

SIappoyereys aly jo uognosar Sq
peyutodde aq osye TEYs sieoyZC) Jorsg SuLmOy[oy Buy Jo He 70 “alow 10 au0 Aue
‘SOHPMUIOD Bumutesos) ery Aq siqetisap 10 yustpadxe ‘Aressaveu paursep 31

3 4 ‘ syparerado  g Aureda0)
atp JO pNpuos pux yueueseuem sep 0} Avp amp soy Apmiqisuodsex pemao
sae yes cosa Suiseueyy ary, Seynmmo> Sureae5 aun pure Se overuse
3yj jo jonuOD pure uoIstatedns ap Japum aq pue ssprummo> RETA
RE 0} Hodar Feys epy ‘stepyoysreys aug yo woynjosea Aq uns se paquiodde
pure stepjoysreys ap Aq payeunnou aq yeys ay pue Avedino5 ay jo eSeueyy
pamisieay © PUL TOWEO sanndexg FN aE aq TeuS IOpsHq Sueuepy yy

SISSELEPY / SiS ITO)

SUE SRY UL Pensst sq G sesvayar
sseid Aue eaordde pur metaar Apdusoad yreys weummeys ayy. pal SUB EE)
oy 0} padsex iyi uoMeuMOpM Sunyses zo Aredinoy su wBIM PERIOD ayer
O} SUPYIIS SSEIIMOD QOD 2HO WOR suogeapp yeuntas08 We toy wosied
peo s Areduro> ap 4, Teys Uumrey) ayy, “Anedwoy ay 107 uEWIg
Ut ayeooape pue uEMSsxO nd ap og (eys sy pue palory smBemg ap
jo Jusuidopasp aug 10g Aressaoeu speacidde yuounmeaoy snopes aun Surmes
‘sung Tayo Suowe 0 ssodind ag 103 sopusse pue susuqredap JUBIEIISANS)
MEWIO Te iim aoepeyor Keun aw aq Teys ey “emery sy ea ees
jo sSuysout yeruss pue supe jelous jenuny ye ses0 apise
poe jO LEED SUE aq Ose TeYsS apy SanMMMOD Summaaosy sp uo 330A
LISED & Saey YeYs VEU sy SSpTUMTOD Sutuasos ap jo romwos pue
uorstaredns auq Jepun aq pue oy jrodax Teys sy pue sayy  Surmraao5
ay jo sSupeew Ye app preys sy pue esyeyesarday repjoyareyg ¥ 3q
TEUS off “Steppoypzzys BB jo woEMjosaz Aq peeps aq JeYs apy ‘oanenasarday
Vou 8h 3a Teys Ueuley Yous pie wee ips syeunnou
Teys YOU WezAp WewmH ue sq 0) parmbax os sr ueumery amy se Buoy se
10g “URED Jo aIEUEHNS dif JO Ue2AD vod JonUE LEUTTEYD ayy Jaye] saALMIEs
yeosnyAy ty wo Sugsy 103 paaordde ox sarnyg s Aueditioy ayy tuum x0 jede>
aTEYS StH JO (%0T) Fete uy sea] Te SUMO YOY se Feo, sy “Tea

“meip Aq peareoer woreuiony yenue
Are 0} pedsar wim yooumerSy sap jo suorstacid ayy WIM ‘dun
FestMoD PUE syUETMOde “SIOSIApe feuorssayord sy yeu emsus peys Ateg weg

-Ayreg upns Aq peysenbex aq seu
se ‘sleye Jo ssausnq sy 10 Auedimoa ay 0} pedser prim oneuerdxs
io/pue ucnrmmoym ye pue Aue ‘Arey Are 07 aard “Auge ney jo isaq
avy 07 puz Apdunoid 01 ssadojdine pure sisogjo s Aueduno> ap spans: ogg

 

 

Pue ‘SpTONeL PuR yuT1OI32 Jo syooq
‘sespmeid s Aueduro> ay} 0} ssen0e UII “(aopou UaqM aq Jou pseu
aonou wpm) coyou rond ayqeuosear uodn, Jasimo> pure sjuepmiooe
‘siosIape Jeuoisssjoid sareq wee pue Areg yea sepraoid See
pue ‘sennoumy
JUBUNMSA0S) JUBASTSI SlQ WLM sumer wOReUO UE pue xe] pemmbez
Ie sony Aun pue smey xy pC arqeoydde ye wim seqduo $69
: ‘ommbez Sem wey sarreduro-)
aug Jo Jeppoysreyg Aue se 20 eunaeyep Aeur saqmmm0-) Supueaory
ag Se “TOWpHY Teayyy ap jo swodaz Surpnput ‘soda zatpo wns 3

6

org
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 23 of 80

 

 

re}
N.
»

“eTMIOD
BURIIBACT) ay AQ PayVusisep suicseq sy} oF Moder preys wpm pue sey:

Sunea0r 213 Aq IO siapjouszeys am Aq ‘oq Agu esea on se “papnodde
3q [RUS IPTEM ures} jusuSSeumU TeuoIssejord = aaey yeus Aredwo7) ayy,

-saakopany

-AreieDe

JB O} USIsse PeYS sagyIIMMOD SunBACS ay Se seNNp TewonIppe ups wpe
pue Anoigne [PUOnIpPE lors aspiexs Teus pue seanuuessidey Iappoyareyg jo
SSLRIMIUIOD Pur soap eseldey IwploypIeus ‘STaploupzeys jo Suprim ul suompe
pure ssupasut Te yo sfurpeacoid ayy pzoar Teys Auedino> 3uj jo Arerapes ay.
“Say TOMO) Surm7sa0s)
ayy jo uopNjoser Aiofeur Aq poy oq Aeur soggo eeeuem Ave in Aoueoea
Aue pure sieppousreys sy jo FUSsUCD USAT FuIO[ ayy Aq 3o sTepfoyareys jo
Suysel [eIeusd B ye SEO sayoa aug JO (%7/) yuaoted weaas AuaAas JSe3T Je JO
aja eateungye ay Aq peyy aq Azui soggo Je0G9O sontes Aue ut Aouroes Auy

Jo 2upeeu Tersued 2 ye sTepyowszeug eyy jo uonMyoser e Aq pesos! 3 Ane
Avi MBeury] poreystsay W “SteppOUPinyg By JO JUBsUOD EADY THof ayy dq
1o sTeppoypreys jo Supsatt petouss 2 ye Sed sajoa ayy yo (% 47) peated wsaaas
Ayueaas Weal Ye JO AOA aageumgye ayg Aq ssmeo MOUIM IO WIM pesour
aq seur méeury pamysifey 2 jou st oy Bema 16 meoIC Jong Ary

“Auedino> aig Jo sedojdie so re0n3Q Jones & aq pede astequasaidayy
Jappoysreys ou nq eapepiessidey reprouszeyg & oq Av ra.gIC ones Say

“yeodaz 459 wey 01 lusummodde
jo spored ‘Quoyme jo symm ‘wonesusduos ‘son ‘sonia meu. Atpeds
Teus UTM sayy Supoeacs) ayy Jo uopNjosar Amzofem Aq payurodde
pike payeunmou oq IRUS ‘srsseueyy palssisey Pe seOTO Jones vey} IO
*AuechiO-) Sq JO sIas pure siscgjo Ieuso TTY “SreploysTes BU JO Mresu0}
UaRHM RHOf ay Aq 10 siepyousreyg yo Suneeu pera & ie ise seioa By}
Jo (%42) PIeored uasas Aiesss Jsesy ye FO BOA aapeurgTE am 4q poqniodde

pue peyeURMON aq [feys smebvuepy poereisiBey pue smogTQ somes TW?

“pensst Sureq
uoyMossy Sugeuzsec] # uodn pue sappmmo7 Summeacy ay yo woRSDSIp
ou 2 poyeed 3q Azul suonisod iaogyQ s01Es FEUORIppy “WrMerety JuasTsuOTuI
aq Aur uoqnjosey Sugeusisaq wns. yf uae amy 03 wdeoxe Lreumoisns si
se Aqoune Jey Io spy Uo STENy pue sermp “ALONE Teuonppe wpns aaey Teus
ays Jo ey pue (,woAnjosey Sunrusiseq,, ay) 20" JORIEg ipns SupEusise
sispyoypieys syy JO VoRNjosar aug uz pequosaid aq se jesuurodde
jo poped ypns aazy pue Aueduoa ay jo oresedo pue Jusuedeuens
sup Uy sennp ypns wioped pue Aprou;e ons eazy TeYS OID IONS EY

“sTepjousreyg &
jO uormposax e Aq pasoidde aq srt rePeueyy peraysrBey ¥ se OO rons
Aire JO JUSURUBAOF) OY} TIM UOgENSTar ay} pues To" Ios F sa Jen
waseuey] pomisBey Suy SEPIOWPIEUS Bp JO WEsVOD VeuTIM TOL emp 4G
JO Slappoypreys jo Surseur peisues & ye jsed soos ou 70 (%Zs) JueoIed upasas
Auesss Isea] Te JO BOA saluumgye ayy Aq papaodde aq TPeus sreoLYO 10M TT

. ‘Topeng surzuep-Andag 10 ropeng Suseueyy ary oy Simrodsz
AuedimoD ay jo 10070 savensnTUIpe jon Sy sq TeYs oum Ampnec (p

“eIMsealy oun og Suyrodax
AueduoD mp jo eoyjo Bununoooe PRP ayy aq Teys oym seo) 6

paar
“OL

66

86

£6

96

v6

£6
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 24 of 80

 

 

 

os ‘ : cry ee
a YS ¥

Sr oz

ge apod SIN SB st f uqNpY se Oyetey perpeReE soueueansy aqeiodiay yo
2P0D F4L ".APOD INSKL. au se paulp Aqerey St LJASW.,,) JUTE saquTDag
yeasnyy Sif} uo paisy senredimos Aq pasn souewreac’ ayeiodio Jo epos ayy,

2 dq Sunum of peertde aq astmieujo Ae se yao yUsuBay sap
se aOURISGnS PUE LO} UL sues ety Aypenueysqns aq [Tes TeueaTze ip
Aueduroy ayy 03 pedsei yim pEURSIse Steproyarays mou & 3yNdexs pue
oyut Jaques TIM Asuy auty, sanoapY ay 07 told 10 ye yp sare sonzeg ap (p

pUe ‘WOREMAOISUEL] Sty O} ord Ajeyerpsumn pey TI se uoREUNO}suELy sip
03 yuenbesqns Ajeyerpeumm Ae tpea Aq peimo Bue SUIpieisyne “pansst
sareys JO equa poqUEpt sy sary eys Auedmoy apy ‘eppousreys
Sunmeeg & dq yee ou Supmnsse pure ojemy Ly NqtpeY Ul peyeoipur se (9

pure jueusery uondrosqns s Jeproysreus
suBineyaq] Yous jo surte] sup 01 uensind paisnfpe aq FEYS weppousIEYs
sunnejeq uons Aq paumo eq 0} sereyg Fe qu ay pue “ydde
[ReUs FUSUTSeISy UOT, megs s feppoypreug SuRmeyac] ypns jo suorstaord
ain usa ‘Czepjoyereys Supmepa,, 2) |sueweersy uondrosqng si wm
psubep $f Uney ey se} Mee] Uy SI JeppoypIeys B SUN], satay ape HT (q

pue STL eapepy ayy 0} yueribesqns Ajererpsunuot Aye ypns
ypea Sq patmo sazeys jo TeqUMu sy OF TesHuSpr aq TEYs SWE] sarpepy
ay} 0} iond Ajererpsumm Ayreg upea Ag paumo sexeyg jo manu ag (e

*L ALL aarpeyy,, sua} we’] sug OF Fens
aaHoepe Ayegay seurcseq UOREUTIO}SUeZ] suy IPNyM Je sunny au} TZ pue syep ag
uO yeu} sarge Jeylmy Agaray “mieuy Jo upee pure ‘sanreg ayy “uoneumoysuEry
ay aye AreduroD sup jo suoeStygo pue snySir peru ‘sentiqey “siesse au
aq 07 enUTUIO? TTeys Aueduso> sup Jo suoneSygo pure syyBix peqUCD ‘SSBRETEL
‘syasse SUL Tye PUe “TO W'S SURsEMIO se EMO aq Jelsesierg “Mey serreduno5
au; oy palgns ‘Tim Auediaop pewrcjsuen ap uopeuOsuery ay 0} JUensmy

wOReULOFSUe LL,
0} HT ayqeua oy Auedmo> sy Aq parmbex io Aressaveu aq Arum sz spreumoop
RIP ys Te IeAyep pue aymoexs pue sucnoe 12tyMy ws Te ay
pue Aveduroa e1g wai Amy ayeredooo qreys 3 zeus seorde Aqazay Ape gz weg

SIUTERISASS) SPUIOGIOD jo apo / UdheMAojsueLy

yiom, jo sadoos aanuysp uo paseg pedopasp
aq [IM spequoo perreyep agmeds se Aressaart ssay euo28q TIM squeumerfy
VSIN “poulep alow semoveq mealorg suse ay sy esue fag se
syueurmennbs1 usasax0pun ayepoummooog 0} papustiede. Apuenams Surereuax
AYRJA seolaIes JO Buel Be sayQuept WH “pepssu surooeg Asi se aotares
10/pue ¥5e} wpee 2Oy STUBUIBSISE TEMPLAYpUT ayndexe 0; Bulaey sayeuMTE pue
-sarmbar Auechgion ayy sedr4res Joy sTpSups 997 poyreysp ¥ sapraoid wow uy

; . “@0LATas UpHs eNuooqns ro apracid
ApPeNp WyyS o} AWiqney sup reproid sorrzes orp Burmore apy armbaz
sera Arediwon aun yey} seolases yusudorsaep papery seplaoid pue taprooid
aswas e pug Auedisoy oy weemjeq prewesrde Supyom ayy seysTqeise
WS wy quaredde Appeer yA jou ore popeau aq qWBnu wy saotwses
Jo syse} Te wes jusudopasp e jo seBejs Area og wr pyesn Aremadse
st zy ad penuoD ,,perspual sararss soy ded, pasn Apuowun0d & st YS SUL

 

‘SfUSTissIsY SostAlog tapseyy

“STEUOTEU TueUID 3o SunmeQ
pue preudoyduna sy soy ‘om 02 sur WO papusume 16 Daye ut se ‘Aqod
SAURITLUDACD SUE BLM Ajdusod o1 g10pe 3s9q SH asDIax@ TEYS Auedu07 MYL,

Tee
“EL

cil

TIT
“EL

col
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 25 of 80

 

 

we as “og

t

aareuntsye eu amber preys jesordde ypns pue.asypmme7 ummes0+
aut fq pasordde pue pesrZe sual wo “‘srenpriarpui vons Aojdure pue amy

o] pue ‘sung Zunrpne pue Suqumoooe ‘shaumonE “‘syurymsuos zeyjo yons

pure ‘sTepjoyareys aly [2 JO ajoa sanewingge sown
atm omnber yeus peaoidde yorym Yeaordde tery sox srepjouereug an
0} soumutea0s) syet0dz0> Jo epod aw Aq pezmbar eq Seu sz uonemmonn
BO wpNSs pie PeEHUCT DOD wns tueserd ‘perenoseu Aprysseoons
SI PENUCD DOD Wis seummMDeD Sunmeacy ap jo uonmdo ay uw Fp
(iH) pue “(.eII0D DOD,, eB ‘Apansayoo) sanrampy Aedinoy pegmy ayy
JO Wieyes SuLTeAod WeEO-DD yUBUIEEIZY seotAres Imsey 2 ATarssod
Suppnpur we) pue Avedimo> og usamyeq siequoe jo seuss Io
peQuoS eB ayezqOssu (1) oy Auedin07 sip perp pue ezoume Aqexsy Senze
aul "(AopenuoD Telouss,) palorg surewig ay Joj IopeTNOD eroue
aR se (,UEWO-JDD,) Aueduoy sy jo Jepjoyereyg 2 pue Aredunco
AQRIGey PATENT PeUIQ we “yyy (eWIQ} sxoperucD parepyosuop (q

‘stepjoysreys
3M 70 JURSUOD TREE pHzO[ op 10 sSppouexeus Jo Buse fe ete
S89 SBpOA 31 JO (%4/) Fuedted Ueses AueAas Jsea] ye JO ajon aaTEUOE
aug ember yeys yeaordde ypns pie yesordde mem Joy sxapfousrayc
A 03 yusteaidy seolameg Ieseyp_T Joyeg wons jJuesard ‘pajyenoFau
ATTOjssaaons st PlTeIsy SLATES Issey JeyxeG Ns seynm075
Sumac) sta jo vonndo apy wt pn (ft) pue ‘Lyuewear8y song
Jase, Iayeq,, oy) 744, pue Aredunop sw veasyeq jusuesrfy saotarag
Iaiseyy & Syenoseu (1) 2 AuedwuoD aig Partp pue sznouqne Aqerzay sogiey
ay ple ‘wSeuem uorpngsucs pue yeqmsuoo SumeemBus ‘reSeuew
urexcord sit se (zoyeg,) Sawig pamun wp wi enmwestdsuueg “YSmasnty
im porrenbprey uogeiodioo -gr] 2B ‘uonpiodiog impq prep (2

70
SelAles aly aZeSua 0} pazuorgne aq Peys Awedmon ayy ‘pasmbear Aqqeuosenr
St SSUNMIESP SSYVMUIOT SuTUBACS SUy se sec] UONNDEXY ay} RYE wo8s se

yey sasse Aqaray sanreg sy] «= -PEYWOID |S sy pUe SaoidIsg FURUSVOD -

yaresuy AgENDes yns Aue
jo voneeD au jo sinsez ese Azed pimp Aue 03 20 “Auedino> suy 03 ‘epue] Aue
0} a1qeH Ateuosied aq TTeys Ateg ou “sereug sit Jeao ysareT Atoss oun UE
ISRO eB aoanihy Pepe “seraray imseg upns Aue ayeai 01 srepus’] ys
&q peamber 20 Aressadeu se ‘sjeaordde uayim SiarS pue uoqeyueumo0p
Sugetduos Zurpnpur Avedmoy ayy Aq 4 30 pemmbar séung 72 Op Treus
Ayreg pee pure Supueury iqeq 0} padsax wim Aredmo- au Aq ora pare
jususeige Ips reig6 To Bumueury oumuezzayy ‘reoy Aue perred 30 ayer
0] sispusy] sq Aq permber aq Amur se sareyg Sf res0 Isotemy Gumoeg Aue
jO uonevaD aug ynoed Teys FH yew svouSe Aqery Arey weg Teacidde 30nd
SyI Joy sayruOD Sur 20) oy Oj (Shuswesisy Bung pasodord yons Are
queseid yTeys ropenq Suseueyy ey], hued ay Aq parmber Supuewug
Waq Ate jo wep 10 W Aq yuemeSuene ay oy Padser wim suopmsyy
TEPUEULZ ITS JO SIU 10 BuO JO saoTAIeS a1Q seSeBire Aueduroy sy Aqareuss
(,suonmnsuy Tepueuny, a “Ajsanoeao} “yOy’S TeesmyApnreg 10/pue
Wieq FUUGSeA Jo/pue wOnMYSa peOuey pezmsover Aqeucgeurera ue
Int (,qjusuBesy Suppueg,, 2) prstesz8e we ayenoSeu 03 Auedwo> aug pemp
pue aztowne Aqeey selieg eyy, “Supwetiyiqeq /iosmpy jepueny

. ‘WISI 23 Aq to Quowny yey]
peudeD aig Aq epeu apOD WISIN ou 07 sadueyp jumaojar Are IM 7 SHE 0}
SITY Sy Ur SU OF SUIA Woy sourewreaoy ayerodzo> jo spor siz puswe pue
Ajrpom Teys Avedwmo> arp yey sexe Joujmy sang ayy “{ yard se oyerey
PeIPEHE SOUeIIBA0S) aer0dio> jo apop au idape Preys Auedmo> amp 7
aise Aqerey sepreg eyy “Aueduzor ayy Aq asn Joy pagrpou pue pepusure

 

FL
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 26 of 80

 

 

 

 

¢
" wr
en -\S al
“Nad = " zz

-Aureduro> oy 30 JTeysq
Wo Jo palory sursewo ayy se Umowy, mou peford ayy oy LOREpeI WT pero
Te o1am sasusdxg quomdopaac-arg ypns yewy pure ‘{,sasuadxq quaudoysaaq
-S1g,, oR ‘Apapoeyjoo) Jusumasaoy Su] WIM PUY Jusudopasaq ay
jo worsnpude pue uonenoZeu ayy 0} pedser wim pure ‘pelorg auBeun ay
SE WMO MOU Jslord aug jo woHowOId pue sysco Zursrex peydes “Supueuy
Suneeusue “disep-02 “usisep ideouco demeoeyd ayy oj jedsez uy siso>
juUBsITNIgS peuMoul pure wsy\eyepun savy ‘esuedxe pure Ys aaisnpxe pue
3]Os Tew 2 JO pue JyWO sed URIS oj dn Surmuruos pue joaxs1y
alep ay oj Jomd sxeeA Aueur 107 yep serge pue aBpapmowpe seyreg ayy

“Say SSSS511g 7 sasue

 

FISH poseC-olg

“palozy surseug sip jo pedsaz wi susisap
peur aug Surzrpewg pue Burpee yo ssa001 eB SiInp vayeepumn serprys
Uptis Jatpo pue ,Amiqepnnsuco,, (,SureomSue ones, Te Ul SpTEYNSU0d
u8iep sAueduo7) ag} jo me pue weg ‘Auedwoy ap mim Aqny
azredoos 04 sroye Peuorsseyard jseq SH ast TES Wye sesrse UEUIQ-DDD (0

pure ‘paeSaxr sag ur Aredutoy
amg Aq pefoydure sTuTeyMsu0D WUC pue yeyeg “Auvedmoy ay win
;WuUUEUE TUaTedsirey eB ut ayeredooo yeys UEWIO-2 pue pefory amunseug
aly se prlepieys pus aimjeu ‘ezis repms e jo speloid z0g suogrpuos yeyTeuT
suppeaal suo Ansnput wpe SUT Ul S]sO7) WONITNSUOD TeIOT,
ay Joy apd eannsdusos 2 wim Auedmon am Addns jeys wQ]DOD (4

pue “(,S1S0> worpNysuoD [EO], Suz)
patorg suBemg 21g 10} (seay udisep pure Zupmeulsue pue Sebo rent
uoRomysuca «= qua ueSeueut merfoud yO Satsnpxe) = woqoTugsuoo
fO S09 TeqOy payzHoSsu aug of penbo aq Teys Pero} DDD sy Jo snes ayy (e

PEHUOD DOD dug jo Pedser ui Apdde preys Surmoro; oy
‘CSL pue TCL asnz[D 03 UONTppe Wy ‘pue Lomesuery, Arey poppy e aroperey
St elolg SUEBEMIC) Suy IOF OP eTUOD.peIeUey ayy se UEWIO-DDD Jo Auedutoy
ap Aq JUsueseSue sy pue pemwD DOD ayy, “Auedwo7 ow yo wployereus
2 St H yp sasie pue seBpaymoinpe ueWIH-DOD Dewy DDD Say.

“Arey parepyy B you sem Aveduzo; oq] wow YIM wosteg
2 ULM siseq ,1pSucp-suire, ue uo uonoesuezy, Aueg pelepY ipns pepnpuc2
pue payenogeu pey-Aueduroyy sey xt Aumedhson ayy of apqepeae og ostmrerpo
PIMOM Fey} SUCHIpUOD pur SUTTs} ey UELB JapSq 3o of jenba Ajenueisqns
are yey Atredurop sy} 0} SLORTPUOD pure sure} aplAcid saynmuio7y Zumras07)
ayy jo uonndo ay im ‘eys worpesuery, 4iey perepy Ave & SUOHIPUOD
pure Suey eu} yeu epracid o1 sizope yseq sy aspxexa preys Auedmon suzy

“sraployereyg ayy [2 70 Peaorddy snowmen arg szmbar
yeys uonsesuery, rey pajyefexyy uons Ame ua ‘tems y quendopassqd
My Japum spsu sa essexe Jo suopeSgqqo sr Aysnes of 40 ‘SSatIsng,
su Jo pnpuoy pue uonersdo aa w AueduroD oup ysisse TIM WORM uoTDEsueR
2% Sl WeOWO somesg ro aaneiusserdayy Teppous ‘ppoyermug Aue jo
vonndo ap im ~prym uoppesuery, 4eg peyepyy pesodoid Aue jo wens ayy UT

PRIWOD DIO / SWOPSUSERY AEG Poesy

“STOP]OUPIEYS
al JO Jussuo7y wayyy jwo[ sy 30 sisppouareys io Zumsawr persue’ v ye
SED Sa}OA Sif JO (%/7) FUadIed taass AQUBASS [SEOT Ye Jo S}OA SAREE

ay armbar yeus peaoidde ypns wew “red jepueug ev ui (Asuarmp seigo Aue
ul jOsTeUy Wwepearnbs ayy 30) NOO’D0S OU Fo sseoxe ut ATqey © Jo souermou
ay astied Teus nisutdoydue 20 queueBeBue ypns 3 yerg ideoxe ‘sen
SuMmas0*) oy Jo Supseu v ye eo sayoa ary jo Aqrofew e sea] Ye JO BOA

 

TST
at

eck

oot

Yel
“St
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 27 of 80

 

 

“eS ~ és
a en gz

ueqd jusurded papuspe ue 0} saaxde Agar NYO Dey snp SUIPUEISINOU

yng ‘Amoury asuedxg mwemdopssq-ezy sm JO Ho; anp yusured

alg pelea sary TEYS DVO ‘ated Meiq ous uo zeta ae18e Agazay saqzeg ayy,

“Suig] SUH UIIM aawrepz0o3e ur pire ec] MEIC] Su} Uo sprojex
jepueug sAredutoy ME Wo pepIooal aq Teys seg ssanong ayy 207 Amqer
ay pelorg sutsemg sy-jJo sisoo uoToNAsuc paieummss Aguesaid arp jo
(S00°0) Fueoted suo Jo FeY-suO eIP Seay Bq OF Paes ST YT (000°000'0TS)
seo s'f, uONTM ws} ar Jenbe aq yeys seq ssaoong a1 yewy srojerery
saree Agaisy seqmeg ayy, palorgy aug ap pue Aveduro> sig jo Jeueq
uo asuadxe pure SET a[0S SII Je USEWepim 3x0 pre pope Jo Srak SAVNO
203 pue ‘eq MeIq: pure areq jusumeSy Zupuemyz ap jo peunmETne
ay] queweesy Buoueuy e jo Susop pue Joy yuswaduenme jngsseoons
OY} ‘FUSUAUAACD sty WIM Jueumesy puewdopsasq am jo uogMaxa pur
wopepogeu ary “palorg suBeuicy arg yo woud pue uomdaoucs en 10] |g
gsa0ong, & Wim peyesuedmoo Apres oq TRUS DVINO ety sex8e senreg ayy,

‘CSaaL,) sprepiig Suprodey repueurg Peuopeurayuy ary wim eoueproose
i pue ARC MEIGS UO sprovel yepueuy sArredmoy au wo pepr0zar
aq Feys Junoury ssusdxg qusmdojseq-erg ap roy Amaqen aul, ‘sproes
jepueug s Auedmo arg uo punouy asuedxy yweudoyaaq-e1g aig 07 enba
JUNOWE aR plover o} pareSyqo Auedmon ay st ‘souepmg Sunequejsqns
ayy jo Aueduto> ayy Aq ydiecex aug reye Apo reg soude sonzeg ou pue

fot eam

sip wt pegpeds suorstaoid ayy wim aourepr0202 ut payepmTeo 34
sey junowy asuedxq preudopsaq-arg oy (q) pue ‘syweurezey¢
TPOuUREWT HVINO G2 UW pepioosr-usaq sey junoury ssumdxy
qusuidoyaasc-31g 319 (2) Jeug FuSuETEIs 2 ® pure ‘Unoury asuadxy
yuauidopaeq-e1g 3u jo woneToyes % ()} Bunmenios way Suorpne
pue supumooe syqnd ywepusdepur sOyINO wor ajeognis 2 (a1)

pure ‘Auedmoz suzy 4q
Aypenp pied ueeq aaey Upry Jo spusmeyeys Tepueuty s Auedin05
alp uo ARIEL eB se peplooer are yey sesuadh<y memdopsssd
“SJ aug jo ‘Aue pr ‘suoniod asouz Sumuasaidar saopoaur yo saido> (mm)

pue ‘Das sh WIM
peyy se sHeuie7eyS TEPUELRT VINO palypny juesayer aug jo sazdoo (nm)
pur ‘syusiye1S
EpUEy OVINO SG Ul pepnpur sesuedxq sjuamdopasag
Sig Rp sugueserdsr sasioaul s7Ol pee SAVIO FO serdon (D

-Aueduro> sy} 01 BATEp 0) peambar st nyyWcC Tew sare sanreg aur,

wAQ)
STERIL peewy Pruemoeap om) r perprimny annoy TOE rut ven ARIEUOL re
ye DROW asmdxg qeudopaaq-elg 2 jo Pmowe ay seuss
Apussaid Aredimop ap pure yyWO -(jumouwy asuedxg tusuidopsecy lL,
au) Auedisoa ou Aq pred sem wprya Jo syusimeyeig Tepueuty s Avedmory
ayy uO Anne 2 se poprove1 Apeorye st jem sostadxg prewudopaag-szg ypns
jo wonl Ue sso] VEC WorNoexg sip o1 ond sproumeyeig Epueuly NYO
auy ur pepapyl pue pepzroder sesuechky jeudopesacyaig Yon ye Jo tims op
se peujep Ageray sr sesuadxq yueundoyesas-alj [e1G? ay Jo yMoUre espazd
SUL “DHS ap Aq peacidde way Sunumodooe sizqnd yuepusdapur ue fq
Peghies pue payipne ore SMoueyeg TEDUPULY [ENR Ss yVIAIO PUe C,D5S,)
LOIssnOMO> aduEIpxy pue SSHEMISs Seyeig Psiiy] su} wim pe ae
staimaias TEDUeULY OWINO ey “(sjustieris pepueny Ny, aR) ITI
suse Arerpisqns peumo ATOUM TayyO Sit jo (6007,.EZ TeqUIBAON, sous)
pue 1Of Arerpisqns peumo Apoum syr pue ‘Suz “suTBemIgQ Joy synser ay
aphnputl sjiupmajess TEPUEUY peyeprosuod yenuue pure Apeienb s QYWO

ool

FOL

EOL

est
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 28 of 80

 

ve

Seoaieg Jasepl Jeyeg my {4} pue ‘sued nisurSener 5 Aueduop
aty (At) 88y sse2ong si pue Moy asusdxg qusuidopasg-ery sy 10
Suedunoy aiy Aq juomAed aig & ‘Sale jo eseypmnd a JO} Teppoysreys
ipee Aq pred 3q 0 30 pred yg pue send ap (@) ‘sxsppousreye
WB JO AIMUSpE ety (7) Of payRN yOu Inq Burpapn spalorg auBeuG ap
pure Aueduoy ap queumsety snp Sumuasu03 Auzedinon ay wor siamsue
aajeoar pue jo suogsenb yse oy Amumyzoddo atqeucseat ev pey seu in (3

pure 47 Aq use} used sary repumarey
palejdmenios suoppe pue SuOTDesueEQ st} jo HH Aq voRemumsuOD
ay asoidde 0; Aressavau suorse Te pure wt fq peznoyne Mp useq aary
‘Tepimarel suonesyqo sy jo uw Aq souewnopied oR ple quewsay say (q

pur Gueuleasy shi our Zumrans woy yueumsarSe zoud 10 uogemgar
‘me| fire &q poermeg iou st tt pue Tapunsrl} suoneSygo st sumese
o} pue jueumeiBy sup Aq 2 tox payeydimspi03 sentanpe ssauisng
GB uo Armes pire OMT JaqUS 21 faciorpe pue mmod sysmber Te seq x fe

smoyoy se Areg
suonejiesarday
PRNBAUOD 10 a[qeNssp smWasp Jepjoyszeys Man ypns yery Aueduo7

ayy JO spxoosr Bugumooe aug jo Aue uo poder £ Taployereys many ypns
OF FETGNS 0} IOUPUY [PUSH Sy Duysin Oy swy Ave Te pezpowne Aimy eq
TESS APPIOUSTEUS MeN Aue Jey sarge UTY sanreg sy] *_JOupny [eulequy,
sAuedmop ayy se uw uw ug Summmose oTgqnd repoue pue ( soypny
[euse3xq,) Zoupug SAuedmo oy se DTI “0D 3 (CAD) Bpnoy » anopG
yapodde TTeys Auedizoy ara yeu; sarge salve Sul OppRy (iis /Rjipay
“satu; Bummaa0r) ou Aq a8uerp oy pelqns aq

[feus pure “Tepueyes mepo8ars oy 39 Tg xequieseq a0 Suypue pus 1 Arenuel ue
suTuuisaq popsd ayy aq yeys Aueduzon ay 7O Teox TOSI SUL Tea Essie

 

Tayo Ipes Oy sjuMseidexr Aqaray Ayreg peg “SoTley Syl fo

 

 

‘eqposeid yeys sayy SUnreA05)
of se Woy tens we aq yeys duis syerodioo ayy “aneig Sierodra-5

“poled PRIM] sf Surmp sreploysreys Teuormppy o} SeTeYS
iPS OF Suge }68q SH esprexe (Ht) pue ‘seyTeTMD ZuntmBa05 ary Aq papamp
se santary Aveda Teqny up ayeyepun () yeus Auedmno> ag ye1p aarSe
Sonted SY] Seq woHNaxY olf Jaye a[qeonoeid se woos se aye] MEIC] BUy pue
eC aaTpeRy 2A ered yweueaisy supucuy ayy wee 04 Arescopar ssuny
fe OP 0% Isp20 UF SISO Jones su 4q paysenbar 10 parmber se 4uedino>
aun WAlM ayeradoos yeys sreppoyareyg ayy “SSR Atedino> enn

“SHE MEIC] By Joye sfeq (QT) us} uM
10 uo Sunnn8aq syueuppeysut Tenure penbs 248 Ul OVINO % SIETOp “Sq
i aay ssa0ong erg Aed or Aue —) ay Weup pure azpowne Aqeray senrez
oul pure ‘seq ssaxong ypns i0g ued waded pepuape ue o: saar8e sqara

OVNO PY shy Suppueisiptwiou ing ‘eay sseoong 3uH JO Fo} anp yusurted
AH Paules ary Teys DVINO ‘SEC MEI ayy uo yerg serve Agora song ayy,

“372C] merc ap jo Aveszaannre
pg oR uo Supmngeq spempeysuy pene Tenbe say Ul S¥WIO
OF Pied eq [eys Mmoure ipns jo (%0¢) yueored Any Summewax at ()

pure eeC] merq aly eye she (9T) aq
UERIM. 20 UO DYFAIO 03 pred aq qeys moure upns 70 {%0¢}Tueored Gry}

SMAOTOT SE DVO 3 SIETOp “S"r] uTJuMOury seus
jwemdopasqery ap 0} qenbe vmour ay ded 0) Auedutoyy aug amp on
ezponne Aqaray senieg ap pue qunoury asuadxy yusudopaagq-ary Upns 10y

TE

“Oe

“et

“SL

“AL

OL
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 29 of 80

 

pn Pa ta

. 3 * Tt oe
FOR = =

—— a

IOUSSERI-Lig+ | xe
"EVO ‘Fang

arenbs reeury “o Surprmg ‘9 aaa]
Z99IZTXO"G OF

aTI Pay Vid

‘Deg “esuy ~] wees “3K

‘CP USAT OsTe SOHO Tons JO AGS & tim pus

 

“SLE LEER KEE
VIPPIEETy “V ApeT IA ay

VEU} JO ayBUEgNS

FEOSN “QOL PPOD Te3s0

FE XO" "O'd

DY] Wey “oD stopeques peyeprosi07)

CF TRIO OFF

CELLELPE-R9G+ KRY
RAL, WUUEMS A Ry
VEL yO aRUEINg

GOL Dd ‘osnyy

668 XOG “Od

FEISTY - DOF] PUL

sTEFY 10> RAY JO DIO sy,

20} “WY DRE OF H

6OSS-6ISDIS0S+ <xey
pIOUE] "[seMOyL IL ay
anaers} ‘SUSI

OL TST Uopsnorery

C6013 XOd “Ord

 

 

JPUSISie ) 2 nme > “BAY SeIssHEy deo
“LVS Savdies Fevesmemmny siopenuo paypyosuo7 o/s

“y's ‘kuedinop szepesues parepyos07>

Gui Bao"

Oy Vie OTs

GSEE-EIS-TIZ-1+ | xeY
meyorg PVE, MV
VSN ‘SLIOL AN SHOX man
JOH all STUBAY WHY OSE
Suprng araag andurg ayy,
yy euseuy

EOS HVNO Ft

 

pessexppe nyeraeA0
zo Afreuoneu Aq (p) 10 ‘Awayep pejsod Io rermoo pepzoze1 ‘pred-eid Aq
0) (Ez asnep sng apLa ssueqdizos or sues Jeujour / VORP TRIOS WeyLIM
yuenbesqns Wim) mojeq Peresmpur siaquimu amuse ayy oO; Lorssnesuen
QLAISIET Aq (q) ‘puey Aq (2) -sueeur Supmopoy ayy yo auo Aq parealpp 2c
FEYSs Pule SUBD 1 og TEYs Jepunemy pepmmed Io pernbar vopronmunros
Jeipo io aopou Aue “uprmy pepmoid ammo se idaoxy “Sog0R]

ou
ur sBuysew saAnEMOD Zupmsacy Aue ye syy8o Sumo spy asprexe 0}
nt Aq paquiodde 20 payzumnou aanequsserday JepjousTeys Ayre asureo TPeys
i, pure sTeppoyereys ayy jo Sunes Aue ye syuZo Simos sy asprexa Teys 2 (p

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 30 of 80

 

 

 

be»

A

hE . ~
NS OC

jueumey sim 4g pumog ustg sreppoyexeys
au Jo WUSsuOD UHM WHO Jo aoa snouueim ayy Aq Apejos pasprexs aq
Av suOTepdar aoweuzsa03 ayerodi0o mau dope o; pue jusimaaIsy snp
4ayje Io pusure o} temod ayy senreg ap ye Aq pausis smeumnsum vey
2 Ag 1daoxe pagipow Jo papwaure aq you Avuz yusueaISy snyT Sipmpisnny

“palory sursewg sp se ions palord e jo Supuewy 10 Sempre
‘uogowoid Suispraape ay wi Aremojsnd pue yensn axe se somanoe BIpSut
fo suoyepr oyqnd io/pue suopespmmEoD ys jNpuOD pie sysey UpNS
unojzad ‘suorpe yons axey 0; pue pealozg amdewg sy 03 padser IBIm sored
PARE WPM syeonenumitos Ajeary OF pYStr aut savy Teys Arey ypes Bmo¥ox0;
on unpuesiRLO N Tepunarey payerdunsn0> st yey wep Isuso ssodimd ou
Joy TOREUIOFUL TeHUepyuol suy esn TIM Arey upee pue ‘suoqemBax 10 sajna
‘sme] upns due wim Ajduzoo oj 10 ‘Sssoord eaneTsTmUMpe 10 mel sontmses
Jo asuEipxe yoojs ayqeordde Aue jo suoqem@er pue sem am “aonemss
fermumiasc3 10 me] a[qeaqdde yo spemamber ‘uowmep peprpnt &
peambar aq Azur se io ‘repunaiay samp rey Jo ssuewopred aug jo sesodim:
Suy 207 Saaneyesaider Io syre}Nso0d way 10 sanzeg ap 4q parmber aq Leu
UOGELUORY [ERUSPHUOD YPNS FUSPE sy} 0} Sats ‘YONEMIO;Y PEQUSpyUO7
Ayred pang Aue 0} esopsyp jou pue souspyues pms ur poy jusuearsy
sy Jo uopendss 10 uoReunnie: Aue Surpiiscyimjou pue seu] He 22 yeus
reg ypeq ‘Sanum ui astmzeyjo payr ssopM Guewsesy sup jo dons
Sp UNPIM ‘elojersiy “‘pue UopeUTORY FeAUaPHUOD se parepisuos eq [eus
aqnd ay3 07 arqepreae Aqpear jou st yey WOREUMOAA yons Ary woyeunopn
pue sugjd Suqeyrem pue Susipieypreu ‘sapes pue sPpom jyepueuy
‘ygeneioy sssuisnq “(aatedsoad ‘to pene) sdyysuoneysx Tenpequos pue
ssoursnq ‘seakojdue ‘siojseaur ‘sist Iewojsn> “Supmpefnueur Burseqamd
‘syusurezmber puswampoid ‘uogeumonn poueug Sumssugue ‘sugneogpeds
pue spejep ussep queudopssp som jeueunedxe “presser SULLIa2UOD
uopEmiopy sAuzdmoD ap ‘cone now Surpppur pu ‘suexBord
avemyjos “‘yueurdmbe ‘sesmyzredde “‘sassasord  ~mouemouy ‘SUODUBATH
‘spot ‘dnysoyjme jo som ‘ssuimexp ‘sorpysys ‘sonbayps} | ‘seapi
‘coneuopn Aresnderd (0) pue ‘seas apex (gq) ‘suogeoqddey juayed pue
juayed (2) of payrary you ng Suppnpour ‘Aueduro> 3x oy padser wim perayeur
io “wep “uoRRUmoyUT ye pue Aue pue jusuEeIsy snA sueeu jwoREUuOR]
FERSpguoD, FZ SNeP sap jo sesodind ay 105 “TOHeiiy jepSpyuOy

‘Seley ug uedn Surg
pure yeu aq yeys ‘jeedde seygmy of ypefqns jou “tmoo FuEWIG we jo yuoupni
PUB Syl “Uopypsumf aavy yrM we MEO JO sno ap Aq pays
aeuy oq (us sented on Aq papies A[qronme dq jouuEs wpnim mwouessy
SIL WIM UOTOSRIOD Uy IO Jo Ino Sursere amndstp Ary pypuoo ys Aue ssyosax
0} J8PIO Ul jUSUTBEIBY sty3 JO suOIstAOrd ap payer oy pemmbar se pepusure eq
0} PEDUOD SANINSUOD sip ase TTeYS seoHTeg ByT OMUOD FRys pouwssy
SkB JO SUOHIpuoD pue sume} eum ‘Mey ayy Aq pepnited preixe yseqny ath
O} Ustp PEHUOD SaMNIVSUOD arp 10 yusussZy spy Jo suogrpuos pue suey
Sti Useajeq pyTuOD Aue jo Tuas9 ay uy "Ley, ayy) ie FO STeUETNG ai Jo
SAE[ St UE aouepIOION Ul paszoRe pue penysuco pue Aq paureacd aq yeus
waueaty shyy TOREHIGny /snis, 7 MOnnpOsay ay id] / Mer] SUT ADT)

‘Solara Jatmos pyshuea0 Aq peraaypep jr ‘Teed ayy 03 Sxeatep raqye feq
ssaursnig (7) 200 (a1) Jo ‘papeu p Sueur mye sheq ssoutsng {¢) song (a
‘HEWIC UT SINOY Ssellisngq [eULIOU Bucmp uoissrsuey apse Aq pasearpep it
Hossnusien ieye Ae sssuisng .(q) auo (n) ‘Aqpeuogie pereayep FI ‘Areaqep
uodn (1) speur zo uaa Uneg BART 0} PeUeep Og TTEYS UO RPMI) Isty0 x0
aonoU tpns Ary ~pimarey souepzoaoe uw wears SoBe WYO sp OF aonow Aq
ACULONE SH JO ffesit 10} ayeuSisap eys Greg Ave se ssaIppe Iatpo ys 03 20

   

 

i

Ve
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 31 of 80

 

 

i

ié
=e +

 

az

\

sig JO Geayep pure woynoexe sr IyIm Asnosueymums yeu ssex8e Ayreg ypeq
“quameazsy snp jo suorstsord ayy no Ares pue waored of Jepz0 wi peambez
AIQeuOseer Sq TTeYs se spIsMep pue spesp ru uns [lz 2aTep pue
aimbexs puE spe Jey yons [Te op [eys semreg sul ‘SaLeInSsy Isqpod

“tapunezay seyndstp zo sucnmaidiayy ye wi
pasn pue aannmsp oq preys ssenSuey ysysiry og pue Aquc afenFury we Buy
Sty UW paimexe Zureq St pur URHEM useq sey jueMmasy sayy Ee]

pREURAISyY snp jo uonesidrepn ay pege
jou yeys pue spuo eawerayer 10y are uswrseaSy snp ut sSinpeay su, “Ssurpesayy

“STERY Tewlg wi pessaidxe
aze spot Aovont Te ‘Arex. ayy 0} wry papraoid Apssezdxa asm TBO
se ydeoxs (a) pue ‘Aecy sseumeng & st prim dep peu @P UO pues qeys pored
=p very ‘eq sseursng & jou St poured yas 30 Aep ase] sup jr pure papripxe 2g
Teys poved ypns Sunemoyes ur dep sousrayar op st ipRim sep ap ET sdays
10 SLOP dq 02 St De Ame yr Sutmoyoy 1O ungIM som jo povred e Suyempzes
wey (4) ‘peqes asiaisuzo ssepm jusumesx8y Si jo eerep 2 Of stayor
SSNelo B O} UlsIay soueleyer Are 2 ‘pesseidxs jou Io weIyaM , DOORN
OWIM SUpRpuL, VERT yeys ,SuUlpMpPu, pIom ay (i) Siepued qe
Sphpul Tepes Lue Sumousp spsom Ic sit, 10 ie ® ‘esioa aoa pow perry
aIp epnpul IeMsuys ayy Suyousp sproas (1) jus YY SRR Ul “WrpRysTeD

“HOISEDI0 IaiQ0 Lue
Io atEes ol Uo yUSwISSIZY sna UW peupeuco (uoystaoid xepo Aue Jo ypeaig
aug Jo 20) .Guertem so uopejueserder 4 euasoo “uoIstacid ‘ay Feujo Ae
JO TeAyem & Se IO YoREO0 Ja10 Aue uo (upeeig 0) Aprerrem, 10 wonenressidar
Freweso> “uorspsord ‘wey ypns fue jo wearem Sumupuoo 30 PUM = sz
Petysuoo Jo petilssp aq TTEYS TeaTem ON "pessopue aq 0} st JaaTem ydns ToT
ysutese Qreg aug Aq payndexe Suni in st SSBpUN Sane 8q TTEYs (JoaraTy.
uoverq Aue 10) prouseSy sop ut yop Apueiem 20 wonEeserdar
‘preuBs0. “‘uorstsoid “ara; Aue jo rea ue Xq mwarem on TSATEMTORY

queuEeTsY sq jo Apog axy ut wpI0; Jes Ap Th se UpIey payziodiceout are pure
joorey syred jersanur am ojarey speyper pure sone Tv “Aqerey pepeszedns
are puke werey peSreur are usm 10 ero TeYM ‘suonepressadar
pure sHeUqREOD ‘SjustmeeiZe ‘suonenogen ‘stesodozd *sBupuressiepum
sotasid ye pue Ave pue “Agery pareydueyquoo SUOTIESUR ot pie
foarey repeu jalqns oy 03 pedsax tam sopreg ay suoure Surpueysspim
pue justeeide sryus ay saimmsu0d Jueueasy Stil, Fiemme y sty

“Senieg IotH0 Stp Tz 30 Juesuo wey rond aug mouim
Ayreg Ave £q | pevequmoue aSIMIBIO Jo “paspayd ‘parreysuey ‘paudisse aq 300
TeUS TeWSsIsy Sip ‘Ujersy payydureyuos ssimiayo se ydaoxgy Toiisssy

“Agere papeyye
eq jou Teys Jueumey snp jo suorzascid Sunpeuel ay jo Aymqreciope
40 Aipyes ayy pue jusuraz8y sin jo sasodmd om Suppers premoy Mata
@ UIA ayqeanroyueumn 20 DIEAUE aq Of Dsuluuajep jweussisy sry ro uorsiacrd
Aue Of qusurjsnfpe stqeynbe ue ayenoSeu 04 sue EES poo esn oy sar8e
Agprey senieg Syy “uorDtpsum{ seypo Aire wr worstaan Fe aTqueciojusun
Zepuel 10 ajepyeaut jou Teys Aymqeesiopzaum 20 Apreaur yous fue pur
“papeyye eq Jou Teys suorstaosd Surureuer ayy “Mey 3 Japun. sTqesolopreum
70 PHPAUT Sq OF PSY St PeMeaSy snp yo uowsord Aue yy “APEYEYSASS

“Arowpne 10 zemod 4y8t uns

Aue SulAey se FPSH squpsap 10 Ino Jest BIOY Treys Ayeg ou pue Greg wig |
et

Aue “puiq as1merpo 07 30 “to aaqezuesardar 30 yeBe we aq To ‘se we OF 30
JIPYSq Yo pe 0} “Toy uppeyepun ro qeuerse Loe opm rere 03 Auioymve 29
“remod ‘yysi Aue saey Teus Prey ou unEM ur peaife astmiaugo ro Arena
OB 0} Ulery pepracid Ajsseidxe se ydaoxg “SaqEET air Jo disnonepey

"Se

ce

“TE

“OS
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 32 of 80

 

 

 

 

> ssuroye sy
Vorpioysuey “7 semoyy
- . Ae io oo ” >
: ed Cp fa

“

a OY

"W's ‘huedinoy SxopeRES, payeprosuo>

TUSPISOL SOTA,
PPR “V Epes
Es Ag

i

OT] mewn ‘0D stopemio3 payepyosuc-y

/luapisezg
eeyoig-[yuery

ye Ey
TAN ;

   

“DUYy “HST yo Aozmof
pue uy suey

. Shey HNOD yedoy Jo GIO au Jo Tere Amane
Apuny Te paunpy Wig prowrezy tq essen] ‘Susy SH

&/frSeib = Ag
ee

SIEHY 1M pedoy jo suo ayy,

“USHELM. aacqge 381g read pue Aep

oF sunaisy Shp OMT parses eaey senteg a “IOMSALIM SSUNTIM Mi

H paudis sey qeip Aare y ary rureBe se REUMESM

peurSn0 ue 3q Of pawasp sq Teys yrediepmop ipes Je}Heelsy] pues yusumasu

suo ayTASUOD Sanzeg ye Aq poudis vem ‘orePar8Se om uw Tey
WUNOD UE NsuEESIsY sry alnexe Agux sarrey oy, Siena "og

aq eur

SED AB $e ‘D RqNpY JO 7 UEP ‘C:Ranpa sep se ox
AO; SB Ul JUsUTsesy uOndEOsqns SH Jaaiep pure sinoexe [inn peumy
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 33 of 80

 

Zope BuBeuryy
Aq

ATEdwIOD Sip Aq pajasaoy

 

 

 

SaOQON IOF sseIppy

 

. Seppotypreyg euon ppy

 

 

yo hep snp paZp pux paynpaxy

; "SME IG PIUIOD jo soydound
0} pregal jnowiM sey ypns Aq poursso’ oq [Teus satpammer pue spur Te
ple “UEUTD Jo Syeuel [Ng sy Jo SMEl Sy} IPL soUEpIOoe ut pajerdreyul aq preys
oyeray setied ary fo syy8n sy pue ueuResy uopdopy snl “MET Sultea05 v

“Moped amnyeusss ¢ eploypreys [ELONIPPY
TPNS epsed Psisy ssalppe Vy Fe Jappouereys ea Ad ayy 0} UaATs aq [eYS
pRuneay zeppoyszeyg aug Aq peproid aq 0} pozmber sorou Ary “Soaday “¢

“oyarzolg reg 2 ATeurstx0 o7am reppouereys
JEUORIPPY ota FI Se aye pue soi0F sues |i} WIM JUSMBELSY Ieppoyereys
ap sidope Aqezsy (q} pure yusureaz3y repoupreyg 21g yo sumxa} su 0} Jalqns
pue Aq punog aq [eys reproyszeug Teuonrppy wpns Aq permboz Auedwmo>
Sup Ul sereyg Te Fy seerde (2) Iplovpreyg Teuomppy eyL Feuey z

‘RUBS y Jeppoupreys
2uy JO suOnIpuoo pu suite: ey o1 pelqns Aredioy ay ut Gueweedy
TeplorpwyS oR UE peugep se) sereyg Buummboe st zepjoyareyg euonrppy
ins yey seSpapmowpe sJepjoysreyg Puppy syL Teuspyompy +

Teploueretis PUOBEPPY
sip jo Arealep pue tonmaxe 4g susie: Aq wersy payerodioom st pue omy
payee st iprym yo Adoo e “[r0¢ “oz jady jo se payep pue (,Auedwop, am) >

SUISELIO JO siapjoypzeys aig Aq paymate (,Jueurels y Jeppoyereyg,, aun) Soatueare
Srepjoyareys Upeyied yey JO sulle} sip a] uensind Crepjoyereys jevomrppy,
aug) pausisepmm ay Aq payee st (jueumer8y uondopy,) jueumerse siyy

 

 

yusureadsy nondopy jo uxtoy
VEGA

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 34 of 80

 

Exhibit B
Constitutive Contract

(SEE ATTACHED) _
4

 

 

 

 
 

 

Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 35 of 80

 

4 flr
We | ©
1 ofSE inrory] “OOSTSLEE t J8WUDQ 19

wig? crete erpe pre PE sinocanfr sssussne Mw SaUSGEM Woltimedag SaajMaG SICISoAN
viet (ftife smonofruemonourawun: opsqoy, ASTM «Fe Lor FE? ewgo-nofmmmmourpopur: yey

Acta gg neni cnetien RT ert i? hernia we EAS Tress ee

Retr ie PP ee eS ee
Petersen .

 

 
 

matt emery eine eeu _
Fepefp e mee TREY Pp EieLt peep OR SD HUISILED eatery Oepr we?"

Ose Hf meyer iar rt, SY
SP IY = or sy oaeth eer 2
Bre rtem pen Cg mA SEPP ISTOSOL sey - -Sgitwepoz: ;
fens O11 mEsYHO * Ot
v ° ren: eee
nets png ree ec AD
cheep eh

assapu po aasounto) fo Kiger * rt Sousa

Swoveg Ssemsn Ap jyauuancy

sony fo aE HAS. [pete ye ay: prestery

LEERY hor
ce

aN eb Pt (Some wemm. .

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 36 of 80

 

 

 

 

 

Se on oo; wes? (ReOrP DOETI LYS | RUE TED
mete opeyr pre a? surcranfrssausng aan “auSgeMA muoMLEdog saajuag srenSaA .
whe? uftiFe smo‘act ueuooUraMM :onsqam Ansty ~ ier oat tS =WorADB-URLIOROUTOIE * HEMI

“ry, Op fees ; : . PeLeieg

 

 

 

2 ortpiea th et ooml =. : eo30t, . "peo ine Boog | a
: Spies ptt Do caro + NVA aaEWs | ,
; erie: = cotore - t tet oocenz «SSS FO voy ! hs
1 ep ge ar eel eee) ogo . EOS, move = sete) pendeg poy, | |

i Fp ork ers oootog Tp ee = + | 0 pide puny mover eden gery Lt

FIM See eee etl ane sade cenenceeca ene peaeuuteuuvasceteranenesurawens 2
= ‘ Dips eae saa nee eee ee a cae raven eteueenseeceeansewansnaans

: Ame semen en cen w erent ene ten Ene E EERE epee ee nae Baek neha oben ee emmmnnwewinet T

Denne ines cade eater ee eee nea ee cena na ten ORU ATE dnd sed bode e ie dene bammen een mena s Tues enc Chea anesenanamtanedcesecuonge et tee eee
Dhalre arene ane naa eames cece sw arene een seege

aden ne ce ten sae eenure ns san ua am Sena eR Onan a nat Rane es bteee ede e cee neta ened eemel ee ent ene hecemne nena cade nde ee Te DEEL TER, 2

OE meee agent ny AON oR ea

eoREERIORE 5 PetorenriMO7)
ENP A |

fusnpay pee eieeiae) fo fasreny woaod-ssousng

wena fo apouenpos errs sey Re ese

aa SPA

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 37 of 80

 

 

 

 

- > T's? (REO HOOSCSLPS : FepEaD TED

7A? ciels erm tee FT so and ssousnqaam :ousqeM TswEdad seopES sI0;Sa,
+e? UFTi2 suorncS cewoocurmmn: oussam Agsnay - ur er voor -ulonob ueuepoupana Rens

wry ge ay . roe, Lo. sez abeg .

 

“et
me,
au fs
ay
t =f
" ot
- a bs
Tee nee ne neem net e ene e tema ened ee tee e ease aete sense wh

 

DOPRROR] UorENS soy Posy

aa a3 gaye . -

fasnpay pas ausasuato;) {9 hasaayg . sxoneg sooentpon
_ tong fo mneogae SPT TE PETS pes
ReaD epee

Ticket

  
  
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 38 of 80

 

 

e G&S

1st pent 2 Q0GcSLPE = JaqeD TED
6? Cy Se eps PES suo AOD'SSOUISTT AM TSI ayy quando SStrvieg sroysaany -.
whet yStihe swonoircemopourm  qsqem Ags - NF ioe Fe? socnctueuopowgops: yeu
eu .

 

 

 

we eg CF vip eebed

 

: , : , {GREE ot i.
2 Oto ae ete i oy oom orem Fear easeeampans pare Soaps Foor too tor f

2 S9OISS PE Pomp? ole i Loe mouped por speq Aomomne poy Suponborgccao ss i

(REmpRSEcor pes Emp) I 2”

Se, , Tog

is
3 i.
ay. “aby
ages SEER
ne

2 DOL EM eatiounteey rhe hes arid

. : CS seareterocnraneaiatestiwet |
© poop gmutge eats Ceres erate ash Oe raft : yeoriivtoenmes nommnsms pe Somimerrscey «|

P appere eee hy reey teat Wr is : Jepiabpeey, Ut paDriey saplagsy yamommosy. 2 2s
eer rrr rT errs) Capa Nan epee nena ey aman teuserenrmarace rece Bcc weneenen veo wet he ee .
_" 7 BepEAnYy Tetowonmmop pre sym
poe ‘ ot” gd te he
OO. ROR eet EF

Mee ae hehe nd ek ee ee ee Pe RUN Pee eee bees Oe EEEN Re nem one c enn eae tee Te

EPR nce sconecneereees in

dolwanoyay aoneysiey EAD, m2

figsnpay pis saxo? fo hassry, worod'seauteny
; sao|asag, ssauren gp tuauuters.
ang fo mourns ren pants °

RE REEREY

ate VE str at

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 39 of 80

 

 

AN
rEST REP M0679 LSS ¢ aaWIAD Teo

eel cit 2 oreycy spree O? sto no sssusnq Ams (OyIsqayy TU edeq saopuas SIogsaALy .
67 hGCe wuonand uenonour as : auscem, ANSE - tr koe Te? cwoeranb MODoU OM: Ee

 

 

_ *epebeg *

wry oy

 

pain = EMM Roeogary =

    

i Petpet g®
p rpeaagte en : ee i.
_ Samy want cE Testi : Teak aroma |= eee siAL a §,”

een ne ncecne tees e cheadeudanerwaee centri beed ss Teds peeeseween testi ed aan ain ane et antenna gree rao sents coeanem en sm eee

oo ccaac nae neea re reese ccc ertaee ees beter teed ban sropetiavescgennngonessestcns ane necaerees nau tawecunennns creans rengaepeneatnen oe

aie eae Soo 3 wan, a pre an maa eens ogee teen tence eee!

eee "Guede ey
rennet

 

i ge os emipnigeere + outed 32

: Beery pow 2 coon: teloa'sa) t eahose eg00s1 Saiegg Magmanag pre aS! ‘
te se : 20 sam GMTpamrr lepers
tog? vextowemyrit . i Tom FEmyesras7om, soonemea ey”
i pee : Lo fie “ oun! -

: 10801 a Loe. : STOOL Ee
top mey? ' TE nelane lacccecngensteaees speqmanyy now EN STAT Tee TeNMOS

wer aetecetenectors HOTBUMETT] popmaneeiog jepaaeano)
ee ree eee

Ausapoy pe@ zara fo assests word ssauisng

stoves ssauisn dy tuamigsaasg

ven aees erro reser

SCRE BAAS?

 
 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 40 of 80

 

 

cee: "- pet mPa / pe a3)
h ae . TX

pare
: | Qn = SS ame

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

i Yayeya /

om ct fa— pee ai. gl a

   

prey oqey apey es
Se wees Freer.
mp se?
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 41 of 80

bal ae ad ba
- Se meiO pty
Sree re geste

S20

 

Pemip git pat ifr

Be Ree pet prone Pegtey Fenty CAD ore F ONG Hey x

 

 

 

 

ie Key? eos’eg.

eels por, LOLSSOLT Corer “S80 000'Er

rm BOSseSSLZeos ang" 28 . WA #09°28

Mths Cony or? bOSOZLZSOHOFE oGd'se 20 cores

Rete oP pen gine Ot poy ee were I pee?
ve D bees ter URL LE /BO0Z

ee fe roe ote ee?
ele = goo oonog .
Prerey= SELL PLOT

peer ob epee eae

Woipwery fo repre ar fpgetp oo: LsLoseL

me 2 SZLEmooz Pp 2 oe?

fete 2 oRlrss : him 2 ZoeEssg
-— 70

—orry oo co oe

TEC SID PITH? SOIT SERS
POC ets Fremsy _ - OF
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 42 of 80

 

seg
wonTMISXY stg oO} yuonbesqns 1ostape Tepuewyg saisnpxe-uo0u sy se peosnyppueg jo
SeotATES Sy} aSeus 0} — voTeSTqo sy JOU Ing — UOT pueserd s Auedhue7 ouQ St IY
‘ qpeupe8y pemdopasq

ay Jo aq UoHMmexg ey oj juenbasqns pesop oq Tim - spuny queumseaul yO
10 FALIO StH Woy reyes - Sumueury aumrezzayy Aue yerg spedxe Aupduron ayy,
‘ jeunes y pewdopasg
aug jo SundZs avy o} yenbesqns jasys woe; qari pesodoid sy ay yedsar wim
JeISIPPUeg Wor pue spuny peseq “op om) aug Woy resy cy spade Auedumo> ayy,
“Burpang Spesay aq fit. puny preuysesu

IPNs IWS IO AILIO eM pee suedwi0g sy usemyeq Juouserse uM sanTupSp
pajmexe te Apig “sususai%2 Burpmigq Aqsa, juesoider saoge 0) patie spury
JUSTISAALE paseq “SQ SU) WLM sucissnosrp Sur0S-u0 atG JOU Jays WIE] BO} JVadsex
YIM AdUIO 3H UM Jureumarse peurtopr op THEN, WED JO JusummAA0F Sty
TBIM FUSUeaIs y JWourdoysssq spy Jo BuRZIs oly 0} JueTbasqns [Wun papnpuos 3q 0}
papedke st puny IUSUNSaAUT YAMS FaYBO IO YATIO dy} WIM PUsUSaIse SANTUGSP ON,
. ‘Fusuessaur Supueury suruezzeyq TepTus 2 0} pedser IM Sspuny Weusaaut

Ppeseg “gf wo OM YIM suoIssMOs;p Supjoy Agueseid osje s} AueduicD ey,
‘Arado; sug 0} Supuewyy suruezzeyy] yo {opo‘on0'ez WALO) steta Pew wom
sang Ajuemy jo wmopem eo; dn Simpraoid Aq Auedioy ayy ut rosaaur Smbe
-isenb © amosad TEM JALIO 8B PRIM OF JueEnsid surrey sy BuruTMO Aeduzo07

ay} OF Vays ULIa} & TeaTyEp PIM TATIO sy} Feup peorwse Aqeqma oary (tA LI0,,)
puny peferg wspmoy, pererBazuy weMIG sy] pue Auedmo ery joarey ayzp aty jo sy

SIOSLAPY TPERUEnLY pue sued

SNIONWNIZ SNINVZZ3Ay

 

Oo HOR
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 43 of 80

 

 

Reus sig uoadiosqng areys pazreyeq ayy Jo MOU yINy at weaIB ore UBUIBaIS y
SUDUBULY Su} O} JUanbasqns smod30 ayeq PequoT ay jy Wer] pUoweerSy Supuen J
aug uo Auedulo> aj 0} Sulmc pue anp aq preys sowg wondrpsans areys pazeyagq
mp JO Mowe [PY ayy wip aeq juemeasy Fupuny ay of ond smooe aye
pequoy eu J] “aed penuoD,, sg se pauyap Acomy 1 AreduioD ay pur uewg
-DDD 4q pereatep pue pamdexe st peNUCD DOO eH IB ap ayy +s

“(6z9°089'Z NINO) STeRE RrewE aay
Aquexy paipumy qs puesnoy Aoj paxpuny.as worn usaas sf (aor uoRdrssqns
aryg pampPd,) SmeYS peusyeq ep 1y sud uondrosqns ayy 9

Peusey uondmpsqns snq Oo] Pedser wLM JetRO tPes 01 suOTESAGo
eying ow eary Vou pue Aredwo> ay pure ajeummm: ATexnemojne
eus juemeasy uogds sang stg wep ‘Shey sssuisng (S{} weeyyg ypns uAgIM

iredunto7) oy} 02 Wow 4q pred jouw sr ary wor Fosqns SILUS FEULTT Sup Jo yumowre
Ty ap FT eOnON vondipsqns jeARY BE Jo Wow Aq idrecer ieyye sheq ssaursng
(oT) ueayy unpim Auediaoy ay 01 Woe Aq Pred aq Meus Rd uondimsqns areys
TERT ay Jo Junowre Ty ayy, (|eonON uoRdspsqne Tenimy, we) soug uoadEmsqne
aIeYS Tent ap yo yuemded Bunsenber queuesrgy siepjousreys aup jo zz asnep
30 suoistaoid ou WLM eouRpzo2[ UL YOY oO} sou ua & aaI8 Pim suede
aid Tusimeelsy 2p CuRIEYS 2s jo senreg ye Aq (=) pue quemeelSy uogdimsans
si jo Ayreg upea Aq ()) Ateayep pue uonmome og oj quenbasqng = -¢

 Puesnon
uoRdmosqns sreyg TenTUL,) sSereYS PEATE] ay 10g aprid uondposqns sy °F

‘(ateumsalsy ippoueIeys,, Sy) LLOZ ‘Oz dy parep
QT] surge jo srepyoysreus sug ye Suowe yeuserse srepioysreys wreyies Je
Ur Wstp OF paudisse HILIwate By SARY T[eYs TeuTsarsy uoRdEosqne sup wr pauyap
asTMiayo Jou sun, pezeqideo pe yeuy sare Auedunon ayy pue wy "€

“Csereys Mid,
euR) Sexeys (0¢2’¢99) Aye parpuny ussas puesnorg sem Apqs parpuny xs O

pure “( seteyg parroyeq,,
up) sareyg (o¢z‘ttz) G7g perpunyg oa puesnom uessjs perpumy om] -g

, pir “L,sareus
EDL, ap) sereys (000‘c4e) puesnory aay Apmass perp sang
=r0y uordrosqns sny siepuay Aqarey (, yOy,,) uorezteSr0 newH
ue ‘SHEY WROD T2s0y Jo ayjQ sy Teqosqns peusisrepun syy &

"LSeeUS,,
ayy) sareys enpea [EuRmOU (QO10 NWO) 28g PerpuMy euo jo sesmdutod yende>

areus epreuno)
Auedwoo ATqey peu Meu we st (,Auedmon, ag) Ty eueemg +t

BWSBUeT)
WEUIC) JO ayeURAINS

SEL Dd Feosnyy
sooget) UzyINg TEUIpEyy

804 XO" “O'd
OT] sure2t})

ThO0z “oz Tady speyeq
INSWSTNOV NOLLARIDSENS Vou

 

C Baqraxy
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 44 of 80

 

Se ke
a

Tiny ur song wondussqns sreys pare ep Aed 03 zass0syeys uoseax Aue IO; s
Woe Fe Areduo> arp WIM sesrde pus ipim syzuesoo Aqerey yoy Jueueaidy
isproyezeys sty wr Jo Puy uoRduOsqng sR lM areyMasfs paureyuc>
Arequoo 33 0} Simpsue SupuespimgoNn Fee TAREQ It

“sereYg WI a Jog peSuypxs 3q Jou [Rus T pure seq paimsy ayy uo pred usaq
daBy 0} pausEp oq JOU Teys sou uonduasqne areys YIq ayy “Fueas we ypNs WI /pue
sates Wid 3B aajeoer o) WBE s,WOY JO YOU Aq arem & “9q y[eys pue ‘se ayerodo
Teys WRESC yous us Josey [] snep UW peujep se ynejed © JO sovlermo30
aug JO JUaAa Oty WT Tey saize Agamy you pue Auedino> ay usury sepjousTEys
aly 70 Tueweersy uondrnsqns sup ul aieyMmasps peuryuoo Arexquoo ey 0} dunpdue
Surpueisipimiou Fig yds ‘Ansupuy 2 soreunmo> jo Aysnayy og Aq souenssi

ns yo yeaordde avy (mz) pur sow uondrosqns areys 7p jo Auedinoep ap
a fraser ay (a) eyeq Puynsy ag (}) Taye Sqermerd Se UOOS Sz Vly 0} PSs 9q
TeUS Sexeys Wid ou yeu sarse sonTeY ay pue ated ihysy oyp Jo se suOP 3q Tas
yoqe ayzL Loypne juepuedepur s Aurechtio’y avy Aq Oo} paaise se pur sprepurig
Suaiodey epUeULy [eUOREUAy sy UI payes~uoid seqdmmid Suqunosse ay
AIM suE_duLoD Ui peprovel oq TRYS USGeNTBA yous pire ME] Uy WLM aoueproo0e
ut yadxe uopenea pepuedspul ue Aq peummeyep aq Teys song uondrpsqns
aIEUS WIJ A 0} peusisse enqea ayy, om wondnosqn¢ ameys Wid ons i0y aserpxo
im sareys wid (ocz‘eo9) Aya pexzpumy uesas puesnowm sang Apas perpuny xs
dlp PaNsst 3q 0} PE_Avs 3q UaUy [eys YOY ‘permEno sey syeq| prynsy oy (i) pue
yusmmasy uorydrosans sig jo suopstaoid aug igim soueproope wr Auedunop exp dg
pealeoar usa sey song uoRdrmosqns ereug periayeq| ay} () peplacrg “OL

Wd Sy 0} paudisse AjayeuyM enzea
ag st (zong uondipsqng ays wig.) STU Wd ep toy sound uopdrosqns ayy,
“Auediicp ag pue yueunteacs ag Aq pousis st Tt Fey Cae Prgnsy,, af) sep
aR bo satpaye seve JusuReIsy pigmsy ayy, ‘AeduroD ayy 03 You Aq Cond.)
puppurjusuded 2 st Aueduon sui 0} TUBHT Pays sy Jo Hers op yep sverse
pug saspajmowpe saumy Auedmoy ayy, “Lenny prymsn, sim) pue] Sunsg
ay so sso aapsuepe sueduop ap spe yoKm (jueumardy pramsy, 8)
JUSUNUABAOS) Sy} ILM Jusursarse ue via Aureduxon qf 0} vou &q pepraoid Siiaq st
pure] Sumspxg Oty 129 sooide pure sadpeymounpe Aqarey Aredinod ayy 6

“HEUI) JO BYEUIEGMNS ‘STL Dl
yes ‘sooget) UEHNS YUP “SOs OG “O'd “OT suite -0; parrew
zo Aredwog ayy oF palaalep puey eq TeYSs H Speyp 4q apeut si routed zy -q

20 “£100
~EEQOETL-DETHO TequINN] RMOoDY ‘ypuETg eyexodi0D ~ FenypEEY Of
yy] SUSE :0} PemLM oq TTeUS HI “Teysueq arm Aq spew si yusuded ye

x
au} 02 INO spew »psyp fq 10 raysiteN or yueg Aq pred aq Teys eoug wondrpsqns
alzyg pared ag pue sg uondmsqng amg jenmy sy], ey

‘aye ward arg a10yaq 10 wo song uondepsqne
areyo paleypect ay Jo you Aq weurked aq 0} padser yim souasse 31g Jo ST oUE,,
youn serge Agarey Auedimo7 su pue Vo Fea yoounseL,, uBR) sog0ON uondmasqns
peneyed FH J VOY Aq 3draoal Jaye sheq sseutsng (G7) ueayg unpim Auedino>
ap 0} You 4q pred aq Teys song uondrosqng areyg paiiajeq] aig jo jumowe
[Hy ayy yusussiey Iepoupreys sug Jo 7 asnep Jo suowstaozd aug wpa suepIOIe
UL YOu 0: (,eoRON uoRdrEosqng pameyeq., ¥) song uondemsqns sieys pexrrayeq
aig jo yuauded Sumsenbar aonou usniim & aa28 Pm Aeduoa arg ‘eq Aur ases
aly SB JUBAT OD e JO ofep ag Jo aye] UeuBSIsYy SuVEULY sy IO ayeq PEND
ayy rey 0} usnbesqns qwsag DOD Ups jo ayep sup jo aeq] jueuaLy Jupueuty
aly jo Jaye] ayy uo Auedim0> arp 01 Suto pure enp aq Rus song uondrosqns areyc
paligjeg ety jo Rowe yO oy vet “C7ue4g DDD, B) m9 Toys qeueaisy
vondrasqng Puree g-y7y7) SUB JO (DG ydeitemd-qus Io (e)g ydexBered-qns ssupte wm
peypads suonrpuce aul yy are] peru sy wo Avedwm03 ag 0] Fumo pug anp aq
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 45 of 80

 

 

—
=

4 TN

= eee £

: isMOTOy se Aureduo) aip “Im
SJURUBACO pue ‘o} syitetrem pue stusseidel Agareay yoy ‘uogdimsaqns sny ydoaoe
o} Auedinoy ayy sonpul oj pio uy HSHUETIEA pus sidnatsaidsay OL

- “sareyg Mid (0¢gz‘e99)

AYJQ porpuny usaes puesnouy sang AIXIS peIpUNy x1s oR Jo sumo ayy OSTe $I VOY
yet ey stp Jayer OF saywoyTJeo areyS snssy Io uemMQ Ww uoyeNsisar fepieunNTOD
s Auedizo>} ag ue oO} ‘eq Awui ase> su se ‘suonoe pemmbe: 20 Aresseosu
pe a3 yim Aueduon su ‘ajeq pPrimsy] sy jo sousrmo70 ay uodn pre Sony
WOodrMNsqns areyg peleyar] ap paarwoez ey Aredimos a uods “St,

‘sareyg pelreye (0szI1z)
Ag parpuny om] puesnoyy Ussaje perpunly Om} ay Jo UMO SIA OSE SE WY
JEU] Dey BUY Peper 0} seyeoyTIs oIeYS oMssl Jo EMH wi uoHENsBer repIeuUIOD
sAuvedhhnoy au; pusue oy 2q feur aseo au se ‘sudnoe permber ro Aressooou
Te yi PM Auedwoy oy ‘ateq qeatdeg aM s10Jeq Jo uo sormg uondimsqne
aIeYS paleyeq] ey jo quewted yo Aueduot aug Aq idteser uodg, “FT

“saleyg FAT (000’6z¢) puesnor aay Auasas
parpuny sang ap Jo UMO ay} st pue OT] suse jo Jequieut & st yoy rep
PR Vy Peper oF Wewmg w wuopeNnsBar pepreunao s Aredwo7 ayy pusweE oF suonoe
pexmbex 10 Atessasou ayes yim Aureduoy ay ‘somg uondrpsqns areys perny
au jo queutded yo Avredutod aup Aq adieoar pue pueumar8y reproyszeys au pue
peunmsisy uondrosqns spp jo Vou Aq Areazep pue uoprpexs ued, “eT

. “SUITS] SJE UPIM. SOULDIOIIE UW S[quenroyus
Sueduop sy pue YOu HO" Jo woresyqo Zurpurq Aneel B aq Ue) Teus juewssersy
uondipsgns sity ‘BUoZax10y sy Jo aouelMD0 sty uodp py Aq paisaqap pue
paymaxe “peusis Amp st Fusuresigy repoypieys oul (g) pue ‘Auedurop ay pue yoy
Aq paisalep pue_ payers “pewSis Amp siz (2) jaum pure ssepun yoy ro Auedmo5
aut Jaye uodn Zurpuig 20 PyBA jou st justmearsy uondmmsqns st. “ZT

REPT,
10 app 2 jo sousrmojo a1y_o} Pedsez IM pur TT ssnep snp wi pessnostp sree

aly Of pedsaz YIM JUSBSIde pue Burpueysispun penyme AS squeserdaz Ty ssnep
Siti JE] Iewjo wee wim sexZe pue jueweso Aqersy You pue Auedino> a pue

*uondg aug jo aspsexe aij 0} pensmd spew apes & UL YIWO
4q payeuisep reseypind & 20 yO Weg Iemgo ose Aue 0} sareys
Tenngy aup [19s 0} pepnnraed you st Woy ‘poreg uondg ay Zurmp 3249 (42)

pue “wosieg Are oF
uondy sx usisse 0) poreg uondg sy Summp pepruned sf ‘uonensip
afos St UW “VINO WUE pure sang woydinsqus amyg penmy ay
03 yenbs aoud asetpmmd e sop yoy Woy sexeys [ERR] ety sseupmmd
a] “uonesyqo ayy lou yng (,uondo,) uondo ag sey CLOVINO,)
AuediioD aug Jo Jeproyszeyg pure uorpexzodzos yor eremepcq 8 “uy
auiseuO ‘C,poueg uondo, ayz) soon yep & sears AredwoD
at yep ay oj} wenbesqns poued wow samy ag Sump wip fx)

pur ‘saleyg Wid ay Toy peSueipxe
aq OU Tim W pue pred useq eaey o] psweep oq OU PIM sug
uondmosq ng areys SE 2 peggy pure edt OLB PATooeL O} Wyn .
$,VOU JO Vou Aq seat ® sy pus se peyeisdo sey yea uns tem (x)

pur “YDa Woy
aolig vondrosgng areys paueyaq au jo preurded ydasoe 0} 30 WY
O} Sezeyg Pellsjed] syy [Jes 0} UOHEsyGe Jeuping ou sey duedumoy
ay Tey poe song uondrpsqns amys pantayjag aug Led 03 10 samy
pera” Mp Toy aquosqns 0} UoOnESTGO Jey OU sey YOY we

SUrMOTIOY at Sunes (,s0nON ME~KC,, &) YOY OF OnOW uentIM & sar uoRansrp
ajos sy uy ‘Avur AuechnoD om usp “Lamepa, 2) eeq yueurdeg oy BtOFaq JO uo
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 46 of 80

 

 

 

i

See SF

Ny ¥

“oh

‘SUOTTPUOD pure suze] yoONS
waim Aypny Aydinos 03 saarBe Agaiay yoy pue jueuarZy Ieppouszeys ayy pue
VO" Prusedy vondmosqns sig Jo suopIpuos pure surrey, aya Aq payorgsel
St sareyg Jo Vou Aq rejsuey Jewpo 10 apesar yey saaiSe pue spuzjstepun yoy -

9PlOUS774S
St IPNEM yyy Jo wopesRseaw JUspusdapur UMO S,yOy JO syNsal sty wey
Jaujo uoneunom Sr uodn Zurdjper you sr You worsesiey say om Sunapee
ur pue ‘GredimoD ay} jo apergpy Jo aadojdime gueZe Aue zo Suedimor
auz Aq WD 01 epEeMt us|eq saey setErrem 310 suOTEessida: ou qusmeaIsy
feppoysrieys sp Wi pue yeumedsy uondrmsqng sry ut wproy yes se idaoxy -

‘pumo
10 0; polgns sq Ae YING JO Aueduto7 ay wom Aq AoueSe preuntzeso
40 uopoipstml Aue yo suonzpBez pue smey aig igi Aydunos oy (f)} 0 ‘meu
JO MEUEINS ay JO soe] Aue JO me] sefueduiod sup aqepora jou FIM uondG
Sy JO esDzaxe IO 7 ay puz MB JO Tes ap yeup Fes simsse 0}
() repio mt syendoidde weep Aem Amedumon au se sopred ypns 0} usuarsy
vondnosgns sny jueserd Aeur Aueduso; aug yeu ssarse yoy Ing Jequepmu0D
yeuesI8y uordrupsqns sng wt uoqeuopm out desy fm Auedusos) ayy -

e ‘sareyg pelayaq]
alp pure sexeys Ten au Suiseypind jo sysit ay sidacoe pue spumsrepum

VO pue ‘Sores parejed sy pue sexys [enM] sy wi jusuyssauy
Ue SUPELE Ul peajoauy Sst pure sitiaur ayy Supenqeas yo afqedeo 1 Woy
Jel} SIeHeUL ssoulsng pus Tehueuy Ul aspradxe pure aspeymouy tons se yoy -

tos
op 03 pexmber stat jer Areduzo> ayy Aq Sug wy pagnou st 7: queuaesy
uondrpsqns snp 0} ens “fr Pue weym swoRIesueY YoNs JO VOR EUMENsi1OD
ap Supeyepun Agdimoid 'o; pedssr wim jaoussse ayy jo si ouH,
yey Sealde Yow pue suonoesuey wpms jo uoHeUTUMsuOS Pepys pue Apu
‘pider ayy o} pupy 10 emyeu Aue jo worsnysqo meipo Jo wep Souspep ese]
Alle asOdIS}Ur OU [IM Uf yyy seewZe pues josley Tp esnep Aq payerdumayo
SUCTPESUE ay Jo UopeUTEMSsUOS oy] Sunaps suse savy ssimraygo Ae
11 souayep Aue ‘meq om Jepun pennmmd peye yseyny ayp oj ‘searem Agaray
YOu pue joary IT esnep Aq payeydurayuod suoqpesuen ayy syeumemsuos
oy Auedwo> ap Aq permbex Ajqeuosear eq eux se sysop zeuTNy yons
[f@ AlPp pue sinsaxe puy suone mw UPHs TT! apey “po. I ym pure
A ‘TReys pure joorsy LT ssnep jo suorstaoid ayy wim Any Apduos qeys yoy

‘Yow fo worpeysyes [Ny ayy 07 pasamsue
uaaq sary suonsenb yons jre pus ‘eBeSua. to amy 01 sueyd Avedwos aug upR
SHIepIsuod pue siopenuc ‘siopues ‘seeAojdume ureye> jo senquepr op
(9) pe uOnTpUoS TepueNy yeu pue sued quewaSeuew smany s Auedoy
au Jo spaisp (p) SS PIOURTEUS TetRO 0}; Suedor ay Aq sareyg jo sejes Woy
speacoid ay pie ang wondmnsqns exeys  PREVECL ap ‘Dig uopdensqns
ares Ray ay jo spssoord ay jo Aredwoy ay sq asn pasodoid ag
(>) ‘Sexeyg 103 uondDsqns ayy Joy Jepjoypreys tpns yea Aq Aveduno-) aug a4
pred aq 04 10 pred seord avg (q) “eppoyereys ypns ypee Aq “207 peqrmsqns aq
0} 10 ‘Joy paqiosqns sereyg jo Jequmu ayy pue duedino> exp jo sisproyereus
ay jo Anuspr sy (e) Jo Juomsardy Tepjoyereys 3 ut suogdimsap
aig ieponred uy pue qusumeaSy TepjoUsIeUs 7H {a} pue pelorg auSeurcp
pesodoid sy pue Auedimop ap (1) Summon Auedinoy ow woy sramse
aatoet pue jo suopsanb yse oy Grumoddo aqeuoseax = pey sex WY -

qususaigy Jeppoyareys ayy pue vq ayy og Metaar srasiape Teper
pue jesay uMmo sit sary Oo: AQnmuioddo aig pey sey Ht yeu] pire jusuesy
See aR a pue vq pemMeAcl Alero pure pealsoal sey Tt yew
PaOL J SUpSEUEC) Sf] JO spoecise TT! YIM Teyrurey st ji Tew sespapmowpe yoy -
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 47 of 80

 

. x ae

OR
We z

~~

jo asnep ¥ Oy Steer Ssmep vO} weIeYy eoUsrEyexr Aue (at) ‘pessoidxe jou 10 Rieu
,UORRIEY FOWIM Suypnpuy,, Uesu Teys ,ZuUIpMpUL, pom ary (i) ‘slepuas
Te spnpun rspusd Are Supouep spi0m JO S31, 10 31, {1} ‘esraa aola pre yeinid ary
SpPNpPu TepNSuIs sy Suyouep spio0m (1) Jusursaisy uoycppsqng sup uy = TZ

“sudisse payed pire siossaoons ‘seanejuassada pePoy
‘sIRY aAnDedsal New pue yoy pue Audio} oR uodn Zurpung sq pue jo yWauEq
aly O} ammUT yeys (a1) pute ‘tere peuoped Apoym aq 0} pue sperm spexquos
04 arqeoydde weurg jo ayetmeying ayy Jo smz] ouy Aq peureaod oq preys (mp ‘Aqarey
pap are puz imei paSiem are usyiim. 10 Tero Jeweym ‘suonerusssider pur
SIMSUTUNIIOD ‘spusUNBaISe ‘SuOREO Feu ‘spesodoxd. ‘*sSupueisiepun snowed ye pue
Aue pue ‘Josrsry reyeut pelqns ayy 0} Padser we Avedon ap pue yoy uUsemieg
yusumperse omque sip yoy sjes (n) ‘Auedumo7 sy pure yoy Aq pepmoexe qusumnsii
wantim e Aq payrpour aq Ato Azur (i) youmarsy uondrosqns sq, tz

“yosrsy (D91
asnep Ag payepdumyuoa se Adios »pois pmol pasop 2 0} Auedm0> keavaen eat
2 woy Audios aig jo ampnns pue wixoj ayerodieo aug jo uoneumoysuen ayy
0} Juensind Aressaoou jr jdeoxs you Aq peusisse 10 poleysuen aq Aur Iepumary
WD JO siysn ey jo Aue Jou jusuteaiBy UoORdimsqns snp HRN “7

“URRY You Aq spew queueso2 10 Ayueirem ‘uogeyuesarder
Aue Jo you Aq year eg 1pIm wCTDeUUOD UT IO Jo yNser B se aMDdut 30 USNs Lew
Sap 20 7 WpTyM sesusdxe pue sso? ‘senigey ‘seSewep ‘sasso] qe pue Awe youreBe
pue Woy ssopmiey squede pure seanejusserday rspjoys. ‘SIaplOlpzeys “sioywanp
‘sIOWjO St pue H spjoy pue AueduoD ey segnnuspur Aqeiey YOY “6T

“ENTE JO SUTOD ary JO uoToSTpseml sup 0} oslqns
aq TEM paajoser Ajqeonme jou are qe) seyndsrp Aue pue uewy jo oyeuezms ary
jo sme] op Aq poutesos aq yeys nus y wondmpsqng suzy. (el seruedwo>,,
alg) pepueure se “WeUID jo aHEUEINS 3D JO P6L/F ON M2] Senredure> persuM07)
auy JO suosracid 31) OF Hens PeHOYe Sureq are sereyg sul aL

IAINS IBLMIOD peznigove1 ATTeuonewmenn
4&q 10 puey Aq Auedimoa op 0} pussy Jeppoyereys |uy yo pue neUeasy
uondrpsqns spy jo Adoo pammexe AyemBpo we Sumeayep si you LT

“wopEurioysuey yons pay oF Arredutoy avg Aq parmbax Apqeuoseor
oq Aeul se S}HSUNTDOp BIN WAS TF Jealpep pure aymoexe pire suonoe zeuaTy
yrs [fe ey Teys vpa pue Auedmoo spojs putol pesop e oj Auedos 4amiqey
PSROY B woy AuUBCuIOT sup jo arrgorgs pue wes syeiodioeo sy WORSEN
Oo] meT setuedutoy aug jo suorszaoid ayy 0} yuensimd pure ayecy ucgnoexy
auyj oy qusnbasqns suoqse parmber 10 Aress@eu ye aye, few Auedimoy
=p yey os Avedimo> syy wim Aqmy sreredoos [IM HW wey sea8e yoy 1

oar sep ary jo se sjejdimos pue peri00 st aSpaymowy pue ssueuad<s
SSOUISNG S,YDY oO} Dedsexr PIM wea Woy Jes UOHEUTIOPM ap jo TY

‘sIITS} SIT FIM, aIUEpIOOe Ul ayqeaoroyus Wy jo uopesygo

Surpurq Aree} B st emealsy voHdEosqne sty ‘Joorsy ZI asnEp ur papraoid

aSLIMISIAO se 3deoxa ‘pire Ispunazey suoneSygo sy wuopred 03 pe yuemaasy
Londposqns sng reayep pue aimaxa oj Ajtoume pue mod pry sey yoy t

2AET

au] PUE JUsUTESIZy Jeployereys ay Jueweei8y wondmosqns snp juawsersy

patudopaed ayy repun peymmed st rysueq ro ayes pasodoid auy ssepm
Ujeletg JseTeluT Aue jo sereyg Ale Tejsuen ssiMIeUgo Io Tas JOW TIM YOM 7

4ususisy
woRdinsqns shp jo suommpuoo poe sure; oy Aq pengryord Apors
SI Sareyg [eqruy 33 30 Woy Aq eSpard ro raysiey xarpjo 10 atesar ‘“aoueiqumsua
aig ‘Aurdio 7B Aq peamoar $1 aog woRdepsqng aryg pemayect
aR wR sep ay surpnpur pue oj dn yey] ssarse pue spuesiepum Woy y
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 48 of 80

 

 

  

sopang sueueyy
weyor [ayer
AON FT mere Ae

 

SITEGY 30> TeAOY JO BOHIC arp Jo perouery ATeyamag
4pupy Te peuryy Wiq phomery wig mssen “ga, ae
ee

  

Ag

   
  

SIEWV LTO pedoy jo aH sur,

“Lloz ‘Tady jo Lep 207 2uy Jo se sere
Hd Ow pur sexys peu ag ‘someug [eHIM] aR 10} weucedy uoRcosque

sp pelmexe eaey Aueduioy a pue WY “OREHM SSINTIIM NE

“aotou ayy 4g reo aly 03 payeuBisep sary preys Auedwos am 10 $e Ssaz
iawBO UNS O} IO ‘eAogE WTF Jes ssarppe ay 01 shcedmmo ol whe OSLADY
WSO SS ALY TeAyeA-Ty pameyoW, UEUTNS ayy wommgy ‘weuIQ) Jo ayeueyNg
DOL Dd baie ks ‘6g8 XOG ‘O'd ‘SH UMOD pesoy Jo DWIO BL :o1 yoy
ft smorjoy se “predaad eBzjsod ‘payssuber ydiaser wrmar “peur persisy4a1 10 peut
Aq parent 7 Io Ayenoszed pazaarep yt wear Amp ueeq SAR O PSUlsep 3q TeYS
pUe 2URNM Ul oq [[RYS Jepumaral supe ORMUNTOD JeyyA To ssOMOU TY = “Ez

. “STeRY Tue wi pesserdxe are spmoure Asuiom

"ATRIRIOD Sy OF Wrezey papraoid Ayssan Supra se ydaoxe (a) pue ‘heq Ssouiseg
® stuprim Aep pou aug UO pea Teys poned ayy up “Aeq] ssautsng @ jou st ponad ipns
JO Agp 3se] ata pus papnpxs aq [eys-poped ypns Sunemope ta dep soueryer ay
St UTI. sep ae “wery3 sdajs 10 auop aq oF st pe Ave iprym Semonon JO UNIM Bit
jo pouted v Supemopeo way (a) ‘parejs asia yo ssepm jUsteasy uondrnsans snp
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 49 of 80

“BATTS
2 eR Sf EuRUeg-DOD “Lausumey reppoupreys, 2u3) Iioz “oz dy paep oTT

 

Wey & eats yim Auedumo3 ayy ‘aq Seu seo aug se “aveq jueweaSy Supueny ay
10 seq DeHUOD op seype o} yuenbesqns steq peu ay wo Aredumo> ay o7 Sumo
pue anp aq ges ag uondrosans areys peLisjeq sty Jo junoure yng Sup uaip ater
peunRssy MPRTUEY 04 yusnbesqns smo MEQ PeHuUoy ayy Ff ‘wWer] wWeursaxsy
Zupueung ap uo Aueduoy ay o: Sinmo pue snp aq Teys somy uondinsgn,
alZyg Paley ay jo xNoWwE [HT ey usp ated peussiy Supuemy ay o} Tod
S1N3I0 BICC] PEGLOD sug J] -,A7eC PEWUOD,, 2 se pougep Aqazey st Aueduso> aig pue
WEIQ-DDD Aq palsayep pue pamoexe st PeqUOD DOD sy yup sep ayy ZL

“(eee’es9'7T WNC) STeny Rreug zeny 432g
perpuny senp puesnowy wep Ayy pezpuny xs worm sayeay st (song w08p PoOSsqns
areys peleye,) sereys peyejeq ay oy sond uwondypsqns eyz 9

pea
ST OW aaey Feys eurEuey-jO] pue Aredinoy ay pue ayeunnray ATeopemoyne peus
qeumBady uondrpsqns snp wep ‘sheq] sseursng (¢1) weary wns unpIm Sreduzo7 ay
o} eureues-DoD Aq pred 30u st song uogdansqng ores TERI] Sy} jo TUMowre TTF a5
Hf SOHON VoRdrosqng Fenny] ay jo sumed DOD 4q 3dyenax rayye sheqj ssoursng (cq)
wey uM AueduroD ary 0} FUTEURI-DDD 4 pred aq Teys eonty uondumsqns sazys
ERR] sui JO Wnowe Try suy “C2°HON vondrosqns [enIUL, we) aomg wogdipsqns
areys [eH ay JO yueuthed Bugsenbar proeurasy Jeppovpreys eu jo zz asnep jo
suorsrsoid *B WBIM SsoUEpIOIIe UI EWTEUE-DDD OF aonou ua Baars FIM Aueduro>
aly feussisy Jepyoye. aR jo sepieg ye 4q () pue quemearsy voudrosqns
st jo Sureg yore Aq Aljep pue woltbexs ep o2 yuenbasqns S

“(O00’ST WIAD) speny PEO puesnoyy use st (aud
uogdrpsqns ereyg yennyy,) sareys pentuy suz ios eond uonduosqns sy,

Lo (OOK ew uw Arerprsqns Sumesado
S3ISD st pue duedweo uopprgsuoe e sf “(weMQ-SgD,) Ameduos Anger, penny
TURLEY We 22 ELI “OD STOPeIYUOD poeptosuoy (3 —35,) uoTerodi03 aseuRda’}

‘ALB S-PSCRBERRT sIopequoy payepyesuc jo wore Juewyssau

( suIseng 76 siepjoysreug ota Ye Suoure jusurserse STOP OUSIEYS ULSD Jey UT west

0} pausisse sSunmeu ap aaey Teys peuarsy uondposqne snp w peubep astareu0
jou suizey pezyeudeo ye yg sei8e Avedon ap pue Emerg 55 *E
7 “(sereyg perayecy,, tz) sezeyg (qo0’oge) puesnowp Ay paxpumyeanp -q
pure ‘(, Ser2YS TEHRIL, au) seTeys (090'OST) puesnow Ay pezpmy suo “e

toy NoRdrosqus sry siepum Aqerey (zureurg-y5,)} uopezodzoo wepeweueg
2 “Ws ‘Auedimog sIopenu0D psyepresuo5 ‘Tequosqns pausisrapum. suL to

“(S03 re
ou) Sareys snyea jeupmou (OOO WWO) esq parpumy auc yo sastduroa yeytdesy
aleys S}I Pue TSTOSOL qWINU wuopeUsiger Tepremuic. Iepun wemg um poraisigaz
Auedwon AyIqey PET meng ue sr (,suedwon, ag) SyIeuseug § “-T

me wmayuary

Weg jo syeueymns
Sti Id Teosny
sooget} UEINg TEUpEW
S04 X09 “OY”

YT sured

Tied ‘oz Tedy :paeg
INSASRIOV NOLLITEISENS VAVNFdD05

EGE

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 50 of 80

 

 

 

of ge
Bead ae

, @

aig o} padsar wpm juauresrze pur Surpueysrepun perm meu squsseider g esnep sup
JEty Soyo ipze IWtA serSe pwe yweusaco Aqarey wmeuey DD pue AredmoD sy pue

~aondp at] jo aspiexe aug Oo} yuensInd epeu apes B UT YVIO

kq payeuSisep Iaseypmd 8 20 NYO wer eyo uosieg Aue 0} sereyS FEHTUy
at Yes 0} penTumied aq jou Peys euEURZ DOD poneg uondo ay suump

pure “‘uondy ypns aspraxe oF reaaosTey uoTesT[Go Aue sep

aq jou yjeus seuswep sx JO HYINO 3Nq “pored tondo on Sump uondo

uphs espraxe “LORADSIP as SNYWO Wi ‘Ama ‘Seutsep ST JO ‘DVINO

pue vosieg AUE 0} mondo tons Uaiss2 0} payrutred eq Teys ‘uoneSTp aos

Si Ur ‘YO pue povag vondo ay Surmp uogdo ap eazy Teus NVINO
vay “M50 PmMoys aaoge (q)g ydexeered—qns uw poypeds se yey & i -p

pue ‘poug uoRdy ayy Suemp uondo ipns espaaxe 0} paresyiqo oq TeYs
‘gauSisep S}t 20 “YO pue uosieg Aum 0} uondy upns usisse 0} pannuted
2q Teys AIOYBNSIP FOS SH Uy ‘HVNO Pure so] woReEDSq ng areyg EDI =
oy fenbe aod aseypimd z 107 eIMEURZ-DDD Woy sareys-yeHTUy o1y eseypIm:
0} ‘(,pouag uogdg,, sty) souermo00 tpns o; yoonbasqns poped your
(9) qs aug Summp (uondo,) uondo oy sary yeus CLOVIWO,) AuecuioD
3p jO wpyoysreys pue vopeicdios Yon aemepq B “Sul ‘emsemg
usw “mo30 prmoys saoge (e)é yderBered-qns wt peypeds uoyrpuos sip jr >

PUR PENUCD DID NE ORT] WU OF Io BUTEUT-DOD
wey aug uoydrosqng areyg peitajeq, au} Jo pueutded ydaooe a} Io eueuEy
YD 0} sareyg paLwyeq] ayy fies 03 UoReSr go serpy ou aazy yeys Auedwo5
aq pue arg uondmmsqns sreyg pertayeq] ayy Aed oj zo semyg peiteysq
ayy 10y sqEDsqns o| vomeSygO YNZ ow saKy YRYS eUTEMeG- DD pue
yeHUOD YRS 07 Pedser TIM CUETO JO weMIO-DOD 20 Aueduoy ap
jo wed ay uo wopesiqo ran fue TROUTIM poysowes 3g FEYsS penuoay ay
nn “AMER, 2) Bec] jUsuzdeg ap a10jeq Jo Uo [EY Ur aE VoHdrDsqng
aleug pala ayy Aed 0) sasosyeyym, wosear Aue roy Spey BURURY-QDD pue
pazMdxo Wod eaey aeq TeUuBesy supuEULy ay PUE sw PeQuoy sy Ft -q

pure ‘song uondrpsqns areys perteyec ain Sed 0} 30 serge pare ay
10} equosans Oo} WOHeSyTo ow eaey Weus BUTE I-Y-) ua ‘(eurereg-JOD
pue suedmo> arg Aq Suni ut pease oq Soeur se ajep sayy ypns Aq Jo) a2q
nonMDEXy sty wow reed suo UItGIM pare low sey ajeq PEMD oy FE “eB
ssmojzjos $2 ae13e Aqazay Auedwio> avg pue murene gy
D0 ‘Meunei8y seppoupreyg ayy WT Io pRuBasy uoydrmsqng shy Ut araymasys
peurepioo Arenuos aug oj Sungdue Sumpuesyon «= FRET ARS 6

WEUIQ Jo ayBUETNS ‘ert yd
yoosnyy] ‘sooge(} Weyns JempeyAl “S04 Xog “O'd “D°T aUsEUIG 10} peTeut
10 Aueduwo> Ap oF pawsayap purr oq TeYS H Spey Aq speut st preted 3] -q

30 ‘/TOO-SPS9ETI-DETHO JequMN Toso Apuerg syerodr0D — yeosnyAPyueg
O/9 STy'T] SuBEWO 0} Palm aq [LEYS 1F ‘TeysueT arm Aq epeur st qusuided yy -e

*SMOTOS SE YT"
aUIZEIIC JO JepsO at] OF jlo spew yparp Aq 20 3a arm yueq Aq pred aq Yeys sony
uondrpsqns areyg pareja] aug pure eon wondrosqng areys TERRY SYL 2

“aqeq  sueurdeg aug
alojeg Io uo asrtty uondrpsaqng ares parajec] ayy jo eurmueg-n9D Aq puewAed ay 03
padsar yyEm. ,eouesse ary JO St 9tmg,, Jeuy serge Agatay Arechaio> arp pure eureueg-D5D
“(aq peudeg, ayy) sEON vondrmsqns pameyeq om jo eureuEg-yD5 Aq idpeos2
za sfeq ssoursng (ct) usayy upgim AuedwoD ay o; eurerteg-yy Aq pred aq Teys
DELI WOncEDsSqns aeyg poled sty jo FUOWE Py Oy PUeliseLey Ieployeieys si
JO ZZ esNzp JO SUOTSTAOId any WIM soUEpIOINe Ul EMEUE I~ DD 03 (,29G0N uoRdimsqns
paLlayaq,, Be} aomg uondaosqns areygo peuepg ap jo Jueused Sunsenber eorou
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 51 of 80

 

 

 

405 Op 0} pezinbal SI
yy Aueduo> aug Sq Sunn ut peynon sty ueuser8y uondrosqns sng
oO} ywensind ‘Ft pur Wey SUCTDESUBT Ypns JO UORUNUMSsuOD ay Suppeyepuni
Sydunoid oy padsex wim 22uesse au jo st surg, yeuy seazBe euTeueg-JOD
pire suopOEsUeT UpNs Jo WoHeuTMsuds Tepoye pue Apu ‘pider ay 0}
pup io amyse Aue Je UOPINYSGO JeyyQO Io wrep ‘soueyep Tega] Aue esodzaquy
JOU [iM Wreuy saaxSe pure joaray ¢ asnep Aq popeydumeluoo suorpesuex ayy jo
wOQRUTEMsUOD sy Surpeyje isureSe sary esimtoujo Seu 7 auepp Ar ‘Mey
HY Fepum paynuaied yusjxe sayy ayy Of ‘searem Aqarey Bure DOD pue
joaray 6 estep Ag paretdwayuoo sucnoesuey aug steumumsuos o7 Aredwiop
au Aq psamber Apqruoseer aq Avur s¥ spueuDop rey UpTs Ye Jearpep
pue aynpexe pue SuCIpE seuyINy upMs Fe Syei ‘permber usym pue 7 ‘Teys
pire JOsley g astep Jo suowtacid ap wim Army Aqdinoo [eys eureueg-DQD

VUIEUIE F-T)7) JO WOTPESHEs [My TY] O1 palomsur useq aney suonsenb
yons [re pue fesedus Jo amy oj suetd Aueduop ayy ipRyM ueynsu0) pue
siojoequos ‘sropuea ‘seafoydime uteyrao Jo sarquept au {8} pue ‘uoHrpu0>
jeDueuy usr pue sueyd yuemeseuew anny s Aueduto5 ayy jo sterep (p)
‘sTapjoypIeys Jaygo of Auedirto7 eu. Aq sezeys jo sepes woy sp2a cid aug pue
any uondmasqne szeyg patiezacl aug ‘sony uondmosqns azeys JenREl aE JO
spaaooid aug yo Aredinoy ay fa asn pesodoid ay (0) ‘sereyg 107 uo dimsqns
au Joy joupreys yons ypea fq Auedumoz ayy oy pred aq o4 10 pted puppur
-yueurXed 10 seord ang (q) ‘repjouszeus yons ype Aq “207 pequmosans aq 03 0
103 paqrnsqns semeyg Jo Is ayy pue Aueduo ayy jo srepoyereys ary
jo AuSpi a () 70 Jusumersy Ieppoyereys arp ut suondrmpsep ayy wponred
Wi pue jBUBeIsy Tepjoupmys sp {z) Bue ‘peforg amBemp pesodoid
sx pue Avedimoy ay (Dp Zunmeou0s Auedutop an won slemse eAROSI
pue jo suonsenb yse o} Ammyloddo ofqeuoseor & pry sey SUE GID “4

aususaisy
weppwpIEys ep pue YO sy Wwod MerAer sieslape PePUEUy pue [exe]
WAS sy aaey Oy AguTAIOddo ay PRY Sey I IeTA pure quasars y Jappoysreys
au pue YC. 3B pemelaar Aqmyere pue poateper sey q wey ‘efor
SUTISEUICO ayy jo osdse Ye YIIM TETMUeY Sl IT wu] saspepmowpe wuEUEG-ND

ssMoTO; se Areduro> ety TBLMs syueuaA02
pue ‘o] syuezrem pue spuessidar Agaray vureurg-7yo> ‘uondrmosqns snp idaooe
o} Suedwioy sw conpur 0} tepio Uj SSHUEE(, pur sion etSssiisy “eT

“‘sereyg ponayeq (900’os¢). Puesnioin Ay pexpuny samy sp JO IeIMO sy OSTe
SI MUTEUe Ay )F FEYZ WLP SUE Weyer oO} “sayeomTISo seg ensez IO we ur UOnENsIsa1
jepseunnos s Aiedimo7 ayy pusure oj “eq Ave ase stp se ‘suogoe pemmbsl 10
AtTessapeu YE aye} TEM. Awedmo> aul ‘s1eq Jueurdey sup aiojaq Io wo sorry woNdmmsqns
areys peweyeq oul jo 7 ed yo Auedimoy oy Aq idpool uodg = =‘ZE

oq, STNG NM (00ST) puesnorg Auy
PaIpIMY SUO Sty JO TeUs0 BUR SI PUB “I "] SULSEUEC) JO Foquiowd © St BIBURA-DDD Feu
PR} SY PIper OF weg wi uopensiBer pororaumnmes s Awecwwoy ayy pusure 0} sucgze
permber ro Aresseosu [Te oyey fm Avedon ayy ‘omg uondrmsqns areyg Jenny aul
yo jusunded yo Aredhio arp Aq jdtecer pure tiewsarSy Iepoupieys ay pus neuesy
uogdnmsqng spy jo mumuEg-yDD Aq Arealap pure uoyrbexe uod— “IT

“SUITS STI WIEM BOUEpIONIe UW aTquaoiope Aueduro7 ap pue
PLUEBURI-JDD Tog Jo wonRsyqo Surpuig £ TF Bq WALA TeYs Pussy uondiosqns
snp ‘Surogerog sup jo eeumM30 oy uody -eweuez-jnD Aq palesrep pue paynoexe
pausis AMp si juss y Ispjoysreys arp (q) pure ‘Aueduios sug pue eureueg-7D Aq
pazsrap pue pompexs ‘paudis Amp six (2) pou pue sseyun zureueg—yD 10 Aueduie5
a9 Jeipp uodn Surping jo pyza jou st jueumarsy uondrmsqns St, “OL

WARE
Jo Avpp & JO soueLMD00 ay oO} Podsar WIM pure 6 ase sap ut pessmosip srepeur
 

 

Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 52 of 80

7 ‘. . =. -
~ Slat
s y

au jo smeq aug 4q peteao aq yreus tusmeersy uoydroasqns sary -(,e] sotuedmo7,
auf) pepusUNe se “WeUID Jo BIEUEING aE JO F/6T/P “ON se] SaniedinoD yepreunno-)
ay] Jo suostsoid ay 0} yuensind ponoye suieq are sareyg a, “ST

“SOTATAS IOTMOD [EUOREWIN peznigo7e1 Aqpuoreureny Aq
20 puey Aq fe dhno> aug 0] prowess y Isppoyszeys ayy jo pue Tusuaarsy wondensqns
soy jo Ado> paymsexe Aqeuigno ue Sumearysp st eumEVeEgnDD =H

“UOT SUTIOSUQ
upns paps o} Aveduro>y aug Aq permbsr Ajqeucsear oq Aevum se spreummop
Buy Upns Te Jeaqep pue sjmexe pues suorpe sym tps Te 23723
EUs BureuEg-DD pue Areduop xpos paol pssop e oy Avechuoo Ammqey
pany 2 wo sueduo a aq jo ampras pue wos syerodioo ayy uosueq
0} ME" S3i OF) ayy JO suoso0id ay} of yuensmd pure ayeq woHhaxy
ay o} yuanbasqns suopde parmtber ro Aressapau ye aye: Ae duedmop
arg yeug os Amedimosy aug ui Apny syeredooo TEM Ir 7ety serge SUEUR I-DD I

soars]
ayep stg jo se oyetduses pue parico st aSpeymow] pue soueredxa sseuisng
$BUMIE YD 03 Podssi WIM Were yoy Jes WOnEMZOPM stn Jo TY 4

(SHLIS} SHI EM SDUBpIOINS
UL a[qeacioyus eureueg-jOD jo uoneBygo Supugq Ajesey e st Tusucy
uondimsgng sm ‘Josisy Of asnep ur pepiaocid astmreypo sz ydaoxs
‘pu Jepmarey suoneSygo sz wuoped o} pue yweumaSy uondinsqns
SAW Isayep pe smpexe 0} Ammoumme pue remod yoy sey eureuegaynD f

‘axe"] AY DUE JUeIReIs yy
Japjoypieus ay Tueulserfy uogdmeqng sap queumarsy yuemdopascy
ay wpm pepruced st reysuem Jo oyes posodord ag ssepum wert
jeareya, Sue ro sareys Aue JayJswey, SSA Ie yO JO T7es JOU PM Bue geQND AT

qusumarsy uondrosqnes snp jo
suOnTpuCD pus suns aug Aq panqryord Apoms st saxeys PERT oxy Jo wueuRg
acy 4q aspetd 10 wisuey uo 30 epeser oueiqmmoue eu ‘suediwo5
aujy Aq paateoar sr aoyg uondnosqng arey¢ permyeq sm 3o jueulded ag
yelp sep ay Sumpnpur pue 0} dn Geup seaxte pue spuejsrepun eueUeg-QDD Y

‘suOnYpuo0S pure sume} ups pis Ay Jpdutoo a} saar8e Agere eurewreg-y7)
pue ¥q ap JO suogrpres pire suney omy Aq pojoruser sx sareyg yo meu
“JOD Aq WySueT sw 10 syesexz yeu} sseiBe pue spueisrepun. ewmeues-joD 3

suRUSeIs y JeppoySreus Su] WI pire yusueaIs yy
uondrosqns shy Wi peureyuos st ipAYM yey 10 uoneSyseaty qepuadspmn
UMO SRUWEUBF-jDD JO Sipser ayy wey Io woqemo; Ave uodn
Zurdjel JOU st YUE] UoTesueN spp oyut Sumete ur pues ‘Auedu07
Buy JO ayeqgyy Io sadojcdhue quase Aue io Aueduoy ag Aq eueueg
DDD 0] sper useq saz sayuermem Io suopeyeserder ou ‘wouney
ppoypiays oy Ul pue jueussrsy uondensqng sty ur yoy yes se qdeoxy F

fpunog Io 0} palqns aq Aeus to Auredino7 3
iprya, Aq SoueZe juaumiescs Jo wororpsimd Aue Jo Soeaenaat pure oa ou
yzia Apdunos (@) ro UIC) Jo ayeuEWNG sug JO mel Aue ro wey sonredinoy 1g
aTEIOLA 30u PLM uogdy ay Jo aspzaxe 10 purexZ oy) pus sexes pau 2
pure sazeys TEI] amp jo aes ow wey t ammsse (1) Of epi mi syertdoidde
upep Aeur Aueduio} sip se seq xpns oO] fusueey uondrosqng
siuyy quassid Aewt Auedwmon sug ey seaide eureuey-yDD Ing ‘enuepmi0d
jueuseBy uondmasqns sig ur uoyemmops ag day Tim Aedmo7y ayy, ‘3

“sareyg padiejed og pue sereys [enTy
au Sutseyomd jo sysix ayy sjdaooe puz spurisiepum eureweg- 55 pue sazeys
paateyaq] By pue sareyg [enIOy ay Wt jueunseaur ue SuppeUr Ut peajosTi
SxSE Pue Siem ay Sumenqeas jo ayqedes st eueEZ DD Te siepeu
ssaiiisng pie jepueug wm asriedxe pue agpapmowy upns sey eumeueg-y yD “p
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 53 of 80

 

 

” Aswioye se

wg
7 “ont oo
TT ” 4

 

 

=P Ty silerma Aq padany “y'g ‘hureduao sropenuo> payepyosue;

“Etoz ‘fady yo
ABD gOT Bp JO Se sareyS 5 PezTeFeC. ay pur sareys Ny oy} 10] aueTy vordimsqns
sng peynoexe sary AredmoD suj pue BRU IDO “FORWSIHM SSHNLIM NI

soROU aT}
£q ssto o1y 0} poyeuBisap sary yeys AuedimoD ayy 10 PURE g-DOD se sserppe JeS
UPMS O} JO ‘BaOge UBIOF Jes sserppe aug Oo} :Auedu07 arg 07 A pue ‘Tuepisarg sor, dnow)
‘pIOTZUL’] ~] SELIOUY, IA suotEyY ‘ose ‘suaury “udissnorrury ¢7 IéT ‘onueAy
serssyry 79 ‘It Supimg * sted “Ty's ‘Auedmop peuopeursyyy stopexuo}
payepyosuoy of “ys ‘Auediop siopemue> payepyosuct) 0} semeuRgjDD
0} JI SMOy[OS se ‘predard eBeysod ‘pejsanber ideoss wel ‘Trews pereysiSex 10 payased
Aq peteur xt ro Aqeuossed perearep fi vests Amp useq asl] 0} paweep oq yeys
pie Sonrm Ul Sq [Teys Jepumaety sioqeonmmmoo Jeujo 10 seoneu [py OE

‘Sie Tue: ut pesserdxe are syumowe
sauow ye ‘Azexpuoo ayy 0} uerey papraord Ayssardxe estmreqgo se jdsoxe (4) pur ‘Az
ssaursng 2 si ypays Aep pou sp uo pus yeys poped op UsE (Aeqy ssauisng € JOU SI Pol
upns 7o Kep 3sey ely FI pus papnpxe aq yeys poped tons Junepore ui Aep sousryer
QB St UII ofep ey RAE § 10 sUOp 3q Of st PE Aue ypIyM. Buimoyoy 70 uN.
aur Jo ponad 2 Supemores usyas (4) ‘payers asimuarpo ssapum yuauTsalsy vopdresqns
Sh JO asnep OC} Sigjel asnep e 0} Upiey souerejer Aue (at) ‘passerdxe jou 10
myysy, , {WOneny nowIMm Sujpnpuy, weeur Teys ,SUTpnpuL, prom aug (TH) ‘srapues
fe SspnpuUL pues Aw Sunousp sprom 30 ,sT, JO 31, (B) “estes e214 pue pein ap
apupul zemsurs ay Sumousp sprom () peusay uondnosqng sy ut “ET

-gufisse peyruued pure siossanons ‘ssanenrmsaidar [eBay ‘stray sanpadser
meu pue wureeg-99 pue Aueduioy a uodn Simpuiq aq pue jo yeuesg aE
o} arm Teys (ar) pure Anerzerp peunopied Ayjoum aq of pure apeut spequiod oj ayqeordde
Uewmg) JO ayeuRNS ay yo smet ay Aq petraacs aq Feys (tm) ‘éqerey pepesredns
are pure UlSIeYy pesIeus oFe UsRIEM JO [ero Teyjeym ‘suopepmseider pues spreuqnEMoD
‘shiaumserge ‘suotenoSau ‘spesodord ‘surpueisiopum snotaezd ye pue Aue pue joarsu
Jayrew palqns ayy o} padser wim. Sueduo> aay pur eure g-7 yD Usamjeq pueweaise
Sine Sul yoy ses (rm) thuedmio> ayy pue wureuRg DD Aq permexe jueumazsu;
wey 2 4q paprpow eq ATuo deur (1) yuoumey uogdrmsqng su = BL

- - - _ yoarey (et asnejp
Sq payeyduarroo se Axeduios ypojs jutol pasop 2 03 Aueduroo Atmel papa e won

Auedmo7) 3u3 jo arpraSs pwe weg ayerodros ayy Jo UOQEULIOjsueg ay oj pensmmd
Avessaoau wt ideoxe eumeueg-jDD Aq pausisse io permysuey aq Aru sepumesey eure,
DDD Jo spyBx owp yo fue Zou peusarBy uopcmsqng sm PWN LE

“~upsrey wureue gy) Aq apeur jueusaoo Io Aprermem “Uopeyuesaidax Auc
fo wureue yD Aq weer Sut YIM WORDSuMU0D UL IO Jo FMSeI B se INDUE IO uTEysns Ae
Aaly Io 11 upTyM sasuadxa pue sisod ‘souniqey ‘sadewrep ‘sessoy tye pie Aue sureSe puc
wor ssapumey syuese pure saanEyuSseidey Ieppoypreys ‘siepyoysreys ‘sroarp ‘sissy
sl pue Nu sppoy pue Aueduio> sty segrmmepmy Aqery weeuEg-DDD OT

. JO s}In0d ayy Jo vOYprpsuml ayy
o3 Palqns aq TEM pesjosal ATqeotume jou are Jeu seyndstp Aue pue wee jo syeueR NS
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 54 of 80

 

 

 

L

paneyeg ap jo wemo-O0D Aq idweoar seye sdeq sseusng (G1) seayg erpin
Aureduro> ayy 0} wAO-DD Aq pred aq preys sug uondposqns areyg periepq
ay JO yuNOUTe yMF ayy, Juemeeey weppoyereys ag 30 @~@ esmep fo suotstaoid
ap YIM soUEplooe UW UEMIO-DDD 09 (,=neN uondmpsang palejeq, #) SHG
uondimsqns areyg parreyeq ay jo JuewAed Sumsenbar sorjou usp e a8 pm
dveduio> ap ‘oq Aeut osed 21g se “ayeq] PIeusIsy Supuewmy aig 10 ajeq] peu
ayy xeyyte 07 Juenbasqns “aye peqTOD sy vo AuednoD ag oj BuLMO pur exp aq

§ soLg Uondinsans oreyg pele syi JO JUMOME [My ay Uap sled jTeuRBaIsYy
Sroweury aug 04 qusnbasqns Soo aye] PEyUSy sup FT ae! jueumeisy Supueuiy
au} Uo AuRdine> ap 0} Jurmo pue enp aq yeus somg uondrmsang areug pelmEPG
ay Oo Mowe [PY ay usw oyeq weusarsy Sumueumy ay o} Jomd smoD0 ayeq
PEVUD sp H Alec Penuoy, ap se peupep Aqezey st Aredimo> aig pue weg
“300 Aq petealep pur peymaxe sf PEQUOD DOD Bh FEB sep oul Z

‘UST '6z¢'9 SIN) STeRy fuewg weaas Apis
perpumy suo puesnouy sunt Ajuem? perpuMy sary Wor xs st (song woRdppsqns
BIEYS peLiejec,,) sateyg pormyeq em soy soud uondupsqns ayy "9

yusurser2y uogdmosqns snp 03 pedsar WL reo epee oF suORneSygo ey
OWL aaRy TeYs weIMO-jDD pue AuedutoD oy} pue syeutue; AeoteEwWOome Tes
qusumaigy wondimsang say uu ‘ssecy ssautsng (ot) wea uns ungim Aueduroy
aR 0} wEWIQ-DDD Aq pred you st arg uondmnsqng ezeqg penmuy arp JO Juno
my ap FL woRdrOsqus [ENT ay JO uEMC~y5 Aq idjaver rage sAvq] ssaursng {¢7)
many upim Audiol ou 0} UEIQ-IDD Ag pred aq Teys soug uondrosqns areys
Rn op Jo Tonowe Fry aT “(20RON uoRdrosqns [EHR te} ery woRdrosqn¢
SIEYS PENTUT Suyy jo ySULAE nsanber jusmeas y Iappouereys au jo ZZ asnEp jo
suoistaoid =B UPL SIUEPIONOP UW UeUD-J5D O} snot Wem. & aan yim Auedinoy
du] Gueunersy Zp|Oue S ay 30 sequeg yre Aq (tt) pure GueumarBy uondiosqng
sy jo Apeg pee 4q (3 Alp pues wormexe syj o} juenbesqns S

“(006'Z SINC) SIERI TeeuIEp pexrpuny aay puesnoyy waaes st (aon
uondunsgqns areys [ENtuy,,) sereys TERR ep oy end uondiosqns ayy,

*( Waumpesy Ieppoupreys,, 3) LLOZ ‘Oz Indy prep DTT aurseno
jo sieppoyszeys ou ye Suome qususerse stapjoyszeys UrEyed JEU UM way OF
Pausisse ssunteaw op sary TeYs Teuedy monde EDSYNG Sip UL paUyEp asimray)
you sunray pazreydes ye yeu. verse Auedwoa ap pue weMmQ-D00 €

“(_,Saaeys
pera, ap) sexeyg (900’s41) puesnowg eag Aqueses pexpunyy au -q

pure ‘(,seTeus FEqRIL, stp) sereys (000’GA) puesnowy say Ausaes ~e

220} uoRdrpsqns snp siapusy Aqarey (,wewi-D3,,) SNOSTLL Jequinu uoensaer
JEDIeUNaO Jepim weUO We peresiger Auecumod ATIGeY pew meup ue
YT] HEU OD sIopENUND peyepyosuoy ‘Feqrosqns peusrsrepun sy, <

“(,S8Teys,, 2B)
sareys onyea eunnou (O0T'O ZNO) eseg pezpumy suo jo sesudinos aiden amy
Syl Pe TSLOSOL Fequanu WORE Dsisax [EOS JEpLM WeUIC UF parajstfer Aedio3
AIgIgeY payer meng ue st (Auedmop, oH) DT} suemp ~1t

Tele pus*}
TEL jo SyeuRyNsS
’ Off Dd Posy
SOOGED UETNs TeUpEyy|
BOL XOG ‘O'd
DT] sung
ELoz “Oz tady -pareq,
INTAGRHIOV NOLLARDSANs NVYINO-D95
a qu

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 55 of 80

 

 

Fee
Jo Aepap ® Jo 20USIINNDO auy 0} PedsaL-1BIM pPue ¢ BSNepP SAH Ul pessnosip sieyeus ay
o} Dedsal i peUTSeIZe pue SuIpuEisIepuR Tengu ayy spreseidaz ¢ esnep snp
1eup JeuZO ipee wim sax8e pue queuasco Aqarey URWIO-DOD pue Auedmep ap pue
suiond¢ aig jo ssprexs a1y 03 Juensind epeur ayes Bt VAIO Aq
pajeudisep reseipmd ¥ Io HYIWO weyp ss1go uosteg Ave oj sazeyg eo
ay Yas 0} penputied aq jou Teys waNQ-DD poreg uondg ay Ssuump
pus ‘uondy upns esprexe 0] Teasosieym uonesiqo Are iapim,
aq JOU [feYs asusisap SH IO DYIAO Ing ‘pormeg yond ay Sump vondO
LPRS esDIEXs “UoHSDsIp sf0s SAVIO wi ‘At “‘seusisep SE Io SVWO
pure uosreg Aue 03 wondg upns wsisse oj payed oq TTeys “uopanstp sos
Sit ut ‘VINO pue pong uondy oy Sump uo_dy ay aary Tes SVNIO
waty ‘“IMs90 pmnoys saoge (q)g Udexsered-qus ur peypeds se ynejeq & FP

pus ‘pore
uondg ag Samp uondo upns espiexe 0} pereSygo oq TEys ‘seuBisep
SN 10 “YO pue uosreg Aue of uondO wns usEse oF pepmmed aq
[Peys “UORSIISTp sos SH Ur “WO pee song voRdrpsqne eres en 1p
o4 yenba aod aseypmid b 107 URLIC-OOD Wor sereys Tey aug aseyamd
oy ‘(pore uondry,, ae eel ypns 03 quenbesqns poured wou
(9) 48 otp Supp Cvondo,) uondo ayy saey preys CLOVINO,,) fueduoD
aug jo seppoupreys pue woperodios yoo aremepeq e “uy ‘sue
alg ‘mo00 pmous aaoge (2)¢ yderBered-qns wt pappeds uonrpuce ay tO

Pie PeAUOD DID SU} OPH TepUs O§ IO WEDD Woy eed
wondimsqns sreyg peueeq eu jo yueurfed ydanoe 03 10 Sx OF
sarzys paLiejeq ap PSs 0) uoReZNgo seyINy Ou sany ppeys AuedmoD ay
pure soug uondmosqns areys pera op Aed 03 10 sazeys pareyeq aut
IOF SBqUDSqns 0} UORRS GO spy OU BARY TEYS ULMIC-DDD pue Pequoy
upns 6} edsar AIM, UEMIQ-DDD Jo Aueduro+ ay jo pred ayy uo voresyqo
mummy due jnowiM peyeoue oq Teys Peru sip toy “Lamepq,

e) ayeqy yuourdey ay s1Ojed 10 UO TNF Ul sou woRdMosqns areys pateyeq
amy Aed 0} Jeasosieym uoseer Aue 10} spey ueMNC-DDD pee permooc
Yjog sary ayeq PeuResy Bupueuy sh pue seq Pexmioy ay pq

pue
‘song wondmmsqns ereyg parted eu Aed o7 Jo saxeyg paieyeq] ap 30g
aqhOSsqns oO} LOnesygo Ou savy Jreys UeMIQ-DDD wep “(remO-DDD pue
Areduto> sup Aq Sump ur paesse aq Ae se ayep seyey Uns Aq 10) s1eq
WOH sy wioI Tes suo UNGHM peLmMDdse jou sey Byeq] PerTUSD su FE “e

soos se sarge Aqazey Auedinop oy pue ueUIO-DOD queues y
Jappoypreus sip um Jo yeusBy uondipsqng sng ur sreymasys paureqHoo
Arquoo 3p 0} Supphue SulpuesipioN FReed/ARSG 6

“URUEC) JO ayeuems “Ctl Od

yeasny] ‘soogeH wens yeurpeypy ‘eof X0g “O'd “DIT ausewg :o} popew
10 ArecdhnoD ay 0} parsayep puey aq rreys 7 Spey Aq epeur srpmeuted 7 -q

30 “2500

~CPONETI-OETFO -RQUMN| HMOs Apuerg aerodroD — yessnpppreg of
iy] GuIseUI_H 0} peli aq TTeEys H ‘Teysuren aim Aq apeur si jusuided ye

P
APA 0} JNO apeur spew Aq Jo Ijsuey orm. yureq Aq pred aq [Teys sony vordrnsqns
areyg pausjed ey pue spy uoydmsqng amyg pam eyL = 8g

“ae¢] yuswdey ayy eIoyed Jo wo sotg uoNdumasqnes areys paxyar]
aya jo uemg-jDD Aq pueurted ayy 0} padsai nim. ,zouasse 31g Jo st uy, Jeuq serge
Aqamy Azediaop ay pure weWIC-DDD “Cared weurdeg, 313) son0N uondEpsqns
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 56 of 80

 

= + goose oy
ares < S
rr €

‘os op 03 parmber st jeg Aredwo> aw Aq Supiim wt palynou st
Ht yususer@y uondmmsqne sip oF qugnsind Pure USILM sulomIeswed yons
jo uoyeumunsuos aut Supeyepun Apduioid 0} pedsear yim ,aouasse ayy
JO St dun, JeUB soni82 URMIO-DDD Pue suONDesueT YpMs jo uoOpeuuMsuCS
juapyp pue 4sjoun “‘pider am o} puny io emyeu Aue jo uoHDa98g0
iyo 10 WiepP “souszeP jedey Aue esodiaym jou PIM fy saeise
pue Janu 6 esnep q payeydmayroo sucpIesueA sy Jo VOTeLUumsuoS
alg Sumpere jsure#e oavy ostmisyjo Agu t soveyep Am ‘mey] oy) epun
penned Tepe yseyny AE 7 ‘seam Aqatay UEUIO-DDD PUB josBY
& asnep Ag pareidussyuco SUOQIESUBL sy syeummmsucd o7 Avedutoc)
aig Aq pennbax A[qruosear aq Azur se syueumMDop Tey wpNs [Te Jeayep
Due ayMexe pure sure Fens yprs [2 2423 ‘pexmbez vey pue 7 ‘Teys
pur joarey 6 asnep jo suostaord ay tim Ary Aydutos yeys weu-DID >?

TEU DOD 30 WORE shes TTF oY 0} Poromsire
useq sary suoysenb uons ye pue ‘eoeZua ro amy oy sued AuedutoD
ay] UTA syrelmsucs pue siopexu0d ‘siopusa ‘seaAojdure ureqieo
jo senquept aug (9) pure “uoTIpwos [epueuy qwexm pue sueyd yusursZeuew
argny s Auedumo ayy jo sueiep (p) “siapjousreys zeupo 03 Auedunop ag Aq
SoIEYs JO seyes wo spaaoid sj pure sg wondisgns areys perePd
au) ‘ag uonduasgqns sreys pentuy au jo spessoid sug yo Auedmoy
ay. Aq asa pasodoid aig (5) ‘Sereys oy wondimsqns aug sox repjousreys
ypns upea Aq Areduzod sug 4 pred 3q.04 10 pred puppan-queuted 10 seond
ayy (q) sepyoyereys uns yee Aq OJ paqrosqns sq o} Jo ‘103 paquosqns
sareug Jo Iaqumu ay pue ueduzor) ap jo sieproupreys aus jo Ampuepr
ay @) jo pRumesy w.wpoupreyg am w suondrmsap ayy sepopred
WI pus jusursarSy reprouereys aug (pn) pue Apeferg eusemg pesodoid
S}E pure dueduo, am (i) Ame wos Areduroe7 sy] Woy stamsue ssreler
pur yo suogsenb yse o7 Amroddo squuoseaz = pel sey UeUIO-DDD ‘4

; juny
Japjoupreys Buy pure YC oUt od Meladr siestape pepuEuy pue yeBay wM0
sy saey 0 Ajnmpoddo auy pey sey Wjeu pue peuResy TSPIOUSZEYS ou
pue VI slp pesmetsaar Aymyerea pues poareoer sey HW JeuR elory sucewig
ap jo spedse Te wIM JeyMUey sf Ww ye sespopmowpe WENO-DOD e

<emoToy se Aureduao sty ‘UBEM STEED
pue 0] sjuerem pue sluesedder Aqemy weg DD ‘uondrmsqns mp idasve
03 Aweduro> eu] soTIpU Oo] Jepro uy “‘SeHUSTIEA Due SuORETISSsIGsy “SL

“saIeys pseyaq
(o00’e2T) puesnory aag Apuesas pexpuny sO arp JO FUMO SY} Ose St UEMIQ-DOD

JY ey VB Poyer o} ‘saywouNsed olEyg snssl 10 UEWO Ul LONENswer [PDISMMNOD
s Aueduroy) ap pusure 0} ‘aq Aeur ase |uy se ‘suogoe pexmbaz 10 Azesszosu
[fe ae gia Auedmoy suy ‘req quemdeg ayy srojeq 20 uo ang uondrmsqns
areyg pelejeq] aua jo yueurded yo Aueduioy oj Aq ydmoar ued = ZL

“"sezeys EAR (9000'S) puesnoty ear Auenes
aly JO TUMO sty St puR OT] suIseUG jo TequIsur B St WEUIE-DDD Jey yey ay
papal O} weUrE in uoHeNsiar jeprzeumos s Aueduso7 oy] pus 0] suorpe permba
so Avessavau Tre aye? pm Auediwio> aug ‘song vonduosgqns areys pen aya Jo
quauted yo Aredinon sug Aq sdieoal pue JUeumersy Ieppoypreus 249 quauUTeaisy
uogdiosgns sIp jo weMO-DDD Aq Lealep pue uonmmsxe wed tL

“SUITS SHI Wim soUepr0oo8 wt aqeeoromse Auedwo7 sip pue WETO-QOD HOF
jo uonestqo Zurpurg AypeBay e aq usp [reus yUsuBaray uogdnosang sy “eutose10]
Buy JO aueTmMOD0 sy Lods EEO > Ag pelealep pue peyroexe ‘peudis Ap
st JUDIE JEepTO res SB (g) pue ‘Aueduio> oy pue wEWIO-DID E Peete
pue payexe ‘pousis Amp st w (ev) mun pue ssopm weuE-7DD Io AuedutoD
2p sip uodn Surpuiq Jo prea jou st JUBueIsy UOndEMsans sy, *OL
 

 

 

Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 57 of 80

 

ae +
‘se
.
Uy) PSpUBUle se WELL) JO SPEURYTNG SU JO HGL/P “ON ae] semedwo> peDrauN07y
ayy jo suorstaord ay oy Are panoye Sureq are semyg ayy ct

“S0LAIns Jelinod jeuoneurepN paztuZooar ATeuogeuzanm Ag 10
puvy Aq Auedino aug 0} jusmBeIey Ieplolereyg ary jo pue ywewser8y uondrpsgne
sng jo Ado> payroexe Ajeupo we Bumaarpp st uu) OFT

“OBEUIOSETy
ypns paye oj Auedto sui Aq panmber Aqeuoseer eq Aeu se sprsumopo0n
RUM uoNs ye Walp pue smoexs pue suoyoe syns ns aye]
TREYS WEUO-ODD pre dueduaoo spoys aol pesop e 0} Aueduros Amqer
pany e wo Atreduxo} SUR JO amIs pue w70; syerodzoo aig waojsuey
0] ey] sermeco> ag jo suotstaoid arg 03 yuensind pure areq vonmeaxy
arp 03 Juanbesqns suoyoe parmbaz so Aresseosu ye ayer Ae Areduop amy
yey os Auedno- arg upis Aqmy ayeradooo pm Tieuy ssewZe ueuQ-jp 1}

77038.
ajep aug jo sz aejdinos pue panoo st aBpapmowy pue souspadxs ssausna
SMEWO-DDD 0} pedser wim werey yo; yes UOReMUOPM a Jo Ty

‘sWiey SIT WLM soiepro0e
Ur Biqesdiope WEO-DID 30 uonesyqo Supurq AeSey 2 st prsursarsy
vondinsqng snp joomy OT ssnep ut pepiaord esimmipo se ideoxs
‘pus Jepumamy suogeSyqo sy unopred 0} pue pReumaay uoydrpsqns
Sp Jaayep pue aymexe 0} Aynoume pue mod pny sey EQ DDD ‘f

imMEy Sty pue yusureasy
Japjoyainyg ap qUeueesy uonduosqns say queweersy ysudopascy
ap Jepun peyrmed st reysuexy io apes pesodoad amy ssepm upien
jsoieyin AUP Io sereyg Aue TeysUET SLM TOYO IO Yes JOU JIM WMO Dt

Susupaity uondnosqns sng 30 suogipuca
pue suma} ap Aq petqnjord Apoms st sazeyg penTUy ay Jo uzMO
“DDD Aq epayd io reysuen reygo 10 oyesar ‘SouRIiqurbue aw “Auedwo7
aug Aq peamoer st ang uondnosqns ezeys permyecy avy jo qeurted ay
ietp arep ay Zupnpyy pur 0; dn qury sserde pue spueysiapmm weMIQ- DD -Y

‘suopIpuce pue sue} tpnis yagi Aqrny Aydin 04 saaide Aqarsy mew j]D
PUE VC otp JO SuORTpuOD pure suiteg arg Aq pepuysar sf sazeys jo iE
“DOD Aq saystren zo Io STeser Jerp searze puke spusyszepim wEIEO-]D5

queued y Jeppoupieys ow Ul pue jueusarty
uondmmsqns sig Ul peuUrenros Si ~pHyAA yeyp Jo uonEeByssan juepuadepur
EMO SUBWO-ODD jo ARsel ay ue emo uoneMmenn Ar uwodn
Supdfer JOU St UEWIQ-OOD PomDesuER snp on Sumetua Wy puz ‘Audio
ay jo aeyyyy 1c sedojdus guage Aue 10 Aueduoy ay dq vem
~DOD 0} epeu useq aseY seyuRMeM Jo suonEueseidar ou ‘mmmssarSy

Jepjoyereys aly Ui pue Jusumerdy uoRdrosqnes snp um yproy yes se ydaoxg 3

bb

2USUMNLTSA05 IO wonprpsemt { Aue jo suoneNer pur smey amy iyIm Aqdurtod
{I} IO *URIIO JO ayeuEyINS By Jo Mey Aue Jo Mey] sarmedmoy ay STETOL
204 [IM UOndO stp JO ssDrexe Io se78 ayy pue semeys peneyacqy auy

soreys Fam wy JO apes Sy Jun Fes smese (1) 0} ep1o wit syendordde
weep Aw Aueduoy ey se seqzed ypns oy yuseerSy ‘uondemsgns
stuy qaserd feu Auedmo> aug yep searde veucy-pO09 Ing TeqUepyUED
jusuRSY UoRdEDsqns sHy ur UOgeuTOnT ag daay qi Aueduoy ayy 3

o ‘sareyg peliayeq] a3 pue sereys yentuy ayy
Suiseipmd jo syst ayy sidacoe pue spumisrepim uemG-7D pue sareys
paliayed otf pur sereyg TERRY sty Ul qusunssauy we Suppeur Wi peajoait
SYS pue sire ey supeness jo arqedeo st weMIQ-D yeu sreyeu
Ssolusnq pue TepuEUy ut asriedxs pue aSpaymony wns sey WeMIQ-IDD ‘DP
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 58 of 80

 

 

en
"Pe

:  _ yuapBarg sory.
“aippreeny-vinned-

.
—

2 fe

*

-Ag

 

JT] BeUQ ‘0D siopenu0e; perepyosu0D

‘Lloz ‘dy jo Aep
mOZ SU] JO SB SaTeyS parrayaq] ayy pure sezreys pen] au 107 jueursarsy wondipsqns
snp pelexe aay Auedimon any pue WeG-DD)D “IOUWaAHM SSENILM NI

‘soyou ax Ag Ieyjo suy 0} payeusisep sary ypeys Auedumo’y ayy 10 weg
“DD se SssIPpE Iey{O yHTIs 0} JO ‘SaOge WLIO; Yes sseIppe sy oj -Auedw0> suj 0}
jt pus ‘Juepiserg BLA ‘UIPpreery “VY Rey TA Vonueyy ‘uemo jo seuRTMs ‘easnyy
‘QOL “Dd ‘SIS xo"d Og Bal URW} “OD SIOPEHUOD PHEPTOSUOD OF SURWO-DID 93
Fi smoyoy se ‘predard aSeysod ‘paysenbex ydracar wmyar reur paxaysiger 10 penta
Aq popeut tio Aeuosred pexsayep Fl ueaTs Ajnp useq azeu 0} peweep aq Geus
pure Sgn wi oq [EUS Jepurierey SUOTIEDTUMTUICD FaUGO JO SOHOU TTY '0Z

‘ST2BT TeeUIC_ ut pessexdxa ore syuncure acu Ye
ATED vu oO} Upisy pepracid Ajsserdxe es~mieyjo se ydeoxe (a) pue ‘Aec] ssoupsng
® sl prim Ap jxeu stg wo pus Teys pored arp ug ‘Aec] sseuisng 2 jou st poured tpns
jo Sep ise] a FF pue pepnpxe aq Teys popad ypns Sumypoyes ut Aep sousieyer ap
ST UPRIM step ouy ‘uexey sdoys io suop oq 03 st pe Aue IpAyM SUIMOTIO} JO ULBIM oun
jo poned 2 Suyy~mores usu (4) ‘payeys astmTelo ssequn Jusmieardy uoydmosans sry
JOSEP 2 OF SIeyeI senep v Of usrey souarezer Aum (ad) ‘passardxs jou 20 rae
AMOPRTOY IO SuUpnpu,, UEsur Teys ,SUpnpyr, prom sy (mH) ‘srepuse
jl? epupw zepues Are Srousep spiom Jo {Sit 20 (Ar, (0) ‘estes sola pure yemyd ap
aphpul emsuis ayy Supousp spI0m (1) weueaiBy uoRdrpsqns snpvy “ET

-suBisse payed pure srosseoons ‘saaneyueseider jeder ‘sey sanoedser ney
pur WeEWIO-JDD pue Aueduo5 ayy uodn Surpuiq aq pue jo weusg sug 0] amu TeYS
(AD) pure ‘inereuy peuttopred Ajo aq Oo: pue apeut SeTuOS 07 sjqeordde wep 10
ayeueyNS ay Jo sm ap Aq peweaod oq peys (tm) ‘Aqezey pspeszadns ie pure ueIsy
peBrour are WeLIM JO [210 Teugeym. ‘suopejussaider pue sprouqnirmos ‘syuaumerze
‘suoqenogeu ‘spesodoid “s@urpuyysiepumt snowmen qe pue Aue pue joery
jaye paiqns ayy oj pedsaz wim Amedtnod op pue weg wessyeqd Justtrea7Se
argue au Roy sys {0} (Aredumog ap pue eMO-DD2 Aq peimbexe yuetarugsut
vepim @ Aq pegrpom aq Afuo deur (1) yusuraarsy uondmmsqne suzy “gt

- P _ _‘joarsy (eT asnep
Aq payerdueuoo se Aueduios spoys puro! peso 2 03 Auedimos Amiqey paumy e wox

Aueduio7 sug jo emyonns pue woor ayerodi03 a1g jo uoneuOjsuen 31 0] JUensImd
Aressensu fi }da0x8 WEIQ-DOD Aq peusisse Jo paLejsuen oq ABU TpIMerey uEWEO
0D jo sySE ap jo Ate 10u neuBaSy uondinsqng snp URN LT

UPI UEUIQ-JID Aq spew. puewsace so Ayezrem ‘voneiueseider Aue jo uewig
“9D Aq 1peaig SUB WBIM Wworpawaoo LT IO Jo y[NseT = sz IMU 20 weysns Aew Aary 10
7E IDEM. se pure 53800 ‘senyiqer ‘seseurep ‘sessoy [Te pure Aue jsumese pure waz}
ssapuxiey squeSe pue seanzueseiday epyoupreys ‘srepjoyszeys ‘sropenp ‘sieogyjo
Si pue HT spjoy pue Auedmoy ay sepmmmspul Aqelay UWO-DID = “OT

“BRWIC JO syIT10d SiR Jo woToIpsumd sus og -alqns
aq TEM peajoser Atqeonme you are yeug seyndsrp Ave pue uewig jo ayeueyms ay
jo smet ayy Aq petieaod aq Teys yusumelgy uondmpsans snqy -L_ wey senredmo7,,
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 59 of 80

 

 

et in

SdUg IO 7 unm sasusdxs pure syso3 ‘SOREEGEH ‘saBvurep ‘sasso] e pue Aue isurede
pure Woy ssepuey sjuese pug seaqepresoidey Iepjoyareys ‘steppoyereys ‘siopanp
‘STMHYO SHE PUE Tt Sploy pue AuedwoD ay sapmuepyy Aqery VINO “ST

“WENO Jo smo ay Jo uostpsuml avy oj siqns

aq TEM paajoser Ajqeoruze jou are yey semdstp Ave pure wemg jo ayeueyme ap

JO smez aug Aq pattaso2 aq TTeys yusweerdy uondmmesqns snyy -(,me] semredinioy,,
auy) papuewme se TEUEED Jo oeURYINS OU JO B6U/F “ON MEY Sontedwo} PepIawu07}
ayy jo suctimord ap 0} yuensiInd penoye Smeq are sereus SUL OCFL

“BDIATAS ISUTIOD PEUOM EIS} peznisoser ATeUOpEWanT
&q 30 puey Aq Auedino> ag 0} Rrumer8y sepjoyezeug aig jo pus qusumarsy
uoydrosqns snp jo doo payexe Ajeugpo ue SupsaTsp TOVNO “ET

“WoTeurroysiey
wns peye o Auvedito> of Aq permber Ajqeuosyer 3q° few
SB SyUSWDIOp IayTy Uns Te FeAl ep Due apipexs pure suoyoe reupny yons
Te 277) TUS NYO pue Auedunoo soos wtol pasop vo} Aueduos Amery
pay & way Aueduro> ayy yo ampnys pure uo; ayerodion ayy uno suEG
07 Mey] sormedmoD og jo suoisracid ap, oj Juensimd pure eyeq, wornsexg,
ay o} yuenbasqns suonoe peimbarx ro Aressaoeu qe aye; Avur Auedino7y
ep Teup os Auedmos ayy wim AT ayeredooo yim 11 321g] soarde NYO

‘yoRIaY syep sip Jo se aysdimtos pure parico st eBpapmowy pure eoustadx
ssauIsnd SVIWO 0} Dedser yim uprey WIOF es UoOReMMORT ap joy Tf

‘GULId} SIT ULM SIueprozse
te ayqeaoioge SVINO 3 uonesyqo Surpuiq Apso, e st weweay
woydrmsqns st ‘joaTayy g asiep ut peprsord estmrerjo se ydaoxe
‘pue Iepunsey suogeSygo s1 wuoped o; pue preuerBy uondinsqns
Stj} Tealep pue simexe o} Aone pue swsMo0d [AI seq DYNO 7

ime] Sty pue jusurealsy
Feploupreyg op Juewsersy uondunsqns sng ‘Aue W yusuidopaacy
ag Jepun peynied st zeysuen io ayes pesodord sty ssa wep
ysorajuy Awe xo sareyg Aire reysuen asimiaiyo Jo pes jou TIM SVIWO “Yd

. qusuTeeIZy ucndipsqns sxyy
jO SUOHTpUCD puE sume} 39u3 Ag payiqnjord Apomns si sazeyg peqny aig jo
SVWO Aq e8perd ro rayswey Jeyjo Jo apesax ‘sowerqumoue ay “Aedun:

au 4q peapoer st epg vondensqng aryg DVIO aR jo jueute

at PAR eyep orp Surpnpuy pue or dn 4erp sosste pue spueysepun yO “S

iSuORIpUuOS pur suzy yons wis. Spy Aqdinro 03 seeds
Agaray DYNO pue jusueisy Japjoyereysg ou pure YO eR ‘Weueasy
uondmsqns sng JO suonmpuCD pue suns} aim Aq papEnser st sereys
JO SWING Aq tejsuey Isypo x0 oyeser yeu searde pue spueismepun jyWO J

qusumedy ieppoyereys uy ut pue
jusumasy uogdrnsqns snp UE peueyuco sy iprim yeu Jo UoTeSnsaaur
yuepusdspur UMO SSVIIO JO Sisal Syl wey IeyO uoneUHORT
Aue uodn 2dr jou si QyIWO uonEsuen say ont Awe w
pus ‘Avedwmop tp jo aeqgyy Jo aasojdure quae Are x0 Aredwno sun Aq
OVA 0} sprur usaq eAey senueITeM IO suoreruessidar ou tweureardy
Jep[ousreyg ayy UE pue justmsarsy uondrosqns sng ur mop yes se deoxy 3

. iPURO 20 o} palqns
4eul QYINO 10 Aurechoz ouj yprym Aq Aous8e jprewuzeso# 20 uoRpipsum!
Aue JO suopensax pure sae] sug tL Apdutoo (7) Io “emg yo ayeueyng aig
jO mer Aue 10 Mey sapredioc sug ayefors JOU TIM sereYS NYO ap pue
SOIEYS Tent suy Jo ayes ap yeyg Hes amsese {1} o} repio w pietidoxdde
ueep deur Auedimoy ayy se seqred ips 0} yueumax8y uondimsaqne
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 60 of 80

 

 

 

qweptsely
ueorgy *{ erg
San ye he
CFO tet EA age
f ° ¥4
a *

 

 

-

“FT 1 suBsewg Aq Paassy “Duy ‘aurseUg)

Thee Tad re ma
Buy Jo se SeTeUS QVINO Buy PUE serIEYS [EN Sup 40} JusUeeioy WONG
pad pana dary Roedixo> ap pue SVINO “JOMTHHM SSENIIM NI

‘sono ex Aq ao ap OF poyeusisap savy Tes freddie
RP 10 NYO Se SseIPPe IYIO YTS O} 10 ‘BAogE WPAOY 195 SseIppe ty OF Areduiop
aly 0} ft pue uepwerg “weyorq “[ FUeIg IN UOnUERY "STLOL AN “EDA Man]
‘TUBA WPT OSE 00H att Supima ayeig amidung ayy, “Duy SUTBEUIQ “67 “NYO OF
Ft smoypoy se “predaz aGeasod ‘pajsenbar ydysoex wimnyex eur pareystser Jo payne
fq papeut jt 10 Ayfeuosied pezaatpep ueais Amp usaq ase 05 paweep oq TeUs
pue Simm uy oq [EUS Jepunerey suOHEOTUMUMUIOD eIBO TO sadHou iY — “EL

passaicixe an smo
: LIOD a1y O] We. raord Ayesardxs astmiaigo se ydaoxe (a) pure ‘Aeq] sseursng
ee ‘ep pau a op ree pored aug vary “Aeq, sseutieng e you st potad ups
jo Aep isey aug Fl pue pepnpxe aq TeYs poped tpns Sune OIE Ue Sep ouemyer op
SL IPTIYM Sep aug “tayE} sdais 10 suOp aq 07 Srpe Aue ym SUEMOTO} TO URBEM Suh
yo ponwad 2 Genrereoye) wei (a) ‘poqe3s SSTMISTAO Ssepun queued wondrmsqns sny
JO SMe BO} SHAPSI VsTIVPS BO} UPerey SOUSIOPel Auz (at) ‘pesserdxe jot Jo sous
“MOREA now Supnpur, wast yeus AupNpy, prom aa (a) "sep
ire apnpul repues Aare Sumjousp SpIoM IO ,S}L, 10 AL, (W} “estes sola pile Texnyd eu
apnyaur remains aug Sunowap sprom (7) yusumeTsy uondmosqns snp Uy “BL
-suSisse payed pur siossaoons ‘saanuyuasexdar [e89j ‘stey aatpadsar
WEP pue HYWO Due Avreduno5 ary wodn Suppurg aq pure Jo FFsueq SUA O} AIAN Tes
{at} pue ‘meray peunopred Ayoys. aq 02 pure speut Spequos O4 aigeondde WEE} JO
ayeuelyng sy Jo smzy ou Aq pautescs oq Treus (A) ‘Aqaray papesiedns exe pur usr wary
paSsew are Ueptlm Jo Tero Jeyyeym ‘*sronEquaseidax 7 pus STUSUWTLOD ‘St 2
‘suonenogeu ‘sqesodoid ‘sSurpueysispun snoiseid qe pue AUe pue oars
rayem paigns ay o} pedser wim Avediaon ap pue DyINO weemieg juSuTssice
aiqua at yoy ses (n) (hueduoy ay pue SVINO_ Aq pemmbexe peas
usm & Aq pagipoul aq Aquo Aur (1) peutesicy uondunsans st “ZT

' Auedeaon dy "yoa7ey (ZT
asnep sq payeydurayu0o se Aueduzos spojs pol pasop e 07 AuRcunco ATTIGET Peynay]
2 Oxy edtao-) auj jo ainpnAs pue wuoy ayerodz09 ayy jo UOTEUMO SUEY stp
ot yuensirid Lressanaut ft jdeoxe NYO Aq peuBisse ro parteyswey aq sem sapunary
DYNO Jo sySu sy jo Are i0u preMsery vondimsqng SNR SGPN = “OE

~urarey YO Aq speut Rreueaos 10 Aue, *woneeseider
Aue 70 NYO Aq wpearg ayy IM WorpsuTo Uy ID Jo yNser B $e IOUy 20 urejens Ae

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 61 of 80

 

 

 

 

 

 

 

 

Ser SOT ne S Sanessc a" sxvearst rr ecotos | or ar caroors Ter
EE SLyST $ corcees = FS Zac Tes rT wre we ‘worme Heatg 595
gey'0sece $ eereyan Ch Steerer ct one'os or OE ooe‘nes were ~ 305
seyeseer =| oS srreaye CP selescu PP opo’scr eS “So genset STRY Patty pekoy
oocrens 5 cones ee - oP enwe = oF 209 oO OnE ey soyteney
PTS Fe aly TE Ras AE oUMS By we Andis
Tarde) er rardeo Tor. mermary ays

anys, . SOVS TUES

 

 

 
 

 

 

 

  

 

 

 

 

aN
. “4
etude molt -
FY Ror seo 92 a mre
rYrarees rr usr ees aor ect wea - FOG
FP seerese Zt mr esetsser  anonst RUMEUE = 35D
mo ESOL oF Seu. OSrTEz say FACS Troy
BES Ey Se
mrp mon
SOTSHS [SED mp PETS PER OPT
sang Seon ww aeg woeoasy superna ty “a
Pte Stott ak eee ve
cooDT os mot 8 ~h covenrs Top EED
apa pop =p
Tendep :
e TORIES “a
Say penmmandiy Spreng SOFoE f BELL MORONS WO STV
moe Se ‘Saat PRET ol
mn OE wr mS OoySz ea) =
voo’st. ey no'et or 0E gon’est . TENeOEA “35D
osze oy MS oF “on eor'ece sosryyme> Tee
con‘as ez cove oF 05 fen'ous wy enBeag
Teetey fare SEEK Gy, aes SL Aacday
TROL =aS
garages Fr Mane DOr TE Bey
Bore wr BOSL OF BOP rng 350
const oo oo'st ry oeo'ost Forme +>
costce eh sous ee ape Ese Sepgry teeD Moy
oones mF o0'K. ey onsnas 7 say sarang
yy PaSsaLy Tay
tendea
SeAL PP yates Ti] + puso, OU] Sao OCy [Raney
Drag worm Wg saaeq “2d
oog'ae. ce OTOL oor or rey corde TSE
oo0k re oS cot oo SaroE
foo'er ie 20°S6 oon'6r 2 ones.
’ v
Tool

 

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 62 of 80

 

 

: es on c _z
a. =

ath UILM PERIOD syeuT oF Zuppsss SSTTPINOD “jD*) JeyVO wo suoeBayep JuSIUIeADS [Te
103 uosIed Peyuo ay pue pelory surdemg apn pue woperodi07 oy Joy UEC Ul ayeDoape
pue veussyods Aruund ap oq yeus sy pue ‘Dealory amBeulp xy jo wewdopasp ay
303 Aressaosu speacidde meunmeaog snopes ag urmoas jo ssodmd ayy soy sapiase pue
siueunmedsp jueuntIaAor MeWIC Te WLM soepey Areuad $ roperodroD aug aq osye TTEYS
UEULTRIL) aU], ‘STeppoupreys sua jo sSunseur peoads pe pue sdugesy peleued penuny
ye ‘sayy Summescy ayy JO sBunssur Ye Feyp yeus wAYE7Y “I TeAaouier 1o
uopeusiser Tes sry pun ro payuodde xo pelaye st 20sse0ons Sty [GUN puE joazeu sep
aq uo Supusun0o 113} & 105 LonEIOdI0>D sup Jo sennenaeD Sumues07F arp jo URULTEY}
se paymodde Aqaray sf “weld jo sFeLe}INg StG jo UsZHD =e ‘TeAye, AL UUENS = (4))

pur Zeatnrur0D Suntraa0s ayy 07 1rodez
eus seynn0> uopesusdum0D ayy “suoneMBer 10 sey preaspr Aue uM soueyduos
Ul pue seonozid Aremosn> wim souppronoe ur seaqeyuesaidsy sJepjousreys 09
pur Srs0 HO Oo} pred aq Oo} Sjasey] Uonesusduios snouea ay pueuNMOdeI TeYs SeHTURHOD
uonesuedime7; yons pue saynmmoD Summeaoy ap fq ou oO] sw wo permodde
suosied jo pasoduios sapnmmoea uopesuedimoy & savy Teys uoneiodioy ay (mi

‘pire ‘say Summary
ayy of odar yeys 3 pue ypne femme sonesodiog ag estatedns peys senTmuoy .
yipmy 2uy, way Bunrpre peway syoneiddion ap jo se fem se wing Fegnne
pue Sugqunoose oyqnd jJuepuedapu s jores0dse avg jo yeumodde sip preuniocaz
Teys sagruAMED Fpry wns pue seyTEnmes Sumrresos) ag 4g our 0} ou wor

paymodde suosied yo pasodinop saxypEMOD PNY We saey YEus uonerddion ay Ge)

pure suonerIodzo- aug toy uoTpenp oeyeqs pur ssuepm syezod10>
Tjeiaao ayy splaoid yeus TW pue sayy Summeaoy om o} podarx yeys saynenTe
BADMIeXY UNS pue ‘sete Bunrmescy aq Aq sy o su Wog popnodde
suosied jo posodutos seljMmuoD sanmoexg ue sary [feys uonerodioy om ()

 

ALVELL GHA TOSS Lh dd GHOsa ET MON

“SIepjOyPIeys aE je
uoynjosaz Aq Jas aq TTeys woresuadimon asoym uogeiod10D aU] Jo SeONIO ores TEED
juiodde (rm) pure ‘sraprousreyg aul jo uonnjposex Aq je5 aq Teus uonesueduoo asoum
PUE WRU sanNoexs-uoU B aq TIM ouM UoOnerodieD eG jo ueummEYD & pmodde
(qm) ‘uonerodion ay jo jueusseueu pus aueieA0s Iedord a1 Ioy parmbar ssenrumute>
Aressanau Sy} way (7) OF YStA UoHeIodioy ay jo sTapporBRYs ap SYREN

pure ‘Teppoupreys upee Aq poLMo ws1y
seTeyg JO Jaquintt ayy (E) pure ‘siapjoyerays many Ss} jo senguep! ay (1) Peyer 0} epic
ww uonEiodioD ary yo PRYLOD PARMIASUOD oy pusure OF ‘See ay Aq treueasy
sopjoupreyg sy jo Zuprsis sy oy uenbesqns ‘ysim srepfoypreys ap SYRTEHM

pure ‘uoqeiodicy a1q jo uonezrende> pue Teuden sreys ayy aseaDut pure siepjoyaaeys
Ssopelodioy ayy JO JequII ay} eSEaDUT O] USIM siepjouysreyS om STM

pue fy 7:qnpg Se OjaIEY parpenv pur Loz ‘Oz Bady yo se peyep reunady
yepjoyareysg Yerp ay ul wey} oO} peusisse Sues ap sary Pes Tatey pewyep
ASAIO JOU JURSUOD UHI JWIOf shy ur pesn summa} pazqendeo ye SyaTTHM

‘SMOTOJ SB JESUOD VENA WHof sry Sauaatpp
pue Zugnoexe ere Aer} ‘wep yo me] semmeduzoa pEpreurUIO[ Su} UTA Souepioooe m
are suoyse yons yey pure uorer0di0; sy jo SHPPIOUSTPUS BB JO s]sarayur 1s$d9q Uy Ut pire
uoryerodio-) ayy Jo S}ssI2NT Jseq ap ul ere suopnyoser Burmopoy aug Wi pequsep pue
Aq payeydumequoe suonze uy rey) pesrze foun ursmeya Ligz ‘SL Pedy moa Jo wo ppu
Wal} Usawjeq sucissnosyp BUEMOTOS 4 Aguieo Aqezey op sreppoysietis s woner0ds0-
ayy JO ye Supmasuoo “uoneiodion,, aw) WEWIQ jo sleueyNg ayy Jo SMe] ayy Jepun
Suysixe pue pazmesr0 uonerodioo & “oT J suSeuig jo seproyszeyg peuSissepun ayy,

 

TT eursemg jo
STeployereys ty [je JO was Tey nnof snourmeny
THORS

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 63 of 80

 

 

 

je
-F —

—

 

 

 

z
pepserg quspisety

weoxti'L SELL ‘ uzyorg *[ awed fe

Sr * : NA OK ere °
yo} i —~t : TH tf oi)

/ KO F ! . Pf wane } ae

~ _~* aa _—_
—

woqerodz0. VSI) 220A MON & uoReriodios yor] sIEMEPC e
“suy tury] yo Aemmof Jul ‘SUBRHIO

Tioz ‘GT Pady speed

“OFS PSPLOIDUT S1sUM JUBSUOD.USHEM WOf snp SunuBis Aq Supesur e MOYIIM LIOZ
“el pudy JO SB SUDO Osel aA0ge at paydope SARIT woReiodi0-) oly JO SISPOUSIEYS SY

"sudTMyposeT SuToPsr107 oxy jo sesodind
aup Ino Axzed 04 Jepro Ui siqestape Io Aressazau weep Avni oy se sua De Ieyy pure age
IPNS SAE} O} pues “SjqENIsep TO ATeEssavaU steep ‘“WOYSIosip a7Os snyq ur ‘sly se Tus yt
wploysmys Yerp sy pue sprowarsy mondes qng Yep ayy 0} seBueyp jepeyeunmt
LYONS Spel O} pue syusumDdop yons Iarpep pure ayrdexs o2 “uoTerodrop ay jo Jreusq uo
pues SUE ap Ul “pezooyne Aqaray st uoqerodr0p ay jo ropeng Side oa ()

pure ‘seanenisserday zeppouereys oy 107 uonesuedinos
ay Sures o7 baer OU Ing SuIpnpM ‘sreppoupryS 1B jo Supseu ysmy upns
alojeg autos Ayadord Aem wap, suonposar eyo Ave (q) pure uewearZy reprouareys
ay Aq pezyenoueu syreumeise ayy yo Ares oy Aressadou suopnosel Suqueuadun
Aue (2) ydope pue ssmmsrp 0} pue seymmmoy Summary isn op 0; ssaqezuasaiday
mppoyereys ou; Sunsep jo asodid oy soy -sseppoysmeys ay pe jo Sumeeu
I 3G Wey pue yes oy papamp pue pezomme gers ST] URIEHEYD sy} “opererg
soled sy Aq qusmeeiSy repoysreys stp jo Atealep pus uopmexs ap mye 6d

pure
(PLOZ “Le Taquiacsr] pure 600 “Te Jequimcaq, papus sieeq_yeoshy ayy Joy wary Suprpne pue
sumone orqnd juepucdapur su se (,sn10RC,) DTI “0D 2 CAH) apo, 29 sniopaq
jO Sadlazas alg aseSia 0} pa_enp pue pezoune Agezy st uonziodioy ay = (x)

pue ‘pasoidde Agozey axe preumerdy iepjouareys ayerp arp 03 5) pue 4
"2 ‘Q SIGMxYy se parpzye swwewesrsy uoRdrosqns yerp (7) oy sey Jo sumo ayy (EA)

pur ‘pasordde Aqarey sty Hanpay se ojazay paypeye
Due LLOZ ‘Oc Indy jo se payep premmersy eproupreysg yerp awe jo wz0j s(t)

pur ‘rope SuBeneyy sug Aq

PaSDIEXe Bq pom astro se sedyrqisuodsar pue Ayoune sayNoaxe yons asplexe
pie aary Teys pue ropanc Suseuwpy sip jo cord eu un joe preys ay “Ampqepreaerm
Jo aoussqe sfopancg SuSeuy ayy jo qusae amy wm ‘pue ropenq Suseueyy Aq
in 0} peugisse ore se saqnp ypns waioped yeys uepurepy zy ‘Teaowres 10 uoqeuSisar
saqize sty [yun x0 penaodde st rossaons spy [um pure joaray syep amy wo Sumueuntio
uta] @ JOF UOReIOdz0>5 sup yo ITO uoResoMy JR pus Juapwary “opang SnBeuey
Aqndact au se peguiodde kqarey SI ‘sayeig peinyy] Sy jo usznp ve ‘uepurepy umeg = fs)
pue ‘suoperedo suoyerodioD arg jo npuoe pus jusmeSeuew Lep 0} Lep

au 10) Ayrqisuodser [rereao pure siege pur ssauisnq s jioye10ds0> avg jo [ye roy AOgNe
FATNOSXS SLUG savy Teys lopPenc] sueueyy] sy], peaowler 10 uopEUsIsar IsTpTes spy
tgun 10 permodds 10 Papel S] Josseoons shy [RUM pure josey ayep sy} uo Smmwewm09
wa} & Joy woHeIodios ay JO AWWOQ sanmexy PR pue sopenq Fuser
ay se paynodde Agarey st ‘sayeig painip, eyj jo uezap e ‘ueyoig “[ yery (4)
pure ‘ayeridordde 10 Aressaxanr sumsep ay se uonerodz) ay} pure pelory auseunyy

aif JO FeYeq UO Saniiqepese vipa pure sseid pue seoueresdde aad pure ogqnd ypns
aye TUS ay pue pelorg anSeug ay oy padsar wim uopemopur Fumes 10 moerod io)
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 64 of 80

 

 

 

auremIss0s) ayerodz07 yo apo)

DOVS sudeng
DIT amsemg

Taare
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 65 of 80

 

 

 

“pauiquaoo aq 10U1 TEYS UEUMTEYLD pure WIeUEY] PIUSH/OTD JO SepOIAUL ~Z
“SIERISIIC] BaHNDaxe-woKy jo Appofeur = yo pastdimos aq preys preog aul “Tt

suoneumossuexy aly 0} Fuanbesqns Aqdde yeys Surmopos ay ‘Vesey TeplouszzyS
alg pus ae] sopredizoD PepreumMI0D sty jo suoistaord aun wim aoueqdinos 0} paiqng

sIOPSC] FO prwog ey Jo worisedurely
2 epiy

 

os sudeul¢p 0} ‘HonmErojsuezy,

2 3S Ry

-Aredino> ety jo vakojdune eum,
[MF 10 wWo_IO sopweg ¥ jou ST OW Preog ayy Jo Tequem y  “OpaTIG SanMoexs-t10N]

ou,
Aysoleur eso, sanreduos aprpur osye JEys 2] “emod Supoa oq Jo axour Jo % Gz
sjaques wosrad opstmal pautsouoo arp tiarsym sentus sssuisng pure saprerpisqns
moysy ‘seuerpisqns ‘Areduo2 juered apap TENS arebossy eaoge ¢ pue
z ‘L pun pauenuem se uosred oysimf Aue jo ajeposse ue St OTM uosad Auy -g

 

xo ‘Syjenprarpur 16 APaarpa{[oo
pafonuos st Jemod Suyoa sty jo alow Io %Cz WeTeyM senhue sseuisng
pue sasniods ‘srayy2nep ‘suos ‘speared apnper Teys sypossy “asodge ¢ pee
7] Japum pevonuem sz uosted Temyeu Ane Jo ayemosse ue sy Oy uosied Any F

10 Suppeyepun yrezed sy jo Suppepepun Areyp ISqNS MOTs € St 10 Suppeyepun
juazed 20 Suppepepun Arerpisqns syt st yop wredto zego Aue 10 frediop
aM JO Mod Suyoa sy JO aIOUI IO %NT S[oHUOs Jo sppoy oy vosied Ay “¢

10 ‘Tadeuryy parsisisay Io ag; sommes Ay Z

x0 ‘speut Supeq st UoREUnEmISp eg parry ypns wpa~m 07 ond porred
wuoW Z} ay Fummp sioeliCl Jo preog sup jo sequmauT e Sem OYM UdsIeg ATY JF

ssuosrag Supsoygy au jo Aue sapnpyy eed peep y

. -poned read om) ysis unpim Aredunoyy 3uy Wi

suonpesuery Ape gt perio Aue Pey sae JOU TRUS Bus IO ay OSTY ~preog Sty jo Iquaw
& se qusummodde ay zomd pomad sead omy ap Sunmp Aueduro5 ayy Jo OyFO Tomes
e useq OU Sey Sys JO SY FL Fpuedapur eq PRYS Jopanp y epertq wepuedspuy

“SUNG 0} SITY Woy payyNsuos se DOYS suBEemH jo siopertp jo preog
Sty sueeun jt twoneuToysuezy ayy 0} Jusnbasqns pue feu o] sum moY permHsuco
$e TT] saBewye jo sano Supmesoy sy sure *preog Io sIgMSILG JO pimog

spappads se sfummean
ayy Axes yeys sucisserdxe pue spiom Buimoyoy ayy “e66h MET ATE] pendep
DUE $76. Me] sanreduzoy [eprsurtIo} epun peppads se suftuesu sures ou sary
eus (,ap05,, du) soumnzaa0 syerodio> Jo apod snp Ut pesn suoisserdde pure spi0m
ay ‘| JustEsaISYy TapOUawYS,, BA) LOZ ‘Oz dy paep DT] auTsemH jo srepjoyszeys
au} fe Suoure juemaezfe Sreppoyeieys wlepeo Jey wt peymeds esimieyjo ssopuyy

+L ep V

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 66 of 80

 

 

 

“amod pue sanirqisuodser
‘sqjor mew Buidposds pue seaymmooqns suj jo smaqumem am Sureumnon ‘OL

“‘pageuen Apedoid
c] SSSISNG Sy yeyeyM apenas Oo] svuEUMMOped sAurdmoy ap Bumerasy -¢

Soe 7 “stuaurarmbex Azoyepngar arg iia souerdutoo
ut Awedino-y ayy jo “Aue 7 ‘“Aoyod arnsopsyp aug Supusuaydum pue Simaciddy -g

Feaozdde snowmuem
Tray 105 peg Poirina ayy UB IYO sreppyeteys ap siojeq JYBno1q
Sureq sures ayy 03 Jond Apeg pmepy Ave WIM suoroesuen Ye Surmarsay -Z
~sureysks
yoyues Teueyur rdead yBnoimy sucnemBsz pue sme_ oy} wim aude
ginsua Ol pue seanpalgo sAneduroy auj 0} Sumproo7ve peSeueur Apedord
ST SSSUISNd St USM senpess o} svueumomed sAuedimoy ay Sunmensy “9
~“palepua} St UpTUss ExHI09 To ured Aue Oj pig Wemoy ayy Sundacse.
jou xox (suosear ay preog sy 0) Suamm m podez peys peweSeue
aaqMiexe suy, Imo peyeds Apeep oq Teus peldeooe aq ues piq repusy
359MOT VUQ USUI FEYIO Plq Jepus} JO pig ou WM Jepun seuss
“sym areudoidde tim Buriepuay; jo sepou am pue sisprousreyg sip
&q paarse se DENUOD DOD 37 0} JuEAgTer sesueIsmmoID sty “AjOWNe
Suraoidde ayy jo pas, ay Speep 4speds peys remod jo uopefepeq = fe)
sHouTeers y Jepjoyereng aya jo suoyszsord ayy ‘ee
aouerfdro> i qusuTePeuE sagmoexs ayy 0} Jemod jo uomeZayap amy Suraciddy -¢

“hve 7 ‘Squaurarmber AroyepFer yrs sowenduzeo sq Surreyraoz
pue Aueduo> aug jo ‘Ame 7 “orod amsopsip ag Zunquewsdint pue guraciddy

dos og ag a
SATNISXS St} JO seyLOWINe sy pue senTiqisuo ap I ue
seQAIpe sunnoi Suypresar Aueduio> ayy jo suoqenger Panenn ap Senacaddy . 3

‘suoTDe pee supld ‘seanoaiqo jenueug s Areduo> arp Sursordde pue Summarasy “Zz

DNILA SlIoplOuSIeys Sp, STTMIPeu oO} Pue ssauisng sug jo seappalgo

S1OPsric] JO Preog ay jo stopp uny
“5 SPAY

 

“Os Stier
AVTEHUEpyuOD Jor ureou0 FI W arojsq paved 3q 0} reyeur Aue apnpxe o sppap
ABUT PIEZO] SU], “WpOD SHY] JO Z aMLxsuUe UE PSypeys se oq PEWS prec oj aroj7eq poseld
aq 0} pammber uoneunoyal WMA ayy “ssunsem aAqTDasu0s Om} AUB Upemjeg
syjvour 7 jo des our wmimmem & WM reed Jed saumy F 3sea] ye Jd EYS preog sul

7 OP RY
“Suds¥al 31g JO sIeproysreyes aug 4yjou Feys Aredutoy ayy ‘songo

WOIF PSAcural St Io susisar iopeT yp" PU we FT Wedar peruue $ Aveduro7
ay] UL payAvept aq [eys siopeziq jepusdepuy pue sioperiq sannexe-uoN

“szopaiiq Juepusdepyy jo asurdunoo preys fom
Jo UIMOTUnE & o} paiqns) preog aA Jo IBBwETs Teo] Bea JO pr¢/T ro mM

 
 

 

 

 

Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 67 of 80

-Aressenau parepisuco
ji asnyedxe preszyal WIM Slepismo jo aovepuaye PUR soyape oe Surmossg 3
-fwedino> aug yo sedojdue Aue moy uopeunoyy Simppas -q
SOPTUUIOD
pIpHe ong Jo sSurssur aq Ul sesyjAMm se JoNpMY PeUteyuy Jo yusogredap ype
(pula ety jo prey pire woEgO Tepueury RTD oy JO souaseid oj Sunpseg “e
Surmopoy aug Surpnput stamod sary Sey] TTOD ypne ayy
‘SIDQUISU S}{ JO UOTETeUMTIMAL pue sonqIqey, “Sant XK “aumuay ‘Se upeaut
ery jo ayep tamod /arysieqursti ‘saampalgo roads pinews ued yy “sur: reap
ot 3 4g peredaid sapnmmnos ayy jo ved Suppom aty sacidde Teys preog SyL “9
9 “sont odsaramn
 areypserp Jo pomjeur ety yo uoydmosep pue Zugseur oqj Jo UeonD pure 208]
‘aoUBsayar yO sunies ap Appeds osye 4usurearsy SePOURTEuS au yo suorsraoid
au} uytm soueyduoo ur Teys saymuuieo pre ap dn dupjes jo uoispep eyL +
“read SOUT F ISSO] Fe FOUL [LYS Va NAMUIOD Jeprie ayy,
-gsniade Sumumoose pire aouRuy say TES iequreul suo jsesy TV
“loparip juspuadapur we dq TTeEYs seHEATLAOD JIpNe ap Jo URUTTEYS ay
‘quspuedepur Suteq
weg jo Aquolem 2 toneumoysuely, aug oy Juenbasgns pure (siopenq sapnsexe
“On| Sureq Te) srequiew ¢ yseay ye JO astidimod YEYs serMUNIOD Ypne syy TL
-saurapmns Su~moy[oy ouy WLM. souEpIo008 UE sepMMUIOD ype we dn jes TPYs preog YL
apoE FIPHY
4 ePRy

ao al

 

-parmbex jt pur ust, ‘se ‘suoQRN Ser pue
SME] SnOLes Japun sarmsopsip 04 SunePI suorstacid ayy 0; Zurpro222 sInsopsrp
gadoad aye Teys preog ay) Aq pezHowme os uosted seyjo Aue 10 Areemag ayy ¢
-ayep PUE JaqUUNY Tebas 8 reaq [EUS se sil, “Tequrewt wee Aq 4se3
aoa pue yussard stequisud ety JO seurE ‘perpesr SUOIsShap “Passrosip syelqns
aty Sijuogusu Supsem prvog ypve ayy jo semmunT ap MeIp Teys Ayenag syL, Z
-preog aug 0} Areyemes 3uy Se Je OTe TTEYS OGM Pile IadgIO IONS B oq Teys
oum Areyaneg 2 podde yreys ‘oq deur aseo sug se “‘preog ayy io sreppoyereys sy “TL
LdrEAIITS aT JO VpoL ayy pue Saysam preog sy].
9 SPETY

 

-Avesseoau
warsse Bugioddngs Azedvzo7) ayy yo
FT TE oe oder rents ou} Ut cepopIEys St a dmoday FL
‘spasuisyejg [EDuEUEg Tenuue pue upenT Supaorddy “et
-saaAoypdure Aay pure OD ‘SesHTUNMED-qns ayy Jo suOTpUTY ay BuRENTeAg “ZL
-zemod pure senmgrsuodsaz

‘sqjo1 smu} Supfgneds pus FUEUSISY Ieppoyereyg sy jo SOTACIG Buh
ULM aouEydulod Ul ssannexe Aay Joyo pus Ieseueyy (PISBD/OAD ap Buppeyes “TL
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 68 of 80

 

 

 

a
Tien
— Pe
eee

ae

* ‘

3

ore

~,

a

“Malar Uns pedsar WIM suoTsBpPUoS SH (11) ple ‘os sup ser 3 Jeu (Z) B7e3S TTEYS 31
‘sTapIOUSIEys ay} 01 wodar Tenuue sit Wy pue jorTuOS yeuTERH jo smeisdés 5 Avedwioy au
Jo sSeuaatpape suy Jo MolAeT & PApuo0o ‘Ayers sea] Je TRUS sTOpSTiq jo preog ayy

OT APR

-Aumediot aug po ‘Aue Ft “eroqenBez agendoidde ayy 03 pnexy penayeur
wens podar osye TTEys TOUpHY [EER op ‘LIoyBUL 3q OF IOJIpPRY TEU] 2u3
q peep st pney yons pt “SuoSo10y am Sirpurssiprmion “sioparigy jo preog
avp 03 papodar aq T[eys 1oypuy euepx<g ap Aq pepedsns 10 papayep phey Ay -¢
“suoperedo jo vere s Auedmop 21g 03 ajqeydde squsumimba peSay rep
Zurysyqease Surpresar Aueduop ay Aq dn jes cmmaasds ag yo Aoenbepe sy, 3

‘Camaouod Sunod & Butaq ssamisng arp 02
pedsai win uoHdumsse sroparicy FO preog sup yoge ‘Aue yr ‘suoqearTesar S71
ssaidxe [feys LoJIpMY jemBIXY sy) Wwreow0s Suro’ v st sseutemnd sty ewe “gd

pencese
ayy} ‘sozyd ur summisds jones jemenm ap jo Mwore pue enbepy 2

204
pedser Wim UoRuEye Sf OF seus) yerg (ShuoUOD jTEOgTUsIS Ane siappoyszeys
aug 0} oder Jeys ‘emmpsoor pone ST jo wed se “Oppny emer” eyy, +

‘souspuadaput sit page nysnn
YPINIM ssoLlAIes Jipre-uow spraoid o7 pamore 3q Jou TeUs zoypIny Peuarxg eT, -E

ioupny Jeurepey ouy se ywewyuzoddear roy aan 3q HIM Win ay} “wax peosiy
aarMDasuOD YAMOY sy JO uogs|duoy Jey “sIeSA PEOSL SANMNISSUOD F weIp SOUT
x0} LONpY PettIa}xg su} se ponmodde aq jou PEYS My suTVs Sy “Pe3X TEISTY LIOZ
ay} wim Sumnnag xeax [eosty suo Joy paymodde aq Teys 1oNpnY Tecrery BUL Z

 

“SSPIUIUIOD JIPTIZ Sy} FO Smarts sug Bupraspiscos
To]Fe UOHSEpSsS Joy AOPPIY PeUTepK] euyy jo sureu ayy pusuriiosar preys preog sy “Tt

-Sdde Teys Suimoyyos
AL], IORPRY etegxy ay yurodde pays Sunsem wis Jeumre sy ye sreppoysseys sy

jouW0: Few] pue ypny
6 OP EY

 

‘BPOD SRB Jo ¢ aumceune rad se aq yeys sayrUTTOn JIpne sy JO VpOI SY,
3 SPRY

 

‘Tuewederem
ap jo soueserd aya moypm ‘ted Areas anuto yee ye “Aqoreredas szoupny
jeer] pue Jopny [eum] ay Jo smaTlA aly Tea YES seTUIOD ImpNe BUT, ‘2

qeaoidde
fo} pleog ay} 0} sjusma}eg [epueULy enue pure Wee sy Surpremiog
slojeq IopipIy yeUeyx sy] JO SMATA BY] Teel [eus selimmimoes unpre su, oy
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 69 of 80

 

 

C -

Soh

aerZap 180g 10) 1e0HFO Iorueg ys Awe wierelya suoKoesuey PepIeUMm0D Jo [eDuEUy
ye pue due 0 padear iim preog sui 0} srs2u70 ronres ou Aq epeut oq TeYs amsopsiq,
“LL epaiy
‘rea Teosty Jond ayy ut spomad snomard
Wim suositedinos Zurpnpm asueumopred Teuoyeiedo pur Tepueny Fo votssmsty +z
Azenbape Tei pue smeisds yoru) Teme “¢
SUIBHION Pus SysTy -s

FOOMNO
aouemmoped ssim prpoid pire puauiBes jo stshyerry -¢

syeony pue sonmmypcddg -z
yusuidopaap pue empnys Anenpiy -]

‘SIO ETA SULMOTIOJ aug WO SUOTSSMOSTp uTeyuoo [eus poder WACTAI UoNs pue
4rodar sJoparicy Jo preog sy] o} wourppe ut “oder (ede) sisfjeue pure worsn
squoufeuem 2 urejeo peys Moder jenuce ay queusSeueur ap Aq syendosde
pswaep se Suzduop eu jo eSejueape sanysdmos ayy Susnuordimos moma

OLSPRIY

“pays on sepyod s preag euq ind 04 pio
UT SBSH GUS Sat PUB PILOG oi] JO SUSHITUISUL BUY AAOT[OF TTeYs SIOITFO Jones ayy,

a0epiny
“preog TI su PRE PIecg a4} 30 seayrummoo-qns ‘aa_TUTMOD aannoaxs

usmESeuEN jo spasy shone oy] 03 AquOUMe jo uONeSapp saIsuaysiducs pure TeuOy
2 sacidde oj parmbar xo Aressaceu aq Aeur se Suommjposey SurpenSrsacy ypns anssr yeys
preog ayy, WWImezsiy ywaysisuoouy aq Aeua uoynposay Zuneusiseq wns ey PEPE ay
0} dane Areuioisn) st se Aoume ey 20 spy LO sy poe sognp “Anoume peuonyppe
(PEs ened Teas Sus 70 8 pue Cuonnosey Suneudiseg,, Suz} TeouIO Jorg Yous
LIeUdsep Pied, aly jo IO sieppoyereySs ay 4 JO wonNyosar ayy ur paqrasard aq Teus
se yuoummodde jo pored ysns savy pue Auedimo5 oy jo uoneiedos pue pemegeurn
ay Ul sermp ups wroped pue Aymoyme ips aary TeYs JeOEIOQ romeg weg
PL SPpHTy

“siseq sway [PY B UO OAD pur oper Suseueprawy se eodoydmea we SuqeuSisap

103 spracid Avi Aredexo7) arg jo sepnte ayy -Auedino3 ayy jo sree pue sxoypeur Aprep
AUENOI otf Ul aTeyIeyUL JOU TEYS WEULTeYD oy pure slopanq sanmexs-uoN “prz0g
alg jo seappmmonqns orp pie preog ery 0} arqepmMOooe aq TeYS SreOuIH rots aT
“ET OP RAY

"FUSUIUOILAUS

Supsny ATpemne & UleywEM pue Ysyqeise 0} ATOM Teus preog ay pue siasIO
Jones AY], “sIeWICQ Toes ayy Ut soueleduroo Supjouterd spremo} sams Teys preog au.
ZL SPER

“IEIGIO Jopmas yons yee yo yuaunodde oO

Suzie} ug Sundgpads squewmaSuezre penjoeru0o 03 yuersmd pure omoerty repjotsIes
a Jo suospoid ap Wim suepdwos ur paynodde aq preys sie; zormES aT,
quamaseueyy

TE ePHty

 

 

 

 

 

 

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 70 of 80

 

 

 

ot oe

oo a
eA

eR

Met
aN

Supsem [ereted ypns 72 Suqos xy wi ayedputed 03 pamope 10" st eg
Pry paursouoe ayy -siappoysreys ayy Ag parmberz Juepe sty 0} seep It
UM uorSesuery, Are payepy wpee Joy youdss aq yeys n famyew peraue’d we jo
oq Jou Yes siappoysreys orp 36 jesordde ayy -uorpesuery Areg perejoy Aue jo
WoRNIEXe JO HE}S ay 0} Jond paurege aq TEYS smepjowsreys ou 30 jesordde ayr,

“GOTPESITET, SUF JO SUITE]
au jo ATIGeMs sug jnoge preog a1p pues sexys jpne om Aqneuermsy 3

“kona Juapuedepur we ‘sesse Jo jesodstp 10 uowIsmboe ue joss ap uy 7
VODEMLIOT JueAsTel Ieujo Ary 3

qusueguee pasodoid ayy jo poriad Arpryea -p

“HOTDESUER ABO oNyeA 2

MOTPEstEN ayy Ur AlTey poyepy YNS Jo saxejur sy} JO WPS pue amen -¢
‘Ape poppy ap jo sumewary, ze

° SPeSp UMUULU Surmoyoy ely UlE}uOD Teys Sunseu
TeieUes YONs JO Slepfousieys oy 0} BoYVOU ay JSD & YON UT pue ‘senNTEOD

yEpne ay 4q vonepusunmovar anp Jee pue asodimd yons xo STeprouszeys
slg jo duyaeut yeroued 2 je stepjoysreys amp jo reno de cond anor. ¢

IN

fsropaeng yo paeog
ap Aq 70 srapjoypreys aig Ag peysyqeisa sun Areyeuour ayy URTIM suompesuey
ONYRs TRUS JO ako ul sexTUILAOD FIpne aig 4q psaordde ampasord amy yBnony “Fe

zed Sass siseq opeyasod

x2 UO SUOHDESUED ese] JO DayNou aq TRUS DY SUL ‘uesoup aq TENS Iepuay

jsaq ayy, aAEMT0D Fpne ayy Aq peqrosard souepms 31 WIM auepz0o08

ut spiq juspusdepur ¢ iseay qe Sumenqess pue Sururexgo aye Supspuay
pay to Supepue; vedo jo spour yuaredsuey ev ysnony opm pareyys spenu0} ‘¢

“(eanpelco s Auedmo suyq jo yusurrerre-aou

o} peel Azur suoTpesuey ypMs jo souasqe) seampelqo $s Atredimo7 ayy saonpe Oo}

Jepio Ul siseq IepNear uo NO PeLiTes suoTpesueN suANor usu TUS SuOMSesueQ

jeuttou wpng “reed Areas siseq opepysod xa uo suompesuey sss jo pepRou

aq Heys WOV euL “Ated peiepy eyz o} Sumo afeyreape fenuereyp Aue
FROWEM SsasHg JO ssmod ATBUTpIO vly UT sllOTPEsueN pe spenuOD UMON Zz

PeENWOD DID 2UL “1
+ BULMOTIOS au A0y Jdaoxs Avedmoy
ath IM wopoesiey Sue wy isarejur pamput ro pamp Aue aavy jou Teys Ayre g paepy y
suoppesuery Ae yg poyeyey 10; soapy
‘GL oPaIy

susqem ¢ Aredinoy ayy uo ind aq ‘Aueduso7y
auy JO Wonsisrp sos aug 7e ‘Aver ay ayy pure spreureommouue Aredmo’ ‘suonenmesaid
Auedwop ‘synsar jepueug jenue io fperenb ‘sasearar sserd se ypns HONEULIOFUy

SL 2Ppmy

Aueduoy ayi
JO {azo oly TRIM SPYPEo Jey jsareyur pewosuad wu sey (10TH IoTues ypns jo aaTep:

 

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 71 of 80

 

 

 

qreaaid
pue [oxuos Teys jousp [ yZnomy -y SHqNpY pus pmussdy Ieppoypreys ay yo suogipuco
PUB Sula] ay ‘Weweasy Ieppoypreys ay pues spo sap usemisq Aovalsisuoom Aue jo
quae ou wy joarany PySnonp Y SHqRpY pur pies y Jeproupmrus ary WEM woyounizeo
uy payardray pure WBLM YUs|sisn0 aq O] PISSUE SI SOUPUTEAOD SIeIOdIOF JO spor SnqT,

3e apmy

ournieso8 ajerodzoo uo yoda 313 07 paxaume
aq TRUS JOWpHy eumerc] su wom som syy uopejessrdersnn Teneyeu
Aue wo sayy Sutsq sorewtaacd ayerodzoa uo yoder awa SiurpseBe1 Aueduroy
etp JO IONpHY jewiaxg ay Woy ayeoynIe e ugO yeys Auedmoy ayy ¢

 

“SPOT Shy JO | smnxeue
Mm payeys se aousumeaod ajerodioo jo serdmund ay paydde sey Auedmon
aly moy wo poder sandrmsep ¥ sepmyput snyy “soreutesc® aziedio> uo
podar ay} Ul pepmput aq Yeys apoD snp Jo F sIMXSuUE Ul papelep se su SyL Zz

“Spo
stg Jo qewermmber Aue wim aoueyduroo-uou ag Sunysyusny Auedmoy ay
jo podaz [eriuue ayy ut soueuisac’ oyeiods09 wo Jedeup sreredas 2 aq Teys SIU -T

oTenTSA08 syezodz02 wo poday

gz Spay

“soured payeyer

pawmaouos ayy 4q wiog oq Teys Aue x soBemep ayy -Aesteape srspyoysueys aw yerye
30U TM pue pioa pue ypu aq Tjeys “SoupSpms esatp jo voREpOLA ut ‘uonpesmer Any
Fo SParTy

“Aydde

ose yyeys ‘Aue jt ‘sprepues Zumunooze atqeoqdde repim pavoyuan se sxonemdns
eUOHIppe ayy ‘sansneyxe |q 0} PBeUE jou sre seutepms pue semi eaoge ayy

“£0 SPRY

 

 

 

; ‘PERU. JO UOHoesUeT tons Jo wonardiop ety aun uoResuery,
Ayed paAepY ey pun Arey Lagely§ ayy jo sentrqmuodsar au 20 adzeupsip o1y 03
padsar wim preog au 03 Ajentre yodar regs read prenbasgns aug Summp e1oyrpne suy,

 

“EE SPRAY

"PaMoTOy a4
treys Aueduso> ayy jo rod qewempoid pure som Japm paqrosard ampasard ayy.

 

“TZ ePHIy

“pewrou0
are Auedmoy ayy jo sisppoypzeys ey jo ssaleyur dy} se Ie} os s[qeuosear pur
Igy Si uOQesuEL] Areq payepy op ‘uonndo yey: ul eq Sines (Arey poyepy amp st
oy, Taquiew Ave wey Jaye} sropazgq Jo preog ay jo sraquraw Te Aq peusis puawaye}s
2 Sapnput EYs soyou yong “Supseu Jereue’s oxy JO soyow ayy jo wed se srepjoysereys
ap Te 0} yes 3q Teys uomesuerl seg payepey sy jo supa} arp jo spsep ayy

06 PPTEY

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 72 of 80

 

 

‘Aredmo> ap jo sxpeyze yeBay pur [eRueUy ayy
07 pedse: tain Sururer, pue Sugenq yemmann jo wid outs Surprpur pzeog suG yo

sraqumaut paymodde Azaau 103 uoTDNpur jo ssaoord 2 a8uerre pmoys Aueduno> aqL *

“ApaTpaye satmp Iewy eBxeypsip 0} wEUy ayqeus oj Mata 2 IGIM epPDOIed
UE SIOPASTIC] SaHWsxs-UON] OF PUE [EIBUS w preog sy] Jo squat Te 0} syqeiteae
ape aq pmoys Atredioy ayy jo saeye oy} Wo UoONZuON aaisusqerdtmo}

“preog 31g Aq pepuammuoser seq
SJEPIPUED INS IeSyM Jo earpedsern preog exp 0} ajeprpueo Aue Sumpayp jo 3M.
Sip Upewer sreploysreys Jueumersy Jepyoyereys ayy jo suctstaord ay 0] palqns
“WOTPalp 10; StepjoysreysS By 0] soueU BQeyMs PusuNMoVE puy preog auB jo sposu
peAmoled ayy JO Rreurssssse jO TUS Sly} UL SIequUIBU preog auy yo pexmbez
DAsHSpERIp pue sypjs aenidoidde amp sweq [enuue vo meal TeYs preog aqy,

. “SPSIOU PLO EUIS IT
ur sayeredo Aueduo> 3y) FI Sieyxeum JeuonEureyet ur esnredxe sssuisng *7

~Spaymowy oypads Aysnpurwesayex pue ayeudorddy -g
“sesrD pasuojoid pue wey Yous tog jo spomed Zurmp wxoyad 0) Amqy *¢

“repo nred wz
ANsnpinr pawiesu0o pue Tersue? ur spuar joswmeSereut jo Surpimssiepury }

soueuy ayerodzo0 pue Zununoooe jepuEuyg ur asyradxg -¢

“HORTA st uecdreys 0} uoyezreZI0 oy Susuayerp Asnoneny0s
pue uonesoum Buygexmoors dq panp o; Amqe pue pBisu oBaens z

ques Sonmoped y8ny areanouro1 SUMS -L

TUPEMLOp suo Ut Iseal Je ZUPNGE US syepipues yes wim ‘Sjoym
& se preog auf 10; ‘AOuszedwios e103 BuEMOTOT ety aAsTDe OF aaTs TeYS preag sayz.

sprog ay yo Hueyedumes axon “7

“upioddns pue spqrsuodsar “Aparpasse srayjo yeordde 03 Aypede-y
“Auredmo> ayy jo dayspremays sappeye spremoy snququo 0} TenUaIOg
‘SHipUlajzjs TEDuruy purjsiepum pure peat oj Aypedey

‘Supe
uojspep ura Aidde oym pue wopstm pur souaSypequr yBry jo wowseseg

“ssunqeep
fevorssajord pue euosred naw ut ApSauy pues sprepueis ponne y2ny -T

‘sonsiepereys gurmoyoy ap Bigssassod sazeprpueo yoes 0} Sargs TEYS preog ayy,
-PIBOY Oty JO SFsquINs [ENPLaTpuy sy} JO SysHepe) “]
‘slop ezI¢y

mot oo

a

 

Painmeuny

uit

tS

af

wi
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 73 of 80

 

 

“Aecharo> ary jo suoperedo yo apeas pue armeu am Sunapsu09
pans 3s0q st qweuepnf met ur wpntm “Aprereny jenegeuem ota jo ‘s[eamy
USLeRIP We seaTMoaxe 0} ,Jamod jo uoResepep, Jedord 2 saordde pmous preog ayy “ct

‘seannoexes Aa pure preog oiy JO sequen “ 0 aSesped uo
qe} ay JO worusod jueopmsis 2 unroy pmo wee ‘sou
payer soleuiopey Ssammoexe Asay pue prog su] P SIOQUIS Jo uCTereunure2
ay suppuaisp toy AStjod afqrpan pur weredsuen ¢ dopasp pmnoys 4Suedaror 71, Zr

jo areme ‘worpsod rrew fo ony Aq ‘ore ou. ssouy Aq ‘coneumomr payaasnm
io perepapun jo siseq ayy uo Airedito> op yo sareyg ayy ur Suyeep way y

. Ppue ‘Steproyereuc su ST
ATPuoTpeyuTEn xo Ayfeuonuent jou sso0p seseaper HOHEULEO FUT Buy yep amrser "¢

‘epydureo Ajqzuosear pue ‘premiomyg
‘pation “seuoy st Auedutop sy moqe seseaysz yr nonumy a yer. ess Z

‘faediano-)
SA Moge uOHRUMOPY JepEyeUt Jo Srappoysreys sH o} sseayar Ajewey am amsuy “7

70} pausisep Atqeuoszal worstazadns
jo sutaysds pue sempeooid ‘sapyod ummm pwe Wsmquse Heys Seedno7) aut ‘11

[PIPpY SB 30 souspusdepum amy sarserd oy pm ca) Teun oy

t roqpn
03 pedsex wim ajdpund Suipm ayy, -sweunisse Tnenon 17 prem suse eo
ep ot Ayepadse ioypny jewarny ay wim dpysuopeper ot yo raueu at ut Aorjod
yusredsuey 2 ydope “sayynmure> Apne sty ia ORB YMSIOD ut “pmmous preog STL ‘OT

‘UeeseueUL FSU pile aoueqdunoo “payeyer suogerado TEDuLuy Surpnpur suopemd
sAueduior ayy jo seaze [2 ur fod peurewT aarpeys emsus pGus pruoa Sa] 6

“ioTipay ath Jo sentiqrsuodsar Suniodar 2
SNOISUO ssa] ase ou ut st Amsuodsar ipnym ‘spusisimg Due sy Siniedard
203 Avyiqisuodser sAueduzo-) ay jo azeme Ajsmopsuod aq pmoys preog out -g

“Laednoz ayy jo vonypucs peuoyeredo pur TeDireuy ary Jo yusurssasse
a[epieisiepun pue pesueyeq & UpeyuO> pmoys preog aig Aq pasordde z0/pie
paredoid srapjoysreyg auy O02 Syrodax pue Spremareys jeDueULy ten pue Jenuny

‘saanoalqo 30 Zurpueysrapun
jena uo paseq SrepjOuereus pue sinjsoaut eames? ee onsorerp
@ OVUY Toys O} “S[QeOPOEIG pue WenmAuod ateym “Apear oq pmnoys Aueduon sy, -9

fetaus3 Jo wmz0F sty huedoao-) atp yo Suprorouny suymox ay om paayoai dumod
inoynm Aueduoy sy) jo souemaads sy] a uoRedpnied pue ‘oy wornqreice
sales JO} SleppoysysS 21 0} senuaae synbspe spraord pmoys Areduzo> ey],

Is

in
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 74 of 80

 

 

SRR oko koe

‘SISO ayy eSpay 0; wesyey sdays pue amsodke aSuEipxs wsrex07 Aue jo speyaq
Jusmaimbar AroyemBaxr ro [epuetmuteaor) Aue yi aoueydioo-uony

“ssaurisn:
JO ss7NOD [BULOU Syy UF JOU ale IPTyM SuOIsLarp pie siasse ‘spremgssaur =

VUswseIse afem Mau Surprpur mstgoid SUOHZPEI EEnsnpur juwogimsrs Ary

“‘Aambs purer
AIMpoos /Ayredord penoapeyn soz yusurhed Petuejsans v Surayoaur one

“SPeuioerge amqpusA WWHOf
Het PenweIsgus 50 surep Armiqer jonpozd x0 aque aqussad Suzsjoaut sonssy

“Aredino sup Ag 10 0} suoneS qo Pepueuy wt yMEPEp pesEIEPY
‘swafqord vormyjod pue-seouexnmss0 Snors2uep ‘sywappze snomag

“PRO}EUr ore tyr saonou Greuad xo asm mous

"$2
Asy JO UOpPTeunUEL pue [esoutar ‘MOnEUsIsaI SUBS uo uopeELzop
tp JO SesMMmcs-gns Tetpyo pure ssynmm03 Hiphe sty jo sSumseu a1 Jo somaya

“Aueduro7 3x3 jo surodasz VAC pus syusumyzeyg epucuLy Apeyrenz}
‘sayepdn Aue pure sa8pna Suesado pur jeqdey

 

Z snxouny

FL

“EL
“IL

“OL

Woe Noa om

=f
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 75 of 80

 

 

 

FREER EER RKC

“preog aig pure seypTanmocp
jiprre jo pesordde zoud Sunmeyqo mouwyim suondesuery, Ayeg Paepy ones

[ews OFM SuLTyus Jo} sans Sunjes pure prog ayy 0} suoMEpuEIMOIe! ayqeyms
eye OF Japio Wy suoqpesuery Aeg pelepy sppeds pasodord Sumansy

Aq suone2 qo
‘(SMEySp Loy suoswar syy OT Suppooy pue sepyod wweuasenew ysn Surmaraay

“preog aif PUE AOUPIY [eUTeUY stp Usamjag Ose pue preog
at pue ioyIpRy Jemiepg ay) Usemjeq wopE sp? jo pUUELD B se SurarES

Sa) ue}
Sumioday jepueury Teuopemayyy utor omaredap ime 0 ee Sermon
made 30 UoRdope Aue “reed snowaard’ 03 wosredmoo wy seyummee Sununoo7e
pue sdpund ‘sapyod Sugunoove ut asueyp e ‘reponred Uy ‘sepdpund
SUGURGOSE JO VORSTOSIP pus SUIS}ZIs |EDUEULY YeIp wy suopesgrenb
70 BIAS “ONSSE S1Ojeq sUsmewIS Epueuty Apreyenb pue penuue jo MatAat
O] aouerayai reporzed wim pue jeisueS ut suemeyeys pepueuTy yO TuspTAD

‘Sagiie peau ayy J] spIAMsueo peu
jo yueummoddy uoypny jemexg ay pee iowpny pues] sip jo snodarx
Tender ayy ysnoxgy wisysds joRuOD peursyur sy Oo enbepe Suy 30 WySis1eaQ,

“STUMOOP JUEASBT [fe 0} Ssan0e
lay sey sony [eUTSTLY SA FaypSyM OF se Suymaraar pur Suprpne peurayur ay
jo Omgye oy Summataar ‘seare Teor 0} Sunmeqed szompne jeursyur jo s0daz
ain Supmataer ‘read arg soz ueyd pre JeUPIy aig jo adoos ayy Surmataar 07
souarejer TeoATed yyin pire yexoues wy UO IUNy Wpue yeuremrt sy Fo WUSISIAAL)

pue sepyod Zuqumcse syendardde yo vondope amsus 03 sumees Serdordde
aod ur Ind pmoys senrmmos apne aut “SHIAMMAIeIS TEDUeULY ap Jo suorrod

“SHUITDOp FeAa TAI [fe 03 Ssaooe [Ny sey top
jeutalxg aif TeSys 0} SB pus Wpne sp JO synsex pue weld apne ary Rmataay

queunodde 103 (HIny) Sumesyy persuey jenury
a) arojeq Zummd x0}; preog ayy o} aureu sy Surpusunmoser pue premeSefua
#0 Suitay pue sey “(sedjares Hpne wou Wee Aue 0} aduezsjer wim Apeponred)
MUSPUIESPUL SHE FO PaqOO YB Wi JOUPHY [EUSIXY sup Jo aureu ayy Suvepisuo>

 

SSHTUILIO,) HPMY sy FO SOY SUT,

 

¢ say

is
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 76 of 80

 

 

 

SiSpus’] Jo sjsAjewe 03 Io SIOISBAUT [EUOONINSUE 0] apEUA SUOHEIUASaL]
saseafat sma pepygo shedsrp Aredwmoz aug jo ans-dam op eye
aiqeondde 7 ‘passod ara asa arom as-qemn Aueduno’ aug jo aureny
“APOUPSIEYS Upve sy O} pues orem symnsex Apoyrenb aySy AA,
SIOWSAUT PUL STap[OYSIEyS ayy WLM worpesremurnoy jo suesyy

dai a xi

_ “srvod samy sey By Surmp raxeur
Aue wo Atrougne Aroynjeys due fq Aueduio> aug mo pesodum sarmprys 10 oareiad

ifoedexo5 amy Aq souerduro:-aou jo spre

“S8o] SoUBIEAaS pus porTad aagou ‘spexOO StATES “¢

‘sA0ge ay] JO Ye Jog ele souruoyred aun Wim Zuoze votresuadumo
VARUGIUL payin soueumopad pue spreuodurco uonesuadmes paxd jo spepq 7

“sucisuad pue Ayer
‘suondo »poys ‘sasnuog ‘satismbred ‘spsueq ‘Areres Surprpur - areFor98e
ap UL pue ATenprapur — sreogjo Auwedinoy payesusdurcs ApySny you (c)
aay otf OF Pus SIopeIy] Fo plvog ayy jo sraquiawt Pe of UOEIeUNUAl jo speteq 1

isISWEW Uo TeISwANS yy
*pIBOY Ty] Jo sraqursar 3yy Jo UONEUAMON Jo ssav0ry
iead stp SuEMp auepusye pue sBunasyy “¢
nostadeyD pur saquiew yo sureu ‘uonsodu0y -z
sOUeTeya JO suite] Jo uondmnosep eng ‘Tt
{SSOTTUNIGD 1YIO PUE IsjTIMMNO-) IPR

“sSupssur otp Jo soxep pur prey sfugeem preogjomquiN +

“uosledzpeyD
0 Jequiewl & ST sys/ely] YpTyM jo sseyNTMIOD preog Io spreog rao Jo eqUTN -¢

jse] ay} pire sBuqeam preog sg IY pleog oy JO Tequmeur ipre jo souepusnyy t

“(roisaaua AGmba
JO Jepte’] se payesaider epjoysreys 10 vORTYNSUL WLM (qTepuS Spit Sanmexe
“ION “eanmaxe aydumexs oj) preog ayy jo srequisut zo Aro83129 pure uonseduze5 -T

s1OPaliy] 70 prog

T
SINKOUUe Ul payers se soueuTasos ayerodioo yo saydpund ddve sey Areduno
ap Moy wo Hodar sagdrosap e pire sowew1s08 Jo apo> uo kydosorrad ¢dueduses

i

1G

ot

T

 

DWUEMSAUS SpeIOdiOs WO PLOdST HT pated. oq O} SUIA]L JO BT] Papsadaits

psmonny
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 77 of 80

 

 

PRP E REE REESE

“IORIpTYY TeuTSyKY |B Jo ayyord euorssazorg “OL

“OyeIeyy stiosear
pue aouewieaos ajyelodioo jo suoisraoid ayy warm soueydumosuon Jo sears sypads -g

‘Jou 10 podaz enum jo ued e sty RCN IEMs
2 Filed 03/29/19 Page 78 of 80

19-cv-02695-AT Document 3-

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aed

rire

   

 
 
 
 

 

 

Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 79 of 80

         

saa Aamo " a:
WO’: ‘prosuey al Semon,

 

ST eng ep axes) papehies

 

uepssry
wEyore? :

“oper

 

mer i mmm

st ete tt
re iB .

 

 

A.
Y

 

 

 

 

 

i

ip Le it =
i Moe, ae ee
a, ee — ”" F

 

msteady shy simste' deur sous soy, Sedna A tee
ae . : 7 oo “ Geni
Teoh ae en REG, JO d EARP “S Ranpe ‘CaM zy se oY ea ene
RHOy 39 Ul JUsuseley vondImsqns si eATEp pue SiO [In postman

 
Case 1:19-cv-02695-AT Document 3-2 Filed 03/29/19 Page 80 of 80

 

 

 

 

lll eA pene epee?
a
oy wt
mo - ’
i v
est .
i '
Pee
he.”
a.
=
Sha
—

7

{

i

— a a ee

 

 

             

“aonou sity ke Saag shy

‘ATeTURD

Eahipni Lop patra wo poo rage a eo ee ISOS (A)
STABEI sep iy ‘uaye, edats 20 Stop Sq-or > tr

30 ponad © Supepnpes usym (4) ‘payeys ostarsepo sean ones
